UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. ADVANTAGE FUNDS, INC. - DREYFUS GLOBAL ABSOLUTE RETURN FUND - DREYFUS GLOBAL DYNAMIC BOND FUND - DREYFUS GLOBAL REAL RETURN FUND - DREYFUS TOTAL EMERGING MARKETS FUND - DREYFUS TOTAL RETURN ADVANTAGE FUND - GLOBAL ALPHA FUND FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Global Absolute Return Fund ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 11 Statement of Financial Futures 12 Statement of Options Written 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Proxy Results 40 Board Members Information 42 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Global Absolute Return Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Global Absolute Return Fund, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced stock market weakness during the spring of 2012, stocks generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, U.S. stocks across all capitalization ranges posted double-digit returns, on average, for the reporting period. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels over the first half of the new year, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and domestic equity markets.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by Vassilis Dagioglu, James Stavena,Torrey Zaches and Joseph Miletich, Portfolio Managers of Mellon Capital Management Corporation, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Dreyfus Global Absolute Return Fund’s Class A shares produced a total return of –1.16%, Class C shares returned –1.95% and Class I shares returned –0.90%. 1 In comparison, the fund’s benchmark, the Citigroup 30-Day Treasury Bill Index, produced a total return of 0.04% for the same period. 2 Amid heightened market volatility, improving economic sentiment in many parts of the world generally supported prices of global stocks and bonds, enabling them to produce modestly positive returns for the reporting period. The fund produced lower returns than its benchmark, largely due to shortfalls in our currency and asset allocation strategies. The Fund’s Investment Approach The fund seeks total return through investments in securities and instruments that provide exposure to global stock, bond and currency markets. For allocation among equity markets, the portfolio managers employ a bottom-up valuation approach using proprietary models to derive market level expected returns. For allocation among bond markets, the portfolio managers use proprietary models to identify temporary mispricings among the long-term government bond markets.The most relevant long-term bond yield within each country serves as the expected return for each bond market. Our quantitative investment approach is designed to identify and exploit relative misvaluations across and within major developed capital markets such as the United States, Japan and the larger Western European countries. Markets Reacted to Macroeconomic Developments The reporting period began in the wake of major declines in financial markets throughout the world, resulting in attractive valuations in a number of asset classes in November 2011. Indeed, by the beginning of 2012 stocks and bonds in many markets The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) were rallying amid encouraging macroeconomic developments, including U.S. employment gains, a quantitative easing program in Europe that forestalled a more severe banking crisis in the region, and less restrictive monetary and fiscal policies in China in an environment of reduced inflationary pressures. Meanwhile, corporate earnings generally remained strong, and many companies had shored up their balance sheets. Consequently, investors grew more tolerant of risks, focusing more intently on investment fundamentals and less on macroeconomic developments. These positive influences were called into question during the spring, when the U.S. labor market’s rebound slowed, measures designed to relieve fiscal pressures in Europe encountered resistance, and the Chinese economy remained sluggish. The summer saw the market rallies resume amid more encouraging economic news, and global stocks and bonds ended the reporting period with mildly positive absolute returns, on average. Alpha Sources Produced Mixed Results The fund’s relative performance was constrained during the reporting period by our asset allocation strategy. The timing of our asset allocation decision between stocks and bonds negatively impacted performance during the period. Our movement to a small overweight to stocks and underweight to bonds at the end of 2011 constrained performance in the first quarter of 2012, as stocks significantly outperformed.As the strategy moved into a larger underweight to bonds in the second quarter, bonds outperformed and performance suffered. Our currency strategy also hurt the fund’s relative results, as weakness stemming from underweighted exposure to the British pound and an overweighted position in the Australian dollar were only partly offset by more successful positions in the euro and New Zealand dollar. The fund achieved better results in global bond markets, primarily due to overweighted exposure to U.S.Treasury securities and underweighted exposure to sovereign bonds in Japan, Canada, and Australia. Indeed, only U.K. gilts proved counterproductive, and our bond market selection model ranked as the fund’s best performing alpha source during the reporting period. Our stock market selection model also generally fared well. Overweighted exposure to German equities buoyed relative performance when Germany led European markets higher in response to policymakers’ efforts to address the region’s financial crisis. 4 Underweighted exposure to Japanese equities also contributed positively to relative returns, as Japan continued to face deflationary pressures and persistently weak conditions in its domestic economy. Relative weakness stemming from underweighted exposure to Swiss equities and overweighted positions in the United Kingdom and Italy was not enough to erase gains in other stock markets. Identifying Opportunities in Global Markets As of the reporting period’s end, our quantitative models have continued to identify areas of opportunity in all four of the alpha sources we consider. Equity valuations have remained attractive compared to historical norms, indicating that the fund’s overweighted exposure to global stock markets and underweighted position among fixed-income markets remains warranted. Our stock market selection model has found a number of opportunities in Germany, the Netherlands, and the United States, but fewer in Japan, Hong Kong, and Switzerland. Our bond market selection model has signaled that German and U.S. government bonds are attractive, but Canadian and U.K. debt securities are less so. Finally, our currency model has favored the Australian dollar, Canadian dollar, Swedish krona and Norwegian krone over the U.S. dollar and euro. November 15, 2012 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Equity securities are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bond securities are subject generally to interest rate, credit, liquidity, call, sector and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2014. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. – Citigroup 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Global Absolute Return Fund on 12/18/07 (inception date) to a $10,000 investment made in the Citibank 30-Day Treasury Bill Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/12 Inception From Date 1Year Inception Class A shares with maximum sales charge (5.75%) 12/18/07 –6.86 % –0.62 % without sales charge 12/18/07 –1.16 % % Class C shares with applicable redemption charge † 12/18/07 –2.93 % –0.16 % without redemption 12/18/07 –1.95 % –0.16 % Class I shares 12/18/07 –0.90 % % Citibank 30-Day Treasury Bill Index 12/31/07 % % †† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† For comparative purposes, the value of the Index as of 12/31/07 is used as the beginning value on 12/18/07. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Absolute Return Fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.25% for Class I, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2012 Face Amount Covered by Options Purchased—3.5% Contracts ($) Value ($) Call Options—3.3% U.S. Treasury 10 Year Note Futures, December 2012 @ $115 36,000 a Number of Contracts Value ($) Put Options—.2% Swiss Market Index Futures, December 2012 @ CHF 6,601 50 a 6,595 Swiss Market Index Futures, December 2012 @ CHF 6,532 220 a 22,478 Total Options Purchased (cost $679,678) Principal Short-Term Investments—81.3% Amount ($) Value ($) U.S. Treasury Bills: 0.09%, 11/23/12 750,000 749,963 0.10%, 11/29/12 3,500,000 3,499,776 0.10%, 12/20/12 1,230,000 b 1,229,836 0.10%, 1/10/13 1,838,000 1,837,713 0.10%, 1/17/13 5,620,000 5,619,011 0.11%, 11/15/12 2,860,000 2,859,937 Total Short-Term Investments (cost $15,795,837) The Fund 9 STATEMENT OF INVESTMENTS (continued) Other Investment—17.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,372,230) 3,372,230 c Total Investments (cost $19,847,745) % Liabilities, Less Cash and Receivables %) ) Net Assets % CHF—Swiss Franc a Non-income producing security. b Held by or on behalf of a counterparty for open financial futures positions. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Short-Term/ Options Purchased 3.5 Money Market Investments 98.7 † Based on net assets. See notes to financial statements. 10 STATEMENT OF FINANCIAL FUTURES October 31, 2012 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2012 ($) Financial Futures Long Amsterdam Exchange Index 26 2,220,235 November 2012 (6,541 ) ASX SPI 200 Index 4 467,041 December 2012 10,942 CAC 40 10 Euro 19 843,246 November 2012 (16,482 ) DAX 9 2,119,907 December 2012 (22,960 ) Euro-Bond Options 60 1,685,585 November 2012 23,200 FTSE 100 2 185,723 December 2012 (1,717 ) Standard & Poor’s 500 E-mini 38 2,672,920 December 2012 (62,640 ) Financial Futures Short Australian 10 Year Bonds 25 (3,248,507 ) December 2012 (3,394 ) Canadian 10 Year Bonds 31 (4,251,296 ) December 2012 (22,290 ) Euro-Bond 20 (3,671,798 ) December 2012 (8,191 ) Hang Seng 16 (2,237,302 ) November 2012 (534 ) Japanese 10 Year Mini Bonds 5 (902,039 ) December 2012 (527 ) Long Gilt 24 (4,606,596 ) December 2012 60,500 S&P/Toronto Stock Exchange 60 Index 5 (710,355 ) December 2012 (4,553 ) Topix Index 20 (1,854,122 ) December 2012 (8,454 ) U.S. Treasury 10 Year Notes 7 (931,219 ) December 2012 (1,514 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. The Fund 11 STATEMENT OF OPTIONS WRITTEN October 31, 2012 Number of Contracts ($) Value ($) Call Options: Swiss Market Index Futures, December 2012 @ CHF 6,601 50 a (6,244 ) Swiss Market Index Futures, December 2012 @ CHF 6,532 220 a (37,224 ) (premiums received $48,603) ) CHF—Swiss Franc a Non-income producing security. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 16,475,515 16,474,434 Affiliated issuers 3,372,230 3,372,230 Cash 3,892 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 121,091 Receivable for futures variation margin—Note 4 59,825 Receivable for shares of Common Stock subscribed 515 Dividends and interest receivable 359 Prepaid expenses 26,337 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 18,549 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 385,077 Payable for shares of Common Stock redeemed 141,786 Outstanding options written, at value (premiums received $48,603)—See Statement of Options Written—Note 4 43,468 Accrued expenses 53,340 Net Assets ($) Composition of Net Assets ($): Paid-in capital 19,541,082 Accumulated investment (loss)—net (23,934 ) Accumulated net realized gain (loss) on investments 250,545 Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions [including ($65,155) net unrealized (depreciation) on financial futures] (351,230 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 6,705,845 1,079,230 11,631,388 Shares Outstanding 561,231 93,388 963,161 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Income: Interest 6,971 Cash dividends; Affiliated issuers 3,597 Total Income Expenses: Management fee—Note 3(a) 240,215 Registration fees 52,853 Auditing fees 45,841 Shareholder servicing costs—Note 3(c) 35,646 Prospectus and shareholders’ reports 15,409 Distribution fees—Note 3(b) 8,925 Custodian fees—Note 3(c) 1,981 Directors’ fees and expenses—Note 3(d) 1,499 Legal fees 1,122 Loan commitment fees—Note 2 230 Miscellaneous 17,636 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (119,264 ) Less—reduction in fees due to earnings credits—Note 3(c) (9 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 4,548 Net realized gain (loss) on options transactions 147,317 Net realized gain (loss) on financial futures 401,516 Net realized gain (loss) on forward foreign currency exchange contracts (63,199 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (27,428 ) Net unrealized appreciation (depreciation) on options transactions 19,668 Net unrealized appreciation (depreciation) on financial futures (443,315 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (84,062 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 2011 Operations ($): Investment (loss)—net (291,516 ) (269,216 ) Net realized gain (loss) on investments 490,182 252,291 Net unrealized appreciation (depreciation) on investments (535,137 ) (52,052 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) ) Dividends to Shareholders from ($): Net realized gain on investments: Class A Shares — (453,969 ) Class C Shares — (75,261 ) Class I Shares — (293,950 ) Total Dividends — ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 5,677,882 7,877,793 Class C Shares 221,798 670,211 Class I Shares 3,811,249 18,498,422 Dividends reinvested: Class A Shares — 273,731 Class C Shares — 43,293 Class I Shares — 212,881 Cost of shares redeemed: Class A Shares (5,300,567 ) (9,145,162 ) Class C Shares (318,729 ) (678,711 ) Class I Shares (8,540,518 ) (6,249,990 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 24,201,819 13,591,508 End of Period Accumulated investment (loss)—net (23,934 ) — The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended October 31, 2012 2011 Capital Share Transactions: Class A Shares sold 467,013 649,060 Shares issued for dividends reinvested — 22,623 Shares redeemed (443,095 ) (762,454 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 19,110 56,150 Shares issued for dividends reinvested — 3,647 Shares redeemed (27,296 ) (57,539 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 314,035 1,514,572 Shares issued for dividends reinvested — 17,478 Shares redeemed (704,583 ) (518,505 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Class A Shares 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 12.09 12.73 11.91 10.75 12.50 Investment Operations: Investment income (loss)—net b (.18 ) (.17 ) (.17 ) (.15 ) .12 Net realized and unrealized gain (loss) on investments .04 .25 .99 1.48 (1.87 ) Total from Investment Operations (.14 ) .08 .82 1.33 (1.75 ) Distributions: Dividends from investment income—net — — — (.17 ) — Dividends from net realized gain on investments — (.72 ) — — — Total Distributions — (.72 ) — (.17 ) — Net asset value, end of period 11.95 12.09 12.73 11.91 10.75 Total Return (%) c (1.16 ) .66 6.89 12.52 (14.00 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.08 2.06 2.15 2.65 3.04 e Ratio of net expenses to average net assets 1.50 1.50 1.50 1.50 1.48 e Ratio of net investment income (loss) to average net assets (1.45 ) (1.41 ) (1.37 ) (1.29 ) 1.14 e Portfolio Turnover Rate — Net Assets, end of period ($ x 1,000) 6,706 6,498 7,995 8,911 4,630 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.79 12.51 11.79 10.68 12.50 Investment Operations: Investment income (loss)—net b (.26 ) (.26 ) (.26 ) (.22 ) .03 Net realized and unrealized gain (loss) on investments .03 .26 .98 1.45 (1.85 ) Total from Investment Operations (.23 ) — .72 1.23 (1.82 ) Distributions: Dividends from investment income—net — — — (.12 ) — Dividends from net realized gain on investments — (.72 ) — — — Total Distributions — (.72 ) — (.12 ) — Net asset value, end of period 11.56 11.79 12.51 11.79 10.68 Total Return (%) c (1.95 ) .00 d 6.11 11.64 (14.56 ) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.91 2.82 2.96 3.32 4.00 f Ratio of net expenses to average net assets 2.25 2.25 2.25 2.25 2.23 f Ratio of net investment income (loss) to average net assets (2.20 ) (2.16 ) (2.13 ) (2.03 ) .35 f Portfolio Turnover Rate — Net Assets, end of period ($ x 1,000) 1,079 1,197 1,243 1,440 997 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Amount represents less than .01%. e Not annualized. f Annualized. See notes to financial statements. 18 Year Ended October 31, Class I Shares 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 12.19 12.80 11.94 10.78 12.50 Investment Operations: Investment income (loss)—net b (.15 ) (.14 ) (.14 ) (.11 ) .09 Net realized and unrealized gain (loss) on investments .04 .25 1.00 1.48 (1.81 ) Total from Investment Operations (.11 ) .11 .86 1.37 (1.72 ) Distributions: Dividends from investment income—net — — — (.21 ) — Dividends from net realized gain on investments — (.72 ) — — — Total Distributions — (.72 ) — (.21 ) — Net asset value, end of period 12.08 12.19 12.80 11.94 10.78 Total Return (%) (.90 ) .90 7.20 12.91 (13.76 ) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.77 1.76 1.89 2.57 3.12 d Ratio of net expenses to average net assets 1.25 1.25 1.25 1.25 1.23 d Ratio of net investment income (loss) to average net assets (1.20 ) (1.18 ) (1.12 ) (1.07 ) 1.03 d Portfolio Turnover Rate — Net Assets, end of period ($ x 1,000) 11,631 16,506 4,354 1,708 3,851 a From December 18, 2007 (commencement of operations) to October 31, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Global Absolute Return Fund (the “fund”) is a separate non-diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company that offers thirteen series, including the fund. The fund’s investment objective is to seek total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), a subsidiary of BNY Mellon, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 400 million shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Class A (200 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 20 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. 22 U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds 3,372,230 — — U.S. Treasury — 15,796,236 — Other Financial Instruments: Forward Foreign Currency Exchange Contracts † — 121,091 — Financial Futures † 94,642 — — Options Purchased 678,198 — — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts † — (385,077 ) — ) Financial Futures † (159,797 ) — — ) Options Written (43,468 ) — — ) † Amount shown represents unrealized appreciation (depreciation) at period end. At October 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes 24 in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended October 31, 2012 were as follows: Affiliated Investment Value Value Net Company 10/31/2011 ($) Purchases ($) Sales ($) 10/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 4,649,373 18,312,859 19,590,002 3,372,230 17.4 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2012, the components of accumulated earnings on a tax basis were as follows: unrealized depreciation $100,685. In addition, the fund deferred for tax purposes late year ordinary losses of $23,934 to the first day of the following fiscal year. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2012 and October 31, 2011 were as follows: ordinary income $0 and $91,906 and long-term capital gains $0 and $731,274, respectively. During the period ended October 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses and net operating losses, the fund increased accumulated undistributed investment income-net by $267,582 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. 26 (g) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”).ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 10, 2012, the $225 million unsecured credit facility with Citibank, N.A., was decreased to $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2012, the fund did not borrow under the Facilities. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.10% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, until March 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund, so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.25% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $119,264 during the period ended October 31, 2012. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Mellon Capital, Dreyfus pays Mellon Capital an annual fee of .65% of the value of the fund’s average daily net assets, payable monthly. During the period ended October 31, 2012, the Distributor retained $2,553 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2012, Class C shares were charged $8,925 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) in respect of these services. The Distributor determines 28 the amounts to be paid to Service Agents. During the period ended October 31, 2012, Class A and Class C shares were charged $16,982 and $2,975, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc. (“DTI”), a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $4,155 for transfer agency services and $31 for cash management services. Cash management fees were partially offset by earnings credits of $3. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2012, the fund was charged $1,981 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $181 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $6. During the period ended October 31, 2012, the fund was charged $8,517 for services performed by the Chief Compliance Officer and his staff. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $18,274, Distribution Plan fees $682, Shareholder Services Plan fees $1,680, custodian fees $664, Chief Compliance Officer fees $2,654 and transfer agency per account fees $1,151, which are offset against an expense reimbursement currently in effect in the amount of $6,556. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: During the period ended October 31, 2012, there were no purchases and sales of investment securities, excluding short-term securities, financial futures, options transactions and forward contracts. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2012 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of October 31, 2012 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity rate risk 40,015 Equity risk (167,349 ) Interest rate risk 732,825 Interest rate risk 1 (35,916 ) Foreign exchange risk 4 121,091 Foreign exchange risk 5 (385,077 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in Investments in securities–Unaffiliated issuers, at value. 3 Outstanding options written, at value. 4 Unrealized appreciation on forward foreign currency exchange contracts. 5 Unrealized depreciation on forward foreign currency exchange contracts. 30 The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2012 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 6 Transactions 7 Contracts 8 Total Equity 657,261 (329,473 ) — Interest rate (255,745 ) 476,790 — Foreign exchange — — (63,199 ) ) Total ) Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 9 Transactions 10 Contracts 11 Total Equity (375,577 ) 5,767 — ) Interest rate (67,738 ) 13,901 — ) Foreign exchange — — (84,062 ) ) Total ) ) ) Statement of Operations location: 6 Net realized gain (loss) on financial futures. 7 Net realized gain (loss) on options transactions. 8 Net realized gain (loss) on forward foreign currency exchange contracts. 9 Net unrealized appreciation (depreciation) on financial futures. 10 Net unrealized appreciation (depreciation) on options transactions. 11 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk and interest rate risk, as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at October 31, 2012 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates and the values of equities or as a substitute for an investment. The fund is subject to interest rate risk and market risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. 32 As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended October 31, 2012: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) Loss ($) Contracts outstanding October 31, 2011 90 29,121 Contracts written 1,510 258,268 Contracts terminated: Contracts closed 1,330 238,786 446,066 (207,280 ) Contracts Outstanding October 31, 2012 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2012: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 12/19/2012 a 403,640 415,428 417,308 1,880 12/19/2012 b 2,259,860 2,331,660 2,336,382 4,722 12/19/2012 c 1,082,614 1,110,475 1,119,273 8,798 12/19/2012 d 113,245 116,754 117,080 326 12/19/2012 e 122,935 126,241 127,097 856 British Pound, Expiring: 12/19/2012 b 1,272,970 2,054,847 2,053,934 (913 ) 12/19/2012 c 385,840 626,566 622,552 (4,014 ) 12/19/2012 e 123,760 201,200 199,686 (1,514 ) Canadian Dollar, Expiring: 12/19/2012 b 2,098,422 2,145,602 2,098,812 (46,790 ) 12/19/2012 c 4,260,434 4,355,292 4,261,225 (94,067 ) Euro, Expiring: 12/19/2012 b 551,720 712,689 715,473 2,784 12/19/2012 c 174,592 225,538 226,411 873 12/19/2012 d 38,192 49,312 49,527 215 12/19/2012 e 600,746 777,606 779,051 1,445 Japanese Yen, Expiring: 12/19/2012 a 35,656,000 448,662 446,884 (1,778 ) 12/19/2012 b 121,929,620 1,558,402 1,528,170 (30,232 ) 12/19/2012 c 102,262,161 1,311,636 1,281,673 (29,963 ) 12/19/2012 d 11,578,700 145,813 145,118 (695 ) 12/19/2012 e 36,812,695 468,949 461,381 (7,568 ) New Zealand Dollar, Expiring: 12/19/2012 b 1,157,799 933,550 949,042 15,492 12/19/2012 c 86,592 71,399 70,979 (420 ) 12/19/2012 d 18,942 15,619 15,527 (92 ) 12/19/2012 e 924,752 751,135 758,015 6,880 12/19/2012 f 920,149 740,766 754,241 13,475 34 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Norwegian Krone, Expiring: 12/19/2012 a 1,417,800 251,359 248,234 (3,125 ) 12/19/2012 b 5,139,468 900,771 899,840 (931 ) 12/19/2012 c 734,083 126,597 128,527 1,930 12/19/2012 d 626,195 111,032 109,637 (1,395 ) 12/19/2012 e 8,198,129 1,430,093 1,435,363 5,270 Swedish Krona, Expiring: 12/19/2012 a 1,112,400 169,273 167,463 (1,810 ) 12/19/2012 b 1,831,977 278,420 275,790 (2,630 ) 12/19/2012 c 7,323,940 1,103,568 1,102,563 (1,005 ) 12/19/2012 d 491,310 74,863 73,963 (900 ) 12/19/2012 e 12,953,052 1,952,374 1,949,983 (2,391 ) Swiss Franc, Expiring 12/19/2012 b 44,007 47,037 47,290 253 Sales: Proceeds ($) Australian Dollar, Expiring: 12/19/2012 b 29,280 29,773 30,271 (498 ) 12/19/2012 e 260,320 266,303 269,135 (2,832 ) British Pound, Expiring: 12/19/2012 a 99,000 159,675 159,736 (61 ) 12/19/2012 b 111,240 179,159 179,486 (327 ) 12/19/2012 c 774,026 1,246,781 1,248,889 (2,108 ) 12/19/2012 d 100,628 162,322 162,363 (41 ) 12/19/2012 e 3,452,857 5,522,637 5,571,176 (48,539 ) Canadian Dollar, Expiring: 12/19/2012 a 468,600 476,970 468,687 8,283 12/19/2012 b 491,022 493,519 491,113 2,406 12/19/2012 c 154,230 158,114 154,259 3,855 12/19/2012 d 206,965 210,818 207,003 3,815 12/19/2012 e 294,270 298,929 294,325 4,604 Euro, Expiring: 12/19/2012 a 320,400 419,806 415,496 4,310 12/19/2012 b 1,487,546 1,906,841 1,929,056 (22,215 ) 12/19/2012 d 141,510 185,429 183,511 1,918 12/19/2012 e 6,324,329 8,143,907 8,201,418 (57,511 ) The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Japanese Yen, Expiring: 12/19/2012 b 2,246,040 28,813 28,150 663 12/19/2012 c 6,588,384 84,460 82,574 1,886 12/19/2012 d 1,441,209 18,477 18,063 414 12/19/2012 e 53,509,367 688,149 670,644 17,505 New Zealand Dollar, Expiring: 12/19/2012 a 553,360 448,466 453,586 (5,120 ) 12/19/2012 b 912,730 744,916 748,160 (3,244 ) 12/19/2012 c 51,935 42,013 42,571 (558 ) 12/19/2012 d 98,450 79,833 80,699 (866 ) 12/19/2012 e 170,455 138,954 139,722 (768 ) Norwegian Krone, Expiring: 12/19/2012 b 1,616,650 282,075 283,050 (975 ) 12/19/2012 e 2,442,400 420,567 427,625 (7,058 ) Swedish Krona, Expiring: 12/19/2012 b 4,431,330 669,381 667,104 2,277 12/19/2012 c 487,520 73,959 73,392 567 12/19/2012 d 106,645 16,168 16,055 113 12/19/2012 e 4,346,475 657,605 654,329 3,276 Swiss Franc, Expiring 12/19/2012 f 114,011 122,392 122,515 (123 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a BNP Paribas b Citigroup c Goldman Sachs d Standard Chartered Bank e UBS f Morgan Stanley 36 The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2012: Average Market Value ($) Equity financial futures 13,571,098 Interest rate financial futures 21,157,511 Equity options contracts 58,635 Interest rate options contracts 964,904 Forward contracts 35,184,826 At October 31, 2012, the cost of investments for federal income tax purposes was $19,847,745; accordingly, accumulated net unrealized depreciation on investments was $1,081, consisting of $18,449 gross unrealized appreciation and $19,530 gross unrealized depreciation. The Fund 37 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Global Absolute Return Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments, financial futures and options written, of Dreyfus Global Absolute Return Fund (one of the series comprising Advantage Funds, Inc.) as of October 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2012 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Global Absolute Return Fund at October 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York December 27, 2012 38 PROXY RESULTS (Unaudited) The Company held a special meeting of shareholders on August 3, 2012.The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Lynn Martin † 90,334,756 3,252,629 Robin A. Melvin † 90,449,622 3,137,763 Philip L. Toia † 90,229,928 3,357,457 † Each new Board Member’s term commenced on September 1, 2012. In addition, Peggy C. Davis, Joseph S. DiMartino, David P. Feldman, Ehud Houminer and Dr. Martin Peretz continue as Board Members of the Company. The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and busi- nesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (69) Board Member (2006) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 63 ————— David P. Feldman (72) Board Member (1996) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • BBH Mutual Funds Group (4 registered mutual funds), Director (1992-present) • QMed, Inc. a healthcare company, Director (1999-2007) No. of Portfolios for which Board Member Serves: 46 ————— Ehud Houminer (72) Board Member (1993) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 73 40 Lynn Martin (72) Board Member (2012) Principal Occupation During Past 5Years: • President of The Martin Hall Group LLC, a human resources consulting firm, from January 2005-present Other Public Company Board Memberships During Past 5Years: • AT&T Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 46 ————— Robin A. Melvin (49) Board Member (2012) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving organi- zations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 83 ————— Dr. Martin Peretz (73) Board Member (2006) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-present) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-present) No. of Portfolios for which Board Member Serves: 46 ————— Philip L. Toia (79) Board Member (2012) Principal Occupation During Past 5Years: • Private Investor No. of Portfolios for which Board Member Serves: 56 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member The Fund 41 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 42 RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since August 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firmís Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 43 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Global Dynamic Bond Fund ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 21 Financial Highlights 24 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Important Tax Information 39 Proxy Results 40 Board Members Information 42 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Global Dynamic Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Global Dynamic Bond Fund, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite heightened volatility, the U.S. bond market generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, riskier segments of the bond market gained value, while massive purchases of government securities by the Federal Reserve prevented yields of U.S. government securities from rising. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels over the first half of the new year, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by Paul Brain, Howard Cunningham and Jonathan Day, Portfolio Managers of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Dreyfus Global Dynamic Bond Fund’s Class A shares produced a total return of 8.74%, Class C shares returned 7.94% and Class I shares returned 8.98%. 1 In comparison, the fund’s performance baseline benchmark, the U.S. $1-Month London Interbank Offered Rate (LIBOR), and its broad-based securities market index, the Citibank 30-Day Treasury Bill Index, produced total returns of 0.21% and 0.04%, respectively, for the same period. Despite shifting economic sentiment throughout the reporting period, aggressively accommodative monetary policies and an improving macroeconomic outlook helped support global bond prices.The fund produced higher returns than its benchmark, primarily due to the success of our interest rate and asset allocation strategies. The Fund’s Investment Approach The fund seeks total return consisting of income and capital appreciation.To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in bonds and other instruments that provide investment exposure to global bond markets, including developed and emerging capital markets.We employ a dynamic, unconstrained approach in allocating the fund’s assets among government bonds, emerging market sovereign debt, investment grade and high yield corporate instruments and currencies. We combine a top-down approach, emphasizing global economic trends and current investment themes, with bottom-up security selection based on fundamental research to allocate the fund’s investments. In choosing investments, we consider key trends in global economic variables, investment themes, relative valuations of debt securities and cash, long-term trends in currency movements, and company fundamentals. Markets Driven by Macroeconomic Headlines The reporting period began in the aftermath of major declines among higher yielding bonds throughout the world. One credit-rating agency’s downgrade of long-term U.S. government debt, an intensifying European debt crisis, and inflationary pressures in The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) China had triggered a flight away from risky assets. Fortunately, better U.S. economic data and remedial measures from European policymakers, particularly the Long Term Refinancing Operation (LTRO), soon stabilized many global financial markets. By the start of 2012, global financial markets were rallying amid U.S. employment gains, quantitative easing in Europe, and less restrictive monetary and fiscal policies in China. Investors became more comfortable with riskier bond market sectors in their search for competitive levels of current income. While they returned to a risk-averse posture during the spring when austerity programs in Europe encountered resistance, more encouraging economic data over the summer enabled global bonds to end the reporting period with respectable returns. Emerging-markets bonds and corporate-backed securities fared especially well. A More Constructive Posture Buoyed Fund Performance The fund began the reporting period with a relatively defensive investment posture designed to cushion the effects of prevailing macroeconomic uncertainties. As conditions improved over the final weeks of 2011 and the opening months of 2012, we moved toward more constructive strategies. We increased the average duration among the fund’s core holdings of government securities, enabling it to participate more fully in market rallies. At the same time, we shifted assets from government securities to riskier market sectors, including emerging-markets bonds and high yield securities that had been severely punished during the downturn. These changes proved effective, as risker sectors rallied amid encouraging macroeconomic news. The fund’s currency positions also shifted from tradition safe havens, such as the U.S. dollar and Japanese yen, into currencies expected to benefit from rising commodity prices, including the Mexican peso and Canadian dollar. While this move worked well overall, its benefits were undermined somewhat by relative weakness in the Singapore dollar and Polish zloty.The fund employed forward contracts to establish its currency positions. We returned to a more defensive stance in the spring, when macroeconomic concerns resurfaced, but we maintained an emphasis on emerging-markets bonds from governments with prudent fiscal policies, such as the Czech Republic, Poland, Peru, and Uruguay. Consequently, the fund proved well positioned to participate in a renewed rally in the emerging markets over the summer, when we increased exposure to high yield bonds, and we adjusted positions in the emerging markets to emphasize more attractive relative values. 4 Positioned for a Brighter Economic Outlook As of the reporting period’s end, we expect government bond yields to remain low as central banks pursue aggressively accommodative monetary policies, leading us to maintain a relatively long average duration among safe-haven markets with complementary positions in emerging markets where rates still have room to fall. Meanwhile, strong corporate earnings and low default rates seem likely to support prices of high yield securities, and we have retained an emphasis on high yield securities, particularly in Europe. Among currencies, we have increased the fund’s holdings of the Mexican peso, Malaysian ringgit and Polish zloty. November 15, 2012 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions and potentially less liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies.The use of leverage may magnify the fund’s gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for Class A, Class C and Class I shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2014, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the returns for Class A, C and I shares would have been lower. 2 SOURCE: LIPPER INC. – Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Citigroup 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. Investors cannot invest directly in any index. 3 SOURCE: BLOOMBERG – London Interbank Offered Rate (LIBOR).The rate of interest at which banks borrow funds, in marketable size, from other banks in the London interbank market. LIBOR is the most widely used benchmark or reference rate for short term interest rates, and is an international rate.The London Interbank Offered Rate is fixed each morning at 11 a.m. London time by the British Bankers’ Association (BBA).The rate is an average derived from 16 quotations provided by banks determined by the British Bankers’ Association; the four highest and lowest are then eliminated and an average of the remaining eight is calculated to arrive at the fix. Eurodollar Libor is calculated on an ACT/360 day count basis and settlement is for two days hence. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Global Dynamic Bond Fund on 3/25/11 (inception date) to a $10,000 investment made in the Citibank 30-Day Treasury Bill Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund expenses, including expense reimbursements, if applicable, contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/12 Inception From Date 1 Year Inception Class A shares with maximum sales charge (4.5%) 3/25/11 % % without sales charge 3/25/11 % % Class C shares with applicable redemption charge † 3/25/11 % % without redemption 3/25/11 % % Class I shares 3/25/11 % % Citibank 30-Day Treasury Bill Index 3/31/11 % % †† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† For comparative purposes, the value of the Index as of 3/31/11 is used as the beginning value on 3/25/11. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Dynamic Bond Fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.10% for Class A, 1.85% for Class C and .85% for Class I, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2012 Coupon Maturity Principal Bonds and Notes—87.1% Rate (%) Date Amount ($) a Value ($) Consumer Discretionary—3.9% Daily Mail & General Trust, Sr. Unscd. Bonds GBP 7.50 3/29/13 50,000 82,513 DIRECTV Holdings, Gtd. Notes 4.60 2/15/21 75,000 83,265 Edcon Proprietary, Scd. Notes EUR 3.50 6/15/14 50,000 b 60,595 Enterprise Inns, First Mortgage Bonds GBP 6.50 12/6/18 50,000 72,417 Unitymedia Hessen, Sr. Scd. Notes EUR 8.13 12/1/17 50,000 70,073 Ziggo Bond, Gtd. Notes EUR 8.00 5/15/18 50,000 71,369 Consumer Staples—2.8% Altria Group, Gtd. Notes 9.95 11/10/38 56,000 97,095 BAT International Finance, Gtd. Notes 8.13 11/15/13 95,000 101,770 British Sugar, Scd. Debs GBP 10.75 7/2/13 31,000 52,498 CEDC Finance Corp. International, Sr. Scd. Notes EUR 8.88 12/1/16 50,000 42,125 China Green Holdings, Gtd. Bonds CNY 3.00 4/12/13 200,000 16,049 Energy—6.1% BG Energy Capital, Gtd. Notes GBP 5.88 11/13/12 40,000 64,740 Chesapeake Energy, Gtd. Notes 6.78 3/15/19 40,000 40,150 Drill Rigs Holdings, Sr. Scd. Notes 6.50 10/1/17 36,000 35,865 EXCO Resources, Gtd. Notes 7.50 9/15/18 50,000 47,250 Petrobras International Finance, Gtd. Notes 3.88 1/27/16 90,000 96,060 Petrobras International Finance, Gtd. Notes GBP 6.25 12/14/26 100,000 183,162 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Energy (continued) Petrobras International Finance, Gtd. Notes 7.88 3/15/19 90,000 114,322 Santos Finance, Gtd. Notes EUR 8.25 9/22/70 50,000 b 68,047 Statoil, Gtd. Notes 1.80 11/23/16 35,000 36,242 Entertainment & Gaming—1.5% Cirsa Funding Luxembourg, Gtd. Notes EUR 8.75 5/15/18 50,000 62,539 Peermont Global PTY, Scd. Notes EUR 7.75 4/30/14 50,000 63,025 Travelport, Gtd. Notes 9.88 9/1/14 60,000 46,650 Financial—23.0% Allied Irish Banks, Gov’t Gtd. Notes EUR 3.25 2/4/13 100,000 130,003 Arsenal Securities, Sr. Scd. Bonds, Ser. A1 GBP 5.14 9/1/29 40,637 66,178 Bank Nederlandse Gemeenten, Sr. Unscd. Notes 0.58 5/3/13 100,000 b 100,019 BNP Paribas, Jr. Sub. Bonds GBP 5.95 4/29/49 50,000 b 59,709 Boats Investments Netherlands, Sr. Scd. Notes EUR 11.00 3/31/17 90,785 61,189 BUPA Finance, Gtd. Notes GBP 7.50 7/4/16 50,000 94,586 Co-Operative Bank, Sub. Notes GBP 5.75 12/2/24 50,000 b 70,017 Direct Line Insurance Group, Gtd. Notes GBP 9.25 4/27/42 100,000 b 179,078 Eksportfinans, Sr. Unscd. Notes EUR 4.75 6/11/13 25,000 33,094 Experian Finance, Gtd. Notes GBP 5.63 12/12/13 20,000 33,863 F&C Commercial Property Finance, Sr. Scd. Notes GBP 5.23 6/30/17 50,000 b 85,296 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) Housing Finance, Sr. Scd. Debs GBP 0.00 12/31/12 50,000 c 80,362 Hutchinson Ports Finance, Gtd. Bonds GBP 6.75 12/7/15 30,000 55,457 Permanent TSB, Gov’t Gtd. Notes EUR 4.00 3/10/15 100,000 129,936 Juneau Investments, Sr. Scd. Notes GBP 5.90 2/22/21 30,000 41,877 Juturna European Loan Conduit No 16, Mortgage Backed Notes GBP 5.06 8/10/33 48,259 b 85,830 LBG Capital No.1, Gtd. Bonds, Ser. 19 GBP 11.04 3/19/20 50,000 89,665 Lloyds TSB Bank, Gov’t Gtd. Notes GBP 1.50 5/2/17 100,000 165,669 Nationwide Building Society, Sub. Notes GBP 5.25 2/12/18 40,000 b 63,891 Offshore Group Investment, Sr. Scd. Notes 11.50 8/1/15 50,000 55,062 Prudential, Jr. Sub. Notes 11.75 12/29/49 65,000 b 75,075 Reed Elsevier Investments, Gtd. Notes GBP 7.00 12/11/17 50,000 99,029 Royal Bank of Scotland, Sr. Unscd. Notes AUD 5.53 3/10/14 100,000 b 104,587 SLM Student Loans, Asset-Backed Notes GBP 5.15 12/15/39 100,000 132,329 Standard Chartered Bank, Sub. Notes GBP 6.00 1/25/18 50,000 b 80,562 Suncorp-Metway, Gov’t Gtd. Notes GBP 4.00 1/16/14 85,000 142,629 Tesco Property Finance 3, Mortgage Backed Bonds GBP 5.74 4/13/40 49,696 87,907 Toys R Us Property Co I, Gtd. Notes 10.75 7/15/17 25,000 27,156 UBS, Sub. Notes GBP 5.25 6/21/21 50,000 b 82,284 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) Woodside Finance, Gtd. Notes 8.75 3/1/19 44,000 58,962 Foreign/Governmental—29.6% Barbadian Government, Unscd. Bonds GBP 13.50 7/1/15 39,000 72,572 Bulgarian Government, Sr. Unscd. Bonds 8.25 1/15/15 90,000 103,860 Canadian Government, Bonds CAD 2.00 6/1/16 315,000 323,825 Costa Rican Government, Sr. Unscd. Notes 6.55 3/20/14 50,000 52,750 Czech Republic Government, Bonds, Ser. 56 CZK 5.00 4/11/19 1,910,000 119,761 European Bank for Reconstruction & Development, Sr. Unscd. Notes NOK 4.00 5/11/17 180,000 33,702 European Bank for Reconstruction & Development, Sr. Unscd. Notes IDR 6.75 2/19/13 280,000,000 29,246 European Investment Bank Sr. Unscd. Bonds GBP 0.63 1/5/16 40,000 b 64,256 European Investment Bank, Sr. Unscd. Bonds IDR 6.00 4/22/14 160,000,000 16,700 European Investment Bank, Sr. Unscd. Notes NZD 6.50 9/10/14 125,000 108,972 European Investment Bank, Sr. Unscd. Bonds TRY 8.00 11/23/15 46,000 27,343 Europeon Investment Bank, Sr. Unscd. Bonds TRY 0.00 3/30/16 59,000 c 26,658 Finnish Government, Sr. Unscd. Notes GBP 0.74 2/25/16 100,000 b 161,636 FMS Wertmanagement, Gov’t Gtd. Notes EUR 3.00 8/3/18 100,000 143,068 Lithuanian Government, Sr. Unscd. Notes 5.13 9/14/17 100,000 112,375 Malaysian Government, Sr. Unscd. Bonds, Ser. 0902 MYR 4.38 11/29/19 315,000 109,890 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental (continued) Mexican Government, Bonds, Ser. M10 MXN 7.75 12/14/17 2,170,000 185,256 Mexican Government, Bonds, Ser. M MXN 8.00 6/11/20 1,710,000 151,992 Netherlands Government, Sr. Unscd. Bonds 1.00 2/24/17 150,000 151,111 New South Wales Treasury, Gov’t Gtd. Notes, Ser. CIB1 AUD 2.75 11/20/25 60,000 d 82,579 New Zealand Government, Sr. Unscd. Bonds, Ser. 423 NZD 5.50 4/15/23 320,000 309,171 Norwegian Government, Bonds, Ser. 473 NOK 4.50 5/22/19 994,000 204,508 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 754,000 258,870 Portugal Obrigacoes do Tesouro OT, Sr. Unscd. Notes EUR 4.75 6/14/19 75,000 82,194 Turkish Government, Sr. Unscd. Notes 7.50 7/14/17 100,000 121,055 Swedish Government, Bonds, Ser. 1054 SEK 3.50 6/1/22 900,000 159,475 United Kingdom Gilt, Bonds, Ser. 8MO GBP 4.13 7/22/30 20,000 e 99,901 Health Care—1.4% Apria Healthcare Group, Sr. Scd. Notes 11.25 11/1/14 30,000 30,975 Catalent Pharma Solutions, Gtd. Notes EUR 9.75 4/15/17 50,000 66,751 Fresenius Medical Care US Finance II, Gtd. Notes 5.63 7/31/19 50,000 53,000 Industrial—3.6% Heathrow Funding, Sr. Scd. Bonds GBP 3.00 6/8/15 100,000 167,012 Heidelberger Druckmaschinen, Gtd. Notes EUR 9.25 4/15/18 50,000 54,762 ISS, Scd. Notes EUR 8.88 5/15/16 50,000 67,075 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Industrial (continued) ISS, Sr. Scd. Notes EUR 11.00 6/15/14 50,000 67,448 L-3 Communications, Gtd. Notes 4.75 7/15/20 10,000 11,150 Ship Finance International, Gtd. Notes 8.50 12/15/13 40,000 40,250 Materials—4.0% Ardagh Glass Finance, Gtd. Bonds EUR 7.13 6/15/17 50,000 65,617 Cemex Finance, Sr. Scd. Notes EUR 9.63 12/14/17 50,000 69,344 HeidelbergCement Finance, Gtd. Bonds EUR 7.50 4/3/20 50,000 74,094 INEOS Group Holdings, Scd. Notes EUR 7.88 2/15/16 50,000 62,134 Inmet Mining, Gtd. Notes 8.75 6/1/20 40,000 41,700 Kerling, Sr. Scd. Notes EUR 10.63 2/1/17 50,000 60,433 OI European Group, Gtd. Notes EUR 6.75 9/15/20 50,000 72,422 Telecommunication Services—4.0% British Telecommunications, Sr. Unscd. Notes EUR 5.25 1/22/13 100,000 b 130,966 Clearwire Communications, Sr. Scd. Notes 12.00 12/1/15 65,000 69,225 Nextel Communications, Gtd. Notes, Ser. D 7.38 8/1/15 31,000 31,116 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Telecommunication Services (continued) Satmex Escrow, Sr. Scd. Notes 9.50 5/15/17 50,000 53,500 Sprint Nextel, Sr. Unscd. Debs 9.25 4/15/22 28,000 33,600 UPC Holding, Scd. Notes EUR 8.38 8/15/20 50,000 70,915 Wind Acquisition Finance, Scd. Notes EUR 11.75 7/15/17 50,000 63,187 U.S. Government Securities—6.0% U.S. Treasury Bonds; 2.75%, 8/15/42 58,700 57,517 U.S. Treasury Notes: 1.88%, 8/31/17 150,000 158,508 2.13%, 8/15/21 430,300 452,857 Utilities—1.2% InterGen, Sr. Scd. Notes GBP 9.50 6/30/17 35,000 53,093 SSE, Sub. Notes GBP 5.45 9/29/49 50,000 b 84,319 Total Bonds and Notes (cost $9,515,899) Common Stocks—4.2% Shares Value ($) Exchange-Traded Funds iShares JPMorgan Emerging Markets Bond Fund (cost $452,056) 3,946 The Fund 15 STATEMENT OF INVESTMENTS (continued) Other Investment—9.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,104,264) 1,104,264 f Total Investments (cost $11,072,219) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar CAD—Canadian Dollar CNY—ChineseYuan Renminbi CZK—Czech Republic Koruna EUR—Euro GBP—British Pound IDR—Indonesian Rupiah MYR—Malaysian Ringgit MXN—Mexican New Peso NOK—Norwegian Krone NZD—New Zealand Dollar PLN—Polish Zloty SEK—Swedish Krona TRY—Turkish Lira b Variable rate security—interest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Principal amount for accrual purposes is periodically adjusted based on changes in the Australian Consumer Price Index. e Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Corporate Bonds 51.5 U.S. Government & Agencies 6.0 Foreign/Governmental 29.6 Common Stocks 4.2 Money Market Investment 9.9 † Based on net assets. See notes to financial statements. 16 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 9,967,955 10,228,180 Affiliated issuers 1,104,264 1,104,264 Dividends and interest receivable 177,627 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 2,946 Receivable for investment securities sold 2,024 Prepaid expenses 10,723 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 670 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 211,360 Payable for investment securities purchased 71,781 Accrued expenses 47,546 Net Assets ($) Composition of Net Assets ($): Paid-in capital 10,744,235 Accumulated undistributed investment income—net 180,835 Accumulated net realized gain (loss) on investments 215,422 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 53,915 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 1,131,736 586,891 9,475,780 Shares Outstanding 86,843 45,204 726,717 Net Asset Value Per Share ($) See notes to financial statements. The Fund 17 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Income: Interest 400,676 Dividends: Unaffiliated issuers 27,233 Affiliated issuers 543 Total Income Expenses: Management fee—Note 3(a) 59,777 Registration fees 48,323 Auditing fees 46,455 Legal fees 22,935 Prospectus and shareholders’ reports 11,924 Custodian fees—Note 3(c) 4,422 Shareholder servicing costs—Note 3(c) 4,078 Distribution fees—Note 3(b) 3,984 Directors’ fees and expenses—Note 3(d) 435 Loan commitment fees—Note 2 92 Miscellaneous 36,378 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (146,784 ) Less—reduction in fees due to earnings credits—Note 3(c) (1 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 163,734 Net realized gain (loss) on forward foreign currency exchange contracts 376,644 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 326,965 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (360,199 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 2011 a Operations ($): Investment income—net 336,434 104,345 Net realized gain (loss) on investments 540,378 (105,391 ) Net unrealized appreciation (depreciation) on investments (33,234 ) 87,149 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (32,256 ) (1,287 ) Class C Shares (21,508 ) (302 ) Class I Shares (402,670 ) (18,798 ) Net realized gain on investments: Class A Shares (592 ) — Class C Shares (575 ) — Class I Shares (7,931 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 575,286 533,469 Class C Shares 55,400 563,287 Class I Shares 1,620,780 8,325,000 Dividends reinvested: Class A Shares 8,548 47 Class C Shares 1,223 22 Class I Shares 148,746 78 Cost of shares redeemed: Class A Shares (26,977 ) (1,297 ) Class C Shares (29,374 ) (23,440 ) Class I Shares (1,000,153 ) — Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 9,462,882 — End of Period Undistributed investment income—net 180,835 44,674 The Fund 19 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended October 31, 2012 2011 a Capital Share Transactions: Class A Shares sold 45,729 42,683 Shares issued for dividends reinvested 679 4 Shares redeemed (2,148 ) (104 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 4,278 45,049 Shares issued for dividends reinvested 99 2 Shares redeemed (2,352 ) (1,872 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 128,680 666,294 Shares issued for dividends reinvested 11,942 6 Shares redeemed (80,205 ) — Net Increase (Decrease) in Shares Outstanding a From March 25, 2011 (commencement of operations) to October 31, 2011. See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Class A Shares 2012 2011 a Per Share Data ($): Net asset value, beginning of period 12.58 12.50 Investment Operations: Investment income—net b .41 .15 Net realized and unrealized gain (loss) on investments .64 (.04 ) Total from Investment Operations 1.05 .11 Distributions: Dividends from investment income—net (.59 ) (.03 ) Dividends from net realized gain on investments (.01 ) — Total Distributions (.60 ) (.03 ) Net asset value, end of period 13.03 12.58 Total Return (%) c 8.74 .89 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.67 4.26 e Ratio of net expenses to average net assets 1.10 1.10 e Ratio of net investment income to average net assets 3.21 2.04 e Portfolio Turnover Rate 132.40 127.38 d Net Assets, end of period ($ x 1,000) 1,132 536 a From March 25, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares 2012 2011 a Per Share Data ($): Net asset value, beginning of period 12.54 12.50 Investment Operations: Investment income—net b .31 .10 Net realized and unrealized gain (loss) on investments .65 (.05 ) Total from Investment Operations .96 .05 Distributions: Dividends from investment income—net (.51 ) (.01 ) Dividends from net realized gain on investments (.01 ) — Total Distributions (.52 ) (.01 ) Net asset value, end of period 12.98 12.54 Total Return (%) c 7.94 .38 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.32 4.98 e Ratio of net expenses to average net assets 1.85 1.85 e Ratio of net investment income to average net assets 2.46 1.30 e Portfolio Turnover Rate 132.40 127.38 d Net Assets, end of period ($ x 1,000) 587 542 a From March 25, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 22 Year Ended October 31, Class I Shares 2012 2011 a Per Share Data ($): Net asset value, beginning of period 12.59 12.50 Investment Operations: Investment income—net b .44 .18 Net realized and unrealized gain (loss) on investments .64 (.05 ) Total from Investment Operations 1.08 .13 Distributions: Dividends from investment income—net (.62 ) (.04 ) Dividends from net realized gain on investments (.01 ) — Total Distributions (.63 ) (.04 ) Net asset value, end of period 13.04 12.59 Total Return (%) 8.98 1.03 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.31 3.80 d Ratio of net expenses to average net assets .85 .85 d Ratio of net investment income to average net assets 3.45 2.33 d Portfolio Turnover Rate 132.40 127.38 c Net Assets, end of period ($ x 1,000) 9,476 8,386 a From March 25, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Global Dynamic Bond Fund (the “fund”) is a separate non-diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering thirteen series, including the fund. The fund’s investment objective is to seek total return (consisting of income and capital appreciation). The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Newton Capital Management Limited (“Newton”), an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the Distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of October 31, 2012, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 40,000 Class A, 40,000 Class C and 399,808 Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 24 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the 26 Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † — 5,773,210 — Exchange-Traded Funds 473,362 — — Foreign Government — 3,312,726 — Mutual Funds 1,104,264 — — U.S. Treasury — 668,882 — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 2,946 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (211,360 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At October 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than 28 investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended October 31, 2012 were as follows: Affiliated Investment Value Value Net Company 10/31/2011 ($) Purchases ($) Sales ($) 10/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 416,749 9,936,168 9,248,653 1,104,264 9.9 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On October 31, 2012, the Board declared a cash dividend of $.114, $.090 and $.120 per share from undistributed investment income-net for Class A, Class C and Class I shares, respectively, payable on November 1, 2012 (ex-dividend date), to shareholders of record as of the close of business on October 31, 2012. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the two-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $316,754, undistributed capital gains $5,792 and unrealized appreciation $127,626. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2012 and October 31, 2011 were as follows: ordinary income $464,049 and $20,387 and long-term capital gains $1,483 and $0, respectively. During the period ended October 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization of premiums and foreign currency gains and losses, the fund increased accumulated undistributed investment income-net by 30 $256,161 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. (h) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position. They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition, ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”).ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 10, 2012, the $225 million unsecured credit facility with Citibank, N.A., was decreased to $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commit- The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) ment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2012, the fund did not borrow under the Facilities. NOTE 3—Investment Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, until March 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .85% of the value of the fund’s average daily net assets. The expense reimbursement, pursuant to the undertaking, amounted to $146,784 during the period ended October 31, 2012. During the period ended October 31, 2012, the Distributor retained $521 from commissions earned on sales of the fund’s Class A shares. Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, Dreyfus pays Newton a monthly fee at an annual rate of .29% of the value of the fund’s average daily net assets. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2012, Class C shares were charged $3,984 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing 32 reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2012, Class A and Class C shares were charged $2,068 and $1,328, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc. (“DTI”), a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $334 for transfer agency services and $5 for cash management services. Cash management fees were partially offset by earnings credits of $1. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2012, the fund was charged $4,422 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $17 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended October 31, 2012, the fund was charged $8,517 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $5,655, Distribution Plan fees $361, Shareholder Services Plan fees $353, custodian fees $2,400, Chief Compliance Officer fees $2,654 and transfer agency fees $60, which are offset against an expense reimbursement currently in effect in the amount of $10,813. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities and forward contracts, during the period ended October 31, 2012, amounted to $13,749,419 and $12,376,416, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2012 is discussed below. Forward Foreign Currency Exchange Contracts : The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract 34 is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2012: Foreign Unrealized forward foreign currency Currency Appreciation exchange contracts Amounts Cost ($) Value ($) (Depreciation) ($) P urchases: J apanese Yen, Expiring 11/14/2012 a 13,420,000 167,976 168,125 149 S ales: Proceeds ($) Australian Dollar, Expiring 11/14/2012 b 168,000 174,990 174,194 796 British Pound, Expiring: 11/14/2012 a 1,649,650 2,567,936 2,661,991 (94,055 ) 11/14/2012 b 123,000 198,506 198,481 25 11/14/2012 c 96,000 155,036 154,911 125 Canadian Dollar, Expiring 11/14/2012 b 329,000 327,603 329,316 (1,713 ) Chinese Yuan Renminbi, Expiring 11/14/2012 c 150,000 23,580 24,017 (437 ) Czech Republic Koruna, Expiring: 11/14/2012 b 2,090,000 101,499 107,980 (6,481 ) 11/14/2012 c 280,000 13,739 14,466 (727 ) Euro, Expiring: 11/14/2012 a 1,314,200 1,619,200 1,703,606 (84,406 ) 11/14/2012 b 211,000 263,786 273,520 (9,734 ) Malaysian Ringgit, Expiring: 11/14/2012 a 190,000 62,039 62,308 (269 ) 11/14/2012 b 150,000 48,702 49,190 (488 ) The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Mexican New Peso, Expiring 11/14/2012 c 1,662,000 124,734 126,740 (2,006 ) New Zealand Dollar, Expiring 11/14/2012 c 506,000 409,317 415,756 (6,439 ) Norwegian Krone, Expiring 11/14/2012 c 442,163 73,171 77,516 (4,345 ) Polish Zloty, Expiring 11/14/2012 b 815,000 254,670 254,812 (142 ) Swedish Krona, Expiring 11/14/2012 b 1,072,000 163,402 161,551 1,851 Turkish Lira, Expiring 11/14/2012 c 99,000 55,008 55,126 (118 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a UBS b Royal Bank of Scotland c JPMorgan Chase & Co. The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2012: Average Market Value ($) Forward contracts 6,714,700 At October 31, 2012, the cost of investments for federal income tax purposes was $11,135,045; accordingly, accumulated net unrealized appreciation on investments was $197,399, consisting of $418,162 gross unrealized appreciation and $220,763 gross unrealized depreciation. 36 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Global Dynamic Bond Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Global Dynamic Bond Fund (one of the series comprising Advantage Funds, Inc.) as of October 31, 2012, and the related statement of operations for the year then ended, and the statement of changes in net assets and the financial highlights for the year then ended and for the period from March 25, 2011 (commencement of operations) to October 31, 2011. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2012 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Global Dynamic Bond Fund at October 31, 2012, the results of its operations for the year then ended, and the changes in its net assets and the financial highlights for the year then ended and for the period from March 25, 2011 to October 31, 2011, in conformity with U.S. generally accepted accounting principles. New York, New York December 27, 2012 The Fund 37 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports 4.44% of ordinary dividends paid during the fiscal year ended October 31, 2012, as qualifying for the corporate dividends received deduction. For the fiscal year ended October 31, 2012, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $27,233 represents the maximum amount that may be considered qualified dividend income. Also, the fund hereby designates $.0022 per share as a long-term capital gain and $.0113 per share as a short-term capital gain distribution paid on December 28, 2011. 38 PROXY RESULTS (Unaudited) The Company held a special meeting of shareholders on August 3, 2012.The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Lynn Martin † 90,334,756 3,252,629 Robin A. Melvin † 90,449,622 3,137,763 Philip L. Toia † 90,229,928 3,357,457 † Each new Board Member’s term commenced on September 1, 2012. In addition, Peggy C. Davis, Joseph S. DiMartino, David P. Feldman, Ehud Houminer and Dr. Martin Peretz continue as Board Members of the Company. The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (69) Board Member (2006) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 63 ————— David P. Feldman (72) Board Member (1996) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • BBH Mutual Funds Group (4 registered mutual funds), Director (1992-present) • QMed, Inc. a healthcare company, Director (1999-2007) No. of Portfolios for which Board Member Serves: 46 ————— Ehud Houminer (72) Board Member (1993) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 73 40 Lynn Martin (72) Board Member (2012) Principal Occupation During Past 5Years: • President of The Martin Hall Group LLC, a human resources consulting firm, from January 2005-present Other Public Company Board Memberships During Past 5Years: • AT&T Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 46 ————— Robin A. Melvin (49) Board Member (2012) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving organi- zations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 83 ————— Dr. Martin Peretz (73) Board Member (2006) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-present) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-present) No. of Portfolios for which Board Member Serves: 46 ————— Philip L. Toia (79) Board Member (2012) Principal Occupation During Past 5Years: • Private Investor No. of Portfolios for which Board Member Serves: 56 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member The Fund 41 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 42 RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 43 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Global Real Return Fund ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 17 Statement of Options Written 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 25 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Important Tax Information 44 Proxy Results 45 Board Members Information 47 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Global Real Return Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Global Real Return Fund, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced stock market weakness during the spring of 2012, stocks generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, U.S. stocks across all capitalization ranges posted double-digit returns, on average, for the reporting period. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels over the first half of the new year, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and domestic equity markets.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by Suzanne Hutchins (Lead) and James Harries, Portfolio Managers of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ending October 31, 2012, Dreyfus Global Real Return Fund’s Class A shares produced a total return of 5.16%, Class C shares returned 4.39% and Class I shares returned 5.45%. 1 In comparison, the fund’s performance baseline benchmark, the U.S. $ 1-Month London Interbank Offered Rate (LIBOR), and its broad-based securities market index, the Citibank 30-Day Treasury Bill Index, produced total returns of 0.25% and 0.04%, respectively, for the same period. An improving macroeconomic outlook helped to support global stock and bond prices over the reporting period.The fund produced higher returns than its performance baseline benchmark, primarily due to favorable results from equities and corporate bonds. The Fund’s Investment Approach The fund seeks total return (consisting of capital appreciation and income).To pursue its goal, the fund uses an actively-managed multi-asset strategy to produce absolute or real returns with less volatility than major equity markets over a complete market cycle, typically a period of five years.The fund is not managed relative to an index, but rather seeks to provide an absolute return, with emphasis on capital preservation. The fund is unconstrained in its approach and invests in a core of return-seeking assets, including global equities, bonds and cash. In addition to this “core”, the fund invests, generally to a lesser extent, in other asset classes, including real estate, commodities, currencies and non-traditional asset classes and strategies, in order, along with derivatives, to help protect the fund from volatility and to help it to meet the investment objective. To allocate the fund’s assets, we combine a top-down approach emphasizing economic trends and current investment themes on a global basis, with bottom-up security selection based on fundamental research. In choosing investments, we consider economic trends as emphasized by our global investment themes, security valuations and fundamentals. Within markets and sectors, we seek attractively priced companies possessing sustainable competitive advantages, and we may invest in such companies anywhere across their capital structures. Identifying the right security characteristics for the prevailing investment environment is key to our approach, which currently emphasizes income generation. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Markets Driven by Macroeconomic Headlines The reporting period began in the aftermath of major declines among stock markets and the prices of higher yielding bonds throughout the world. Fortunately, by the start of 2012, many financial markets were rallying amid encouraging macroeconomic developments, including U.S. employment gains, efforts to forestall a more severe banking crisis in Europe, and less restrictive monetary and fiscal policies in China. Consequently, investors became more comfortable with riskier investments.While they returned to a risk-averse posture during the spring when U.S. employment gains moderated and austerity programs in Europe encountered resistance, more encouraging economic data over the summer enabled global stocks and bonds to end the reporting period with respectable returns. U.S. markets generally fared better than other regions of the world. Riskier Assets Buoyed Fund Performance The fund produced higher returns than its performance baseline benchmark, but with substantially less volatility. The bulk of the fund’s returns were derived from stocks and high yield bonds. Short-maturity U.S.Treasury securities also contributed positively to relative performance, as U.S. interest rates declined. However, the fund’s commodities-oriented investments generally lagged market averages. In the fund’s equity portfolio, results from the health care sector were bolstered by pharmaceutical developers Merck & Co., Roche Holding, Sanofi and Abbott Laboratories.We increased the fund’s exposure to utilities when inflationary pressures began to rise, resulting in strong returns from Wisconsin Energy and Severn Trent.An emphasis on tobacco producers Reynolds American, British American Tobacco and JapanTobacco also boosted results. Strength in these areas was partly offset by weakness among oil and gas producers Japan’s Inpex, Petroleo Brasileiro, ADR, Cl. A and France’sTotal, as global energy demand slackened. Gold miners Newcrest Mining and Barrick Gold lost value as the prices of precious metals moderated. Among bonds, high yield corporate securities provided robust returns with relatively little volatility, while falling interest rates boosted the value of sovereign bonds in Norway,Australia and New Zealand. We sold call options on certain stock indices to mitigate the impact of equity market volatility upon the fund, and we employed put options and other derivative instruments to reduce the costs of our hedging strategy.We also used forward contracts to protect the fund from adverse currency fluctuations. 4 Maintaining a Cautious Investment Posture As of the reporting period’s end, we expect heightened market volatility to persist amid uncertainty regarding Europe’s financial crisis and fiscal pressures in the United States.Therefore, we have maintained the fund’s emphasis on markets that we see as relatively healthy from a fiscal perspective, such as Germany and some of the emerging markets. Despite prevailing headwinds, we have continued to identify opportunities for attractive returns in global stock and bond markets, while limiting the fund’s exposure to various risks. November 15, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the prospectus of the fund. Bond securities are subject generally to interest rate, credit, liquidity, call, sector and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with such companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Because the fund seeks to provide exposure to alternative or non-traditional asset categories or investment strategies, the fund’s performance will be linked to the performance of these highly volatile asset categories and strategies. Accordingly, investors should consider purchasing shares of the fund only as part of an overall diversified portfolio and should be willing to assume the risks of potentially significant fluctuations in the value of fund shares. The fund may, but is not required to, use derivative instruments, such as options, futures and options on futures, forward contracts and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2014, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the fund’s returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER – Citigroup 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days. Investors cannot invest directly in any index. 3 SOURCE: BLOOMBERG - London Interbank Offered Rate (LIBOR).The rate of interest at which banks borrow funds, in marketable size, from other banks in the London interbank market. LIBOR is the most widely used benchmark or reference rate for short term interest rates, and is an international rate.The London Interbank Offered Rate is fixed each morning at 11 a.m. London time by the British Bankers’ Association (BBA).The rate is an average derived from 16 quotations provided by banks determined by the British Bankers’ Association the four highest and lowest are then eliminated and an average of the remaining eight is calculated to arrive at the fix. Eurodollar Libor is calculated on an ACT/360 day count basis and settlement is for two days hence. The Fund 5 FUND PERFORMANCE † Source: Bloomberg L.P. †† Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Global Real Return Fund on 5/12/10 (inception date) to a $10,000 investment made in the Citibank 30-Day Treasury Bill Index and the U.S. $1-Month London Interbank Offered Rate (LIBOR) Index on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Citibank 30-Day Treasury Bill Index is a market value-weighted index of public obligations of the U.S.Treasury with maturities of 30 days.The LIBOR is the rate of interest at which banks borrow funds, in marketable size, from other banks in the London interbank market.The LIBOR is the most widely used benchmark or reference rate for short term interest rates, and is an international rate.The LIBOR is fixed each morning at 11 a.m. London time by the British Bankers’ Association (BBA).The rate is an average derived from 16 quotations provided by banks determined by the British Bankers’ Association; the four highest and lowest are then eliminated and an average of the remaining eight is calculated to arrive at the fix. Eurodollar LIBOR is calculated on an ACT/360 day count basis and settlement is for two days hence. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/12 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 5/12/10 –0.86 % % without sales charge 5/12/10 % % Class C shares with applicable redemption charge † 5/12/10 % % without redemption 5/12/10 % % Class I shares 5/12/10 % % U.S. $1-Month London Interbank Offered Rate (LIBOR) Index 4/30/10 % % †† Citibank 30-Day Treasury Bill Index 4/30/10 % % †† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† For comparative purposes, the value of the Index as of 4/30/10 is used as the beginning value on 5/12/10. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Real Return Fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.50% for Class A, 2.25% for Class C and 1.25% for Class I,multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2012 Coupon Maturity Principal Bonds and Notes—28.2% Rate (%) Date Amount ($) a Value ($) Australia—5.6% Australian Goverment, Sr. Unscd. Bonds, Ser. 136 AUD 4.75 4/21/27 840,000 1,003,751 Australian Goverment, Sr. Unscd. Bonds, Ser. 133 AUD 5.50 4/21/23 1,660,000 2,086,285 Queensland Treasury Gov. Gtd. Notes, Ser. 24 AUD 5.75 7/22/24 536,000 628,699 Santos Finance, Gtd. Notes EUR 8.25 9/22/70 150,000 b 204,142 Croatia—.2% Agrokor, Gtd. Notes EUR 9.13 2/1/20 130,000 El Salvador—.2% Telemovil Finance, Gtd. Notes 8.00 10/1/17 100,000 Germany—.8% Conti-Gummi Finance, Sr. Scd. Notes EUR 7.50 9/15/17 150,000 209,100 HeidelbergCement Finance, Gtd. Bonds EUR 7.50 4/3/20 125,000 185,235 Unitymedia Hessen, Sr. Scd. Notes EUR 8.13 12/1/17 100,000 140,145 Ireland—.5% Ardagh Glass Finance, Gtd. Bonds EUR 7.13 6/15/17 150,000 196,852 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 7.25 11/15/17 100,000 139,011 Italy—.5% Lottomatica Group, Jr. Sub. Bonds EUR 8.25 3/31/66 150,000 b 194,907 Wind Acquisition Finance, Scd. Notes EUR 11.75 7/15/17 150,000 189,561 Luxembourg—.2% Aguila 3, Sr. Scd. Notes 7.88 1/31/18 150,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Mexico—.2% Satmex Escrow, Sr. Scd. Notes 9.50 5/15/17 126,000 Netherlands—.6% OI European Group, Gtd. Notes EUR 6.75 9/15/20 100,000 144,844 UPC Holding, Scd. Notes EUR 8.38 8/15/20 100,000 141,830 Ziggo Bond, Gtd. Notes EUR 8.00 5/15/18 100,000 142,738 New Zealand—1.9% New Zealand Government, Sr. Unscd. Bonds, Ser. 423 NZD 5.50 4/15/23 505,000 487,911 New Zealand Government, Sr. Unscd. Bonds, Ser. 521 NZD 6.00 5/15/21 830,000 819,061 Norway—3.7% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 1,045,000 210,664 Norwegian Government, Bonds, Ser 473 NOK 4.50 5/22/19 11,705,000 2,408,217 South Africa—.3% Edcon Proprietary, Scd. Notes EUR 3.50 6/15/14 150,000 b Sweden—.5% Eileme 2, Sr. Scd. Notes EUR 11.75 1/31/20 110,000 160,540 Norcell Sweden Holding 3, Sr. Scd. Notes SEK 9.25 9/29/18 1,000,000 163,955 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Switzerland—.4% Matterhorn Mobile, Sr. Scd. Notes CHF 6.75 5/15/19 150,000 171,132 Sunrise Communications International, Sr. Scd. Notes EUR 7.00 12/31/17 100,000 139,659 United Kingdom—3.5% Anglian Water Services Financing, Sr. Scd. Notes, Ser. A8 GBP 3.67 7/30/24 50,000 c 141,437 Boparan Finance, Gtd. Notes GBP 9.88 4/30/18 100,000 177,514 Cable & Wireless International Finance, Gtd. Bonds GBP 8.63 3/25/19 110,000 190,828 Co-Operative Bank, Sub. Notes GBP 5.63 11/16/21 100,000 b 140,074 Dwr Cymru Financing, Asset Backed Bonds GBP 1.86 3/31/48 150,000 c 276,254 Ineos Finance, Sr. Scd. Notes EUR 7.25 2/15/19 100,000 b 132,531 ISS, Sr. Scd. Notes EUR 11.00 6/15/14 100,000 134,896 Jaguar Land Rover, Gtd. Bonds 8.13 5/15/21 150,000 162,375 John Lewis, Sr. Unscd. Bonds GBP 8.38 4/8/19 75,000 158,452 Kerling, Sr. Scd. Notes EUR 10.63 2/1/17 150,000 181,298 LBG Capital No.1, Gtd. Bonds, Ser. 8 GBP 7.87 8/25/20 70,000 113,359 National Grid Electricity Transmission, Sr. Unscd. Bonds GBP 2.98 7/8/18 32,000 c 85,217 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom (continued) National Grid Gas, Gtd. Bonds GBP 4.19 12/14/22 19,000 c 61,160 Priory Group No. 3 Sr. Scd. Notes GBP 7.00 2/15/18 100,000 172,269 Prudential, Jr. Sub. Notes 11.75 12/29/49 181,000 b 209,055 TESCO, Sr. Unscd. Notes GBP 4.00 9/8/16 60,000 c 159,785 United States—9.1% Catalent Pharma Solutions, Gtd. Notes EUR 9.75 4/15/17 150,000 200,254 CEDC Finance Corp International, Sr. Scd. Notes 9.13 12/1/16 100,000 66,000 Chesapeake Energy, Gtd. Notes 6.78 3/15/19 170,000 170,638 Clearwire Communications, Sr. Scd. Notes 12.00 12/1/15 150,000 160,430 EXCO Resources, Gtd. Notes 7.50 9/15/18 185,000 174,825 Nextel Communications, Gtd. Notes, Ser. D 7.38 8/1/15 50,000 50,188 Offshore Group Investment, Sr. Scd. Notes 11.50 8/1/15 186,000 204,832 Sable International Finance, Sr. Scd. Notes 7.75 2/15/15 100,000 107,000 U.S. Treasury Inflation Protected Securities, Bonds 2.50 1/15/29 1,668,588 d 2,415,411 U.S. Treasury Notes 0.50 11/30/12 2,868,000 2,869,233 Total Bonds and Notes (cost $18,866,734) 12 Common Stocks—55.3% Shares Value ($) Australia—3.1% Newcrest Mining 53,342 1,463,480 Telstra 175,900 755,939 Brazil—.8% Petroleo Brasileiro, ADR, Cl. A 28,632 Canada—3.5% Barrick Gold 31,188 1,263,114 Yamana Gold 60,262 1,217,006 Denmark—1.2% TDC 119,240 France—3.5% Sanofi 11,768 1,034,459 Total 28,544 1,436,227 Germany—3.6% Bayer 21,095 1,837,118 Deutsche Telekom 60,760 693,741 Japan—1.9% Asahi Group Holdings 24,800 565,091 Japan Tobacco 29,000 801,378 Luxembourg—.9% Millicom International Cellular, SDR 7,365 Netherlands—1.7% Koninklijke KPN 77,107 486,816 Reed Elsevier 50,952 684,516 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Norway—.8% Statoil 21,823 Peru—.1% Cia de Minas Buenaventura, ADR 1,421 Poland—.9% Telekomunikacja Polska 163,594 South Africa—.9% MTN Group 35,496 Sweden—.8% TeliaSonera 92,060 Switzerland—4.8% Novartis 21,902 1,318,165 Roche Holding 6,606 1,270,412 Syngenta 1,990 777,367 United Kingdom—11.1% BAE Systems 121,007 609,653 British American Tobacco 10,991 544,433 Cable & Wireless Communications 340,117 205,771 Centrica 245,227 1,282,587 GlaxoSmithKline 84,652 1,894,073 Severn Trent 31,112 806,330 SSE 45,275 1,057,953 Vodafone Group 174,236 473,078 WM Morrison Supermarkets 216,460 935,815 United States—15.7% Abbott Laboratories 14,843 972,513 Accenture, Cl. A 12,309 829,750 Annaly Capital Management 39,454 e 636,788 Medtronic 15,691 652,432 Merck & Co. 21,004 958,413 Newmont Mining 8,385 457,402 PDL BioPharma 25,472 189,766 14 Common Stocks (continued) Shares Value ($) United States (continued) PowerShares DB Gold Fund 43,449 f 2,570,877 Reynolds American 34,531 1,437,871 Sprint Nextel 79,639 f 441,200 Sysco 32,320 1,004,182 Wisconsin Energy 22,708 873,577 Total Common Stocks (cost $36,811,648) Number of Options Purchased—.2% Contracts Value ($) Call Options—.1% CBOE Volatility Index Futures, January 2013 @ $26 129 f 20,640 CBOE Volatility Index Futures, January 2013 @ $25 163 f 29,340 Put Options—.1% CBOE Volatility Index Futures, December 2012 @ $18 163 f 24,450 CBOE Volatility Index Futures, December 2012 @ $19 129 f 27,090 FTSE 100 Index Futures, December 2012 @ GBP 5,650 42 f 55,234 Total Options Purchased (cost $167,919) Principal Short-Term Investments—6.3% Amount ($) Value ($) U.S. Treasury Bills: 0.00%, 11/8/12 755,000 754,992 0.08%, 4/4/13 3,677,000 3,674,919 Total Short-Term Investments (cost $4,429,835) The Fund 15 STATEMENT OF INVESTMENTS (continued) Other Investments—12.3% Shares Value ($) Registered Investment Companies: Dreyfus Institutional Preferred Plus Money Market Fund 8,470,000 g 8,470,000 NB Global Floating Rate Income Fund 243,862 242,643 Total Other Investments (cost $8,706,171) Total Investments (cost $68,982,307) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts SDR—Swedish Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar CHF—Swiss Franc EUR—Euro GBP—British Pound NOK—Norwegian Krone NZD—New Zealand Dollar SEK—Swedish Krona b Variable rate security—interest rate subject to periodic change. c Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. d Principal amount for accrual purposes is periodically adjusted based on changes in the U.S. Consumer Price Index. e Investment in real estate investment trust. f Non-income producing security. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Short-Term/ Energy 3.6 Money Market Investments 18.3 Exchange-Traded Funds 3.6 Corporate Bonds 15.5 Information Technology 1.2 Health Care 14.4 Consumer Discretionary 1.0 Telecommunication Services 9.1 Financial .9 Consumer Staples 7.5 Industrial .9 U.S. Government Securities 7.5 Mutual Fund : Foreign .3 Materials 7.4 Options Purchased .2 Utilities 5.7 Foreign/Governmental 5.2 † Based on net assets. See notes to financial statements. 16 STATEMENT OF OPTIONS WRITTEN October 31, 2012 Number of Contracts Value ($) Call Options: FTSE 100 Index Futures, December 2012 @ GBP 6,050 106 a (31,646 ) FTSE 100 Index Futures, January 2013 @ GBP 6,150 42 a (11,861 ) Put Options: FTSE 100 Index Futures, December 2012 @ GBP 5,350 42 a (20,332 ) (premiums received $232,150) ) GBP—British Pound a Non-income producing security. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 60,512,307 63,607,466 Affiliated issuers 8,470,000 8,470,000 Cash on initial margin—Note 4 350,560 Cash denominated in foreign currencies 6,570 6,409 Dividends and interest receivable 327,129 Receivable for shares of Common Stock subscribed 90,561 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 60,003 Receivable for investment securities sold 56,471 Prepaid expenses 17,826 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 65,905 Cash overdraft due to Custodian 4,490 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 1,167,582 Payable for investment securities purchased 1,106,308 Outstanding options written, at value (premiums received $232,150)—See Statement of Options Written—Note 4 63,839 Payable for shares of Common Stock redeemed 71,396 Accrued expenses 65,757 Net Assets ($) Composition of Net Assets ($): Paid-in capital 67,629,030 Accumulated undistributed investment income—net 964,437 Accumulated net realized gain (loss) on investments (310,572 ) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions 2,158,253 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 17,087,911 943,698 52,409,539 Shares Outstanding 1,214,649 67,950 3,717,626 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Income: Cash dividends (net of $49,783 foreign taxes withheld at source): Unaffiliated issuers 806,027 Affiliated issuers 3,186 Interest 311,320 Total Income Expenses: Management fee—Note 3(a) 361,553 Registration fees 46,272 Auditing fees 43,668 Shareholder servicing costs—Note 3(c) 42,039 Custodian fees—Note 3(c) 34,022 Prospectus and shareholders’ reports 19,241 Distribution fees—Note 3(b) 4,383 Directors’ fees and expenses—Note 3(d) 2,431 Legal fees 1,752 Loan commitment fees—Note 2 465 Interest expense—Note 2 74 Miscellaneous 24,954 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (50,461 ) Less—reduction in fees due to earnings credits—Note 3(c) (15 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (277,379 ) Net realized gain (loss) on options transactions (126,952 ) Net realized gain (loss) on forward foreign currency exchange contracts 543,119 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 2,701,561 Net unrealized appreciation (depreciation) on options transactions 263,019 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (1,154,453 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 2011 Operations ($): Investment income—net 590,155 151,180 Net realized gain (loss) on investments 138,788 (84,680 ) Net unrealized appreciation (depreciation) on investments 1,810,127 (48,006 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (12,051 ) — Class I Shares (188,051 ) — Net realized gain on investments: Class A Shares (13,147 ) — Class C Shares (1,870 ) — Class I Shares (110,122 ) — Total Dividends ) — Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 20,229,823 2,125,479 Class C Shares 754,317 123,078 Class I Shares 36,736,292 21,104,956 Dividends reinvested: Class A Shares 24,685 — Class C Shares 637 — Class I Shares 279,676 — Cost of shares redeemed: Class A Shares (8,799,384 ) (346,366 ) Class C Shares (1,022,848 ) — Class I Shares (7,327,473 ) (1,161,870 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 27,351,594 5,487,823 End of Period Undistributed investment income—net 964,437 35,066 20 Year Ended October 31, 2012 2011 Capital Share Transactions: Class A Shares sold 1,471,625 155,976 Shares issued for dividends reinvested 1,846 — Shares redeemed (637,563 ) (25,746 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 55,033 9,070 Shares issued for dividends reinvested 48 — Shares redeemed (76,201 ) — Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 2,680,434 1,558,088 Shares issued for dividends reinvested 20,918 — Shares redeemed (535,472 ) (86,342 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Class A Shares 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 13.51 13.44 12.50 Investment Operations: Investment income—net b .17 .20 .06 Net realized and unrealized gain (loss) on investments .53 (.13 ) .88 Total from Investment Operations .70 .07 .94 Distributions: Dividends from investment income—net (.07 ) — — Dividends from net realized gain on investments (.07 ) — — Total Distributions (.14 ) — — Net asset value, end of period 14.07 13.51 13.44 Total Return (%) c 5.16 .52 7.52 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.72 3.53 5.96 e Ratio of net expenses to average net assets 1.50 1.50 1.50 e Ratio of net investment income to average net assets 1.26 1.46 .94 e Portfolio Turnover Rate 53.24 42.97 49.61 d Net Assets, end of period ($ x 1,000) 17,088 5,117 3,340 a From May 12, 2010 (commencement of operations) to October 31, 2010. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 22 Year Ended October 31, Class C Shares 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 13.37 13.39 12.50 Investment Operations: Investment income—net b .06 .10 .01 Net realized and unrealized gain (loss) on investments .53 (.12 ) .88 Total from Investment Operations .59 (.02 ) .89 Distributions: Dividends from net realized gain on investments (.07 ) — — Net asset value, end of period 13.89 13.37 13.39 Total Return (%) c 4.39 (.22 ) 7.20 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.56 4.37 6.75 e Ratio of net expenses to average net assets 2.25 2.25 2.25 e Ratio of net investment income to average net assets .51 .75 .20 e Portfolio Turnover Rate 53.24 42.97 49.61 d Net Assets, end of period ($ x 1,000) 944 1,190 1,071 a From May 12, 2010 (commencement of operations) to October 31, 2010. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class I Shares 2012 2011 2010 a Per Share Data ($): Net asset value, beginning of period 13.56 13.46 12.50 Investment Operations: Investment income—net b .21 .18 .07 Net realized and unrealized gain (loss) on investments .53 (.08 ) .89 Total from Investment Operations .74 .10 .96 Distributions: Dividends from investment income—net (.13 ) — — Dividends from net realized gain on investments (.07 ) — — Total Distributions (.20 ) — — Net asset value, end of period 14.10 13.56 13.46 Total Return (%) 5.45 .74 7.68 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.35 2.33 5.75 d Ratio of net expenses to average net assets 1.25 1.25 1.25 d Ratio of net investment income to average net assets 1.55 1.46 1.19 d Portfolio Turnover Rate 53.24 42.97 49.61 c Net Assets, end of period ($ x 1,000) 52,410 21,044 1,076 a From May 12, 2010 (commencement of operations) to October 31, 2010. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Global Real Return Fund (the “fund”) is a separate non-diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company that offers thirteen series, including the fund.The fund’s investment objective is to seek total return (consisting of capital appreciation and income).The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Newton Capital Management Limited (“Newton”), an affiliate of BNY Mellon, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not 26 orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. 28 When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † — 6,909,861 — Equity Securities—Domestic Common Stocks † 8,453,894 — — Equity Securities—Foreign Common Stocks † 27,914,294 — — Exchange-Traded Funds 2,570,877 — — Foreign Government — 7,644,588 — Mutual Funds 8,712,643 — — U.S. Treasury — 9,714,555 — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 60,003 — Options Purchased 156,754 — — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (1,167,582 ) — ) Options Written (63,839 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At October 31, 2011, $1,577,653 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign 30 exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended October 31, 2012 were as follows: Affiliated Investment Value Value Net Company 10/31/2011 ($) Purchases ($) Sales ($) 10/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 63,575,107 55,105,107 8,470,000 12.0 The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $207,900, accumulated capital losses $58,862 and unrealized appreciation $2,663,080. 32 Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2012.The fund has $58,862 of post-enactment short-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2012 and October 31, 2011 were as follows: ordinary income $270,888 and $0 and long-term capital gains $54,353 and $0, respectively. During the period ended October 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses, passive foreign investment companies and real estate investment trusts, the fund increased accumulated undistributed investment income-net by $539,318 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. (h) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) financial statements on the basis of International Financial Reporting Standards (“IFRS”).ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 10, 2012, the $225 million unsecured credit facility with Citibank, N.A., was decreased to $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2012, was approximately $6,300, with a related weighted average annualized interest rate of 1.18%. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .90% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, until March 1, 2014, to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, com- 34 mitment fees on borrowings and extraordinary expenses) exceed 1.25% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $50,461 during the period ended October 31, 2012. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Newton, Dreyfus pays Newton an annual fee of .43% of the value of the fund’s average daily net assets, payable monthly. During the period ended October 31, 2012, the Distributor retained $2,180 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2012, Class C shares were charged $4,383 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2012, Class A and Class C shares were charged $21,751 and $1,461, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates DreyfusTransfer, Inc. (“DTI”), a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $3,761 for transfer agency services and $67 for cash management services. Cash management fees were partially offset by earnings credits of $8. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2012, the fund was charged $34,022 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $227 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $7. During the period ended October 31, 2012, the fund was charged $8,517 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $51,072, Distribution Plan fees $564, Shareholder Services Plan fees $3,774, custodian fees $10,348, Chief Compliance Officer fees $2,654 and transfer agency fees $580, which are offset against an expense reimbursement currently in effect in the amount of $3,087. 36 (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, options transactions and forward contracts, during the period ended October 31, 2012, amounted to $53,026,320 and $18,572,407, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2012 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of October 31, 2012 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity risk 1 156,754 Equity risk 2 (63,839 ) Foreign exchange risk 3 60,003 Foreign exchange risk 4 (1,167,582 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Options purchased are included in investments in securities—Unaffiliated issuers, at value. 2 Outstanding options written, at value. 3 Unrealized appreciation on forward foreign currency exchange contracts. 4 Unrealized depreciation on forward foreign currency exchange contracts. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2012 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Options Forward Underlying risk Transactions 5 Contracts 6 Total Equity (95,766 ) — ) Foreign exchange (31,186 ) 543,119 Total ) Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Options Forward Underlying risk Transactions 7 Contracts 8 Total Equity 240,420 — Foreign exchange 22,599 (1,154,453 ) ) Total ) ) Statement of Operations location: 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net unrealized appreciation (depreciation) on options transactions. 8 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in the values of equities and foreign currencies, or as a substitute for an investment.The fund is subject to market risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the 38 fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended October 31, 2012: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) Gain ($) Contracts outstanding October 31, 2011 160 201,111 Contracts written 1,406 1,593,211 Contracts terminated: Contracts closed 914 1,043,556 527,919 515,637 Contracts expired 462 518,616 — 518,616 Total contracts terminated 1,376 1,562,172 527,919 1,034,253 Contracts Outstanding October 31, 2012 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future.With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates.Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2012: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring: 11/1/2012 a 27,280 43,965 44,023 58 11/14/2012 b 2,452,000 3,948,006 3,956,720 8,714 11/14/2012 c 263,000 418,226 424,395 6,169 Euro, Expiring 2/15/2013 b 1,842,000 2,402,508 2,390,126 (12,382 ) Sales: Proceeds ($) Australian Dollar, Expiring: 12/14/2012 a 613,000 610,023 634,023 (24,000 ) 12/14/2012 b 6,083,000 6,015,490 6,291,614 (276,124 ) 12/14/2012 c 1,337,000 1,338,427 1,382,852 (44,425 ) British Pound, Expiring: 11/14/2012 a 2,938,000 4,626,847 4,740,964 (114,117 ) 11/14/2012 b 4,016,773 6,445,113 6,481,748 (36,635 ) 11/14/2012 c 2,120,000 3,297,323 3,420,981 (123,658 ) 40 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Canadian Dollar, Expiring 2/15/2013 c 877,654 884,129 876,671 7,458 Danish Krone, Expiring 4/15/2013 d 4,916,000 856,195 856,764 (569 ) Euro, Expiring: 2/15/2013 a 8,987,350 11,375,066 11,661,722 (286,656 ) 2/15/2013 c 53,000 68,784 68,771 13 Japanese Yen, Expiring 4/15/2013 b 106,142,000 1,360,409 1,331,932 28,477 New Zealand Dollar, Expiring 4/15/2013 a 1,595,000 1,285,969 1,297,351 (11,382 ) Norwegian Krone, Expiring: 2/15/2013 a 716,000 119,754 125,081 (5,327 ) 2/15/2013 c 16,305,300 2,739,858 2,848,438 (108,580 ) Polish Zloty, Expiring: 2/15/2013 a 132,000 39,165 40,856 (1,691 ) 2/15/2013 b 276,000 81,603 85,427 (3,824 ) 2/15/2013 c 2,056,000 609,710 636,368 (26,658 ) South African Rand, Expiring: 12/14/2012 a 921,000 106,199 105,508 691 12/14/2012 b 1,715,100 197,413 196,479 934 12/14/2012 c 1,161,000 140,491 133,002 7,489 Swedish Krona, Expiring: 2/15/2013 a 2,576,000 383,434 387,195 (3,761 ) 2/15/2013 b 1,083,000 159,703 162,784 (3,081 ) 2/15/2013 c 1,661,000 249,372 249,663 (291 ) Swiss Franc, Expiring: 12/14/2012 a 2,544,000 2,661,399 2,733,508 (72,109 ) 12/14/2012 b 319,000 331,430 342,763 (11,333 ) 12/14/2012 c 181,000 193,504 194,483 (979 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Royal Bank of Scotland b JPMorgan Chase & Co. c UBS d Barclays Capital The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2012: Average Market Value ($) Equity options contracts 245,050 Foreign currency options contracts 919 Forward contracts 24,566,934 At October 31, 2012, the cost of investments for federal income tax purposes was $69,077,875; accordingly, accumulated net unrealized appreciation on investments was $2,999,591, consisting of $3,981,531 gross unrealized appreciation and $981,940 gross unrealized depreciation. 42 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Global Real Return Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments and options written, of Dreyfus Global Real Return Fund (one of the series comprising Advantage Funds, Inc.) as of October 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2012 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Global Real Return Fund at October 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York December 27, 2012 The Fund 43 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the fund’s foreign taxes paid and the income sourced from foreign countries. Accordingly, the fund hereby reports the following information regarding its fiscal year ended October 31, 2012: —the total amount of taxes paid to foreign countries was $36,024. —the total amount of income sourced from foreign countries was $1,125,058. For the fiscal year ended October 31, 2012, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $270,888 represents the maximum amount that may be considered qualified dividend income.Also, the fund hereby designates $.0351 per share as a long-term capital gain and $.0381 per share as a short-term capital gain distribution paid on December 29, 2011. PROXY RESULTS (Unaudited) The Company held a special meeting of shareholders on August 3, 2012.The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Lynn Martin † 90,334,756 3,252,629 Robin A. Melvin † 90,449,622 3,137,763 Philip L. Toia † 90,229,928 3,357,457 † Each new Board Member’s term commenced on September 1, 2012. In addition Peggy C. Davis, Joseph S. DiMartino, David P. Feldman, Ehud Houminer and Dr. Martin Peretz continue as Board Members of the Company. 44 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (69) Board Member (2006) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 63 ————— David P. Feldman (72) Board Member (1996) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • BBH Mutual Funds Group (4 registered mutual funds), Director (1992-present) • QMed, Inc. a healthcare company, Director (1999-2007) No. of Portfolios for which Board Member Serves: 46 ————— Ehud Houminer (72) Board Member (1993) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 73 The Fund 45 BOARD MEMBERS INFORMATION (Unaudited) (continued) Lynn Martin (72) Board Member (2012) Principal Occupation During Past 5Years: • President of The Martin Hall Group LLC, a human resources consulting firm, from January 2005-present Other Public Company Board Memberships During Past 5Years: • AT&T Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 46 ————— Robin A. Melvin (49) Board Member (2012) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 83 ————— Dr. Martin Peretz (73) Board Member (2006) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-present) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-present) No. of Portfolios for which Board Member Serves: 46 ————— Philip L. Toia (79) Board Member (2012) Principal Occupation During Past 5Years: • Private Investor No. of Portfolios for which Board Member Serves: 56 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member 46 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. The Fund 47 OFFICERS OF THE FUND (Unaudited) (continued) RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. 48 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Total Emerging Markets Fund ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 25 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Important Tax Information 41 Proxy Results 42 Board Members Information 44 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Total Emerging Markets Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Total Emerging Markets Fund, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced stock market weakness during the spring of 2012, stocks generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, U.S. stocks across all capitalization ranges posted double-digit returns, on average, for the reporting period. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels over the first half of the new year, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and domestic equity markets.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by Sean P. Fitzgibbon and Alexander Kozhemiakin, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Dreyfus Total Emerging Markets Fund’s Class A shares produced a total return of 3.18%, Class C shares returned 2.38% and Class I shares returned 3.38%. 1 In comparison, the Morgan Stanley Capital International Emerging Markets Index (“MSCI EM Index”), the fund’s benchmark, returned 2.63% for the same period. 2 Emerging markets generally advanced over the reporting period as hopes for global financial recovery outweighed concerns regarding a debt crisis in Europe and slowing growth in China.The fund produced higher returns than its benchmark, largely due to strong results from fixed-income securities. The Fund’s Investment Approach The fund seeks to maximize total return.To pursue its goal, the fund normally invests at least 80% of its assets in equities, bonds and currencies issued by, or economically tied to, emerging markets. We base asset and country allocation decisions on our global macro-economic view and top-down country-specific outlooks, along with our bottom-up valuation assessments of individual securities. Equity investments rely on in-depth fundamental analysis supported by proprietary quantitative models. Bond and currency investments rely on in-depth fundamental analysis. By constructing a portfolio that is liquid and diversified from an asset class and country perspective, we seek to reduce volatility and country concentration risk. Economic Headlines Buffeted Markets Investors faced uncertain global economic conditions throughout the reporting period. Slowing growth in China, a subpar U.S. recovery, and the ongoing financial crisis in Europe helped to undermine investor confidence. When these concerns intensified, risk-averse investors tended to shift assets from emerging-markets equities to perceived safe havens, such as U.S. government bonds. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Emerging-markets equities proved highly volatile in this environment.The MSCI EM Index dropped sharply during the first two months of the reporting period, and then rebounded in early 2012 when the European policymakers launched new efforts to address the region’s problems, China appeared to have engineered a “soft landing,” and U.S. employment trends improved.The spring saw another steep decline, followed by a second rally from August through October, enabling emerging-markets equities to end the reporting period with mild gains. Emerging-markets bonds produced substantially higher returns than equities, on average, with less volatility as interest rates generally declined in response to increasingly accommodative monetary policies. Allocating Assets in an Uncertain Global Environment In light of heightened levels of volatility and economic uncertainty, we positioned the fund conservatively at the beginning of the reporting period, with roughly 60% of assets allocated to bonds and 40% to stocks.As we found more attractive values among stocks, the fund’s equity exposure rose to approximately 66% by the reporting period’s end. Moreover, we identified some countries, such as Mexico, where bonds appeared more attractive than stocks. In others, including South Korea, we favored stocks over bonds. In Russia, we invested in a mix of equities and fixed-income securities. The fund’s stock holdings benefited from an emphasis on Thailand, where the local economy recovered from devastating 2011 floods. Most notably,Thai-based residential real estate company Asian Property Development more than doubled in value. Other top performers included consumer electronic maker Samsung Electronics and tobacco producer KT&G in South Korea, and Chinese vehicle manufacturer Great Wall Motor. On a more negative note, relative performance suffered due to disappointments including Malaysian gaming conglomerate Genting , Chinese agricultural producer China Agri-Industries Holdings and Brazilian metals minerVale. The fund’s fixed-income positions generally added value to the fund’s performance, with especially strong results from sovereign and corporate-backed bonds denominated in U.S. dollars. Some of the better fixed-income performers during the reporting period included U.S. dollar denominated bonds in Brazil, quasi-sovereign bonds in Russia and corporate credits in Indonesia. Local currency-denominated bonds in Mexico and Russia also fared well. The fund employed forward contracts to hedge some of its currency exposures. 4 Focusing on Carefully Selected Markets As of the reporting period’s end, we have seen signs of recovery in the Chinese economy, a primary engine of global growth. However, a number of headwinds remain, including the ongoing European financial crisis and fiscal uncertainty in the United States.Therefore, we have retained overweighted exposure to fixed-income securities, which we believe can help cushion the effects of heightened equity-markets volatility. Among stocks, we have identified attractive relative values in markets that seem poised for growth, such as Thailand and the Philippines, but we have found fewer opportunities in Taiwan and South Africa. The fund’s fixed-income investments currently favor a diversified mix of sovereign and corporate bonds — some denominated in U.S. dollars and other in local currencies — in countries including Mexico, Russia, Korea and Brazil. November 15, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bond securities are subject generally to interest rate, credit, liquidity, call, sector and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Emerging markets tend to be more volatile than the markets of more mature economies and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.The securities of companies located in emerging markets are often subject to rapid and large changes in price.An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. Investing internationally involves special risks, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity.These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2014, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Emerging Markets (MSCI EM) Index is a market capitalization-weighted index composed of companies representative of the market structure of select designated emerging market countries in Europe, Latin America and the Pacific Basin. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. – MSCI EM Index †† Source: Lipper Inc. – MSCI EM Index and FactSet - JP Morgan GBI-EM Global Diversified Index and JP Morgan EMBI Global Index Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Total Emerging Markets Fund on 3/25/11 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International Emerging Markets Index (the “MSCI EM Index”) as well as to a Hybrid Index reflecting the fund’s asset allocation baseline percentages (“Baseline”) as described below on 3/31/11.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The MSCI EM Index is a market capitalization-weighted index composed of companies representative of the market structure of 21 emerging market countries in Europe, Latin America and the Pacific Basin.The Index excludes closed markets and those shares in otherwise free markets that are not purchasable by foreigners.The Index includes net dividends reinvested.The Hybrid Index has been prepared by the fund for purposes of more accurate comparison to the fund’s overall portfolio composition.We have combined the performance of unmanaged indices reflecting the Baseline percentage which consists of the MSCI EM Index (50%). JP Morgan GBI-EM Global Diversified Index consists of regularly traded, liquid fixed-rate, domestic currency government bonds to which international investors can gain exposure (25%). JP Morgan EMBI Global Index tracks total returns for U.S. dollar-denominated debt instruments issued by emerging market sovereign and quasi-sovereign entities: Brady bonds, loans and Eurobonds (25%). Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund expenses, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/12 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 3/25/11 –2.72 % –7.32 % without sales charge 3/25/11 % –3.84 % Class C shares with applicable redemption charge † 3/25/11 % –4.56 % without redemption 3/25/11 % –4.56 % Class I shares 3/25/11 % –3.61 % Morgan Stanley Capital International Emerging Markets Index 3/31/11 % –7.11 % †† Hybrid Index 3/31/11 % % †† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† For comparative purposes, the value of the Index as of 3/31/11 is used as the beginning value on 3/25/11. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Total Emerging Markets Fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.65% for Class A, 2.40% for Class C and 1.40% for Class I, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2012 Coupon Maturity Principal Bonds and Notes—30.4% Rate (%) Date Amount ($) a Value ($) Brazil—1.7% Banco Do Brasil, Gtd. Notes 3.88 10/10/22 200,000 199,900 Gerdau Trade, Gtd. Notes 5.75 1/30/21 100,000 112,050 Itau Unibanco Holding, Sub. Notes 5.65 3/19/22 200,000 212,000 Odebrecht Finance, Gtd. Notes 5.13 6/26/22 200,000 218,000 Oi, Sr. Unscd. Notes 5.75 2/10/22 200,000 216,500 Petrobras International Finance, Gtd. Notes 5.75 1/20/20 110,000 127,433 Rearden G Holdings Gtd. Notes 7.88 3/30/20 100,000 111,625 Canada—.5% Pacific Rubiales Energy, Gtd. Notes 7.25 12/12/21 100,000 b 119,000 PTTEP Canada International Finance, Gtd. Notes 6.35 6/12/42 200,000 254,684 Chile—.7% Banco Santander Chile, Sr. Unscd. Notes 3.88 9/20/22 150,000 b 155,210 Empresa Nacional de Petroleo, Sr. Unscd. Notes 4.75 12/6/21 100,000 b 109,861 Telefonica Chile, Sr. Unscd. Notes 3.88 10/12/22 200,000 199,189 China—.6% China Resources Gas Group, Sr. Unscd. Notes 4.50 4/5/22 200,000 219,948 Talent Yield Investments, Gtd. Notes 4.50 4/25/22 200,000 218,924 Colombia—1.5% Bancolombia, Sub. Notes 5.13 9/11/22 70,000 73,500 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Colombia (continued) Ecopetrol, Sr. Unscd. Notes 7.63 7/23/19 360,000 468,000 Empresa de Energia de Bogota, Sr. Unscd. Notes 6.13 11/10/21 200,000 227,000 Empresas Publicas de Medellin, Sr. Unscd. Bonds COP 8.38 2/1/21 484,000,000 299,104 Costa Rica—.3% Instituto Costarricense de Electricidad, Sr. Unscd. Notes 6.95 11/10/21 200,000 b Hungary—.4% Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 15,050,000 63,672 Hungarian Government, Bonds, Ser. 22/A HUF 7.00 6/24/22 40,370,000 186,079 India—.3% NTPC, Sr. Unscd. Notes 4.75 10/3/22 200,000 Indonesia—2.4% Indonesia Eximbank, Sr. Unscd. Notes 3.75 4/26/17 205,000 214,544 Indonesian Government, Sr. Unscd. Bonds, Ser. FR59 IDR 7.00 5/15/27 7,449,000,000 835,624 Indosat Palapa, Gtd. Notes 7.38 7/29/20 190,000 217,550 Perusahaan Listrik Negara, Sr. Unscd. Notes 5.25 10/24/42 200,000 b 205,240 PT Adaro Indonesia Gtd. Notes 7.63 10/22/19 195,000 217,425 Kazakhstan—.6% Development Bank of Kazakhstan, Sr. Unscd. Notes 5.50 12/20/15 175,000 b 191,835 Kazakhstan Temir Zholy Finance, Gtd. Notes 6.95 7/10/42 200,000 b 244,608 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Lithuania—.5% Lithuanian Government, Sr. Unscd. Notes 6.13 3/9/21 315,000 Malaysia—1.8% Export-Import Bank of Malaysia Sr. Unscd. Notes 2.88 12/14/17 200,000 205,809 Malaysian Government, Unscd. Bonds, Ser. 0112 MYR 3.42 8/15/22 670,000 219,175 Malaysian Government, Bonds, Ser. 0211 MYR 3.43 8/15/14 1,950,000 644,569 Malaysian Government, Sr. Unscd. Bonds, Ser. 1/06 MYR 4.26 9/15/16 590,000 201,656 Mexico—4.7% Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 360,000 412,200 Mexican Government, Bonds, Ser. M 10 MXN 7.75 12/14/17 5,800,000 495,153 Mexican Government, Bonds, Ser. M MXN 7.00 6/19/14 7,470,000 591,734 Mexican Government, Bonds, Ser. M 20 MXN 7.50 6/3/27 2,510,000 219,833 Mexican Government, Bonds, Ser. MI10 MXN 8.00 12/19/13 2,035,000 161,079 Mexican Government, Bonds, Ser. M 20 MXN 8.50 5/31/29 560,000 53,171 Mexican Government, Bonds, Ser. M 30 MXN 8.50 11/18/38 685,000 65,008 Mexican Government, Bonds, Ser. M MXN 9.00 6/20/13 5,465,000 428,754 Mexican Government, Bonds, Ser. M 30 MXN 10.00 11/20/36 750,000 81,207 Mexichem, Sr. Unscd. Notes 4.88 9/19/22 200,000 b 212,000 Petroleos Mexicanos, Gtd. Notes 5.50 6/27/44 55,000 60,088 Sigma Alimentos, Gtd. Notes 5.63 4/14/18 300,000 341,250 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Mexico (continued) Southern Copper, Sr. Unscd. Notes 7.50 7/27/35 100,000 127,767 Nigeria—.6% Nigeria Treasury Bond Unscd. Bonds, Ser. 5YR NGN 15.10 4/27/17 5,285,000 35,803 Nigeria Treasury Bond Unscd. Bonds, Ser. 7 NGN 16.00 6/29/19 14,155,000 101,381 Nigeria Treasury Bond Unscd. Bonds, Ser. 10YR NGN 16.39 1/27/22 5,395,000 40,454 Nigerian Government, Treasury Bills NGN 0.00 3/7/13 8,905,000 c 54,239 Nigerian Government, Treasury Bills NGN 0.00 3/28/13 4,000,000 c 24,207 Nigerian Government, Treasury Bills NGN 0.00 6/27/13 19,000,000 c 111,600 Nigerian Government, Treasury Bills NGN 0.00 9/26/13 4,000,000 c 22,684 Peru—.1% BBVA Banco Continental, Sr. Unscd. Notes 5.00 8/26/22 95,000 b Philippines—.5% Alliance Global Group, Gtd. Notes 6.50 8/18/17 140,000 154,827 Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 8,000,000 214,094 Poland—1.2% Polish Government, Bonds, Ser. 1015 PLN 6.25 10/24/15 1,005,000 335,067 Polish Government, Bonds, Ser. 1013 PLN 5.00 10/24/13 1,665,000 527,076 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Russia—3.5% Gazprom, Sr. Unscd. Notes 8.63 4/28/34 120,000 172,668 Russian Agricultural Bank, Sr. Unscd. Notes RUB 7.50 3/25/13 12,700,000 407,029 Russian Agricultural Bank, Sr. Unscd. Notes 7.75 5/29/18 150,000 179,219 Russian Government, Bonds, Ser. 5079 RUB 7.00 6/3/15 6,520,000 209,618 Russian Government, Bonds, Ser. 6206 RUB 7.40 6/14/17 18,350,000 595,744 Russian Government, Bonds, Ser. 6204 RUB 7.50 3/15/18 10,375,000 338,220 Vnesheconombank, Sr. Unscd. Notes 6.03 7/5/22 200,000 b 224,260 Vnesheconombank, Sr. Unscd. Notes 6.80 11/22/25 250,000 297,190 South Africa—2.0% South African Government, Sr. Unscd. Bonds, Ser. R207 ZAR 7.25 1/15/20 4,420,000 532,757 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 2,925,000 296,565 South African Government, Sr. Unscd. Bonds, Ser. R203 ZAR 8.25 9/15/17 2,920,000 370,943 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 805,000 114,876 South African Government, Unscd. Bonds, Ser. R212 ZAR 2.75 1/31/22 740,000 d 108,550 Supranational—.9% Eurasian Development Bank, Covered Notes 4.77 9/20/22 600,000 b The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Thailand—1.0% Bangkok Bank, Sr. Unscd. Notes 3.88 9/27/22 200,000 204,104 Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.20 7/14/21 14,800,000 e 513,137 Turkey—2.5% Turk Eximbank, Sr. Unscd. Notes 5.88 4/24/19 500,000 b 548,250 Turk Eximbank, Sr. Unscd. Notes 5.88 4/24/19 200,000 219,300 Turkish Government, Bonds TRY 9.00 1/27/16 360,000 211,381 Turkish Government, Bonds TRY 11.00 8/6/14 800,000 476,206 Turkish Government, Bonds, Ser. CPI TRY 3.00 7/21/21 135,000 f 88,788 Turkish Government, Bonds, Ser. CPI TRY 3.00 2/23/22 300,000 f 189,333 Turkish Government, Bonds, Ser. CPI TRY 4.00 4/29/15 75,000 f 53,003 Ukraine—.1% National JSC Naftogaz of Ukraine, Govt. Gtd. Notes 9.50 9/30/14 95,000 Uruguay—.4% Uruguayan Government, Sr. Unscd. Bonds UYU 5.00 9/14/18 2,860,000 Venezuela—1.3% Petroleos de Venezuela, Gtd. Notes 8.50 11/2/17 1,030,000 Zambia—.3% Zambian Government, Unscd. Bonds 5.38 9/20/22 200,000 b Total Bonds And Notes (cost $20,701,789) 14 Common Stocks—60.5% Shares Value ($) Brazil—7.4% BR Malls Participacoes 82,600 1,085,852 Cia de Bebidas das Americas, ADR 27,900 1,138,041 Fleury 83,500 982,159 Obrascon Huarte Lain Brasil 189,300 1,780,178 Rossi Residencial 118,400 248,920 China—11.9% AAC Technologies Holdings 380,000 1,358,185 China Petroleum & Chemical, Cl. H 1,188,000 1,261,571 China Railway Construction, Cl. H 1,701,000 1,690,015 China Telecom, Cl. H 2,016,000 1,199,187 Great Wall Motor, Cl. H 677,500 1,862,020 WuXi PharmaTech, ADR 71,810 g 1,018,984 Hong Kong—1.7% Focus Media Holding, ADR 51,680 India—2.4% ICICI Bank, ADR 17,780 697,865 Sterlite Industries India, ADR 132,490 992,350 Malaysia—2.1% Malayan Banking 488,925 Mexico—2.7% Empresas ICA 276,100 g 596,734 Grupo Financiero Banorte, Ser. O 237,100 1,318,228 Peru—1.5% Credicorp 8,170 Philippines—1.7% Metropolitan Bank & Trust 510,630 Russia—6.5% Gazprom, ADR 120,270 1,098,667 Lukoil, ADR 16,470 995,612 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Russia (continued) Mobile Telesystems, ADR 40,040 686,286 Sberbank of Russia, ADR (EUR) 20,500 240,228 Sberbank of Russia, ADR 134,520 1,567,158 South Africa—2.1% Imperial Holdings 33,310 756,737 MTN Group 39,180 706,452 South Korea—11.4% Hyundai Motor 14,499 2,984,619 KT&G 17,000 1,295,342 Samsung Electronics 3,125 3,753,668 Taiwan—2.5% Hon Hai Precision Industry 570,700 Thailand—6.7% Asian Property Development 4,803,000 1,363,331 Bangkok Bank 295,900 1,747,403 CP ALL 449,100 582,438 PTT Global Chemical 538,446 1,071,621 Total Common Stocks (cost $40,322,354) Preferred Stocks—4.1% Brazil Vale (cost $3,958,770) 162,200 16 Other Investment—3.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,576,966) 2,576,966 h Total Investments (cost $67,559,879) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipts EUR—Euro a Principal amount stated in U.S. Dollars unless otherwise noted. COP—Colombian Peso HUF—Hungarian Forint IDR—Indonesian Rupiah MXN—Mexican New Peso MYR—Malaysian Ringgit NGN—Nigerian Naira PHP—Philippines Peso PLN—Polish Zloty RUB—Russian Ruble THB—Thai Baht TRY—Turkish Lira UYU—Uruguayan New Peso ZAR—South African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2012, these securities were valued at $3,152,827 or 4.5% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Principal amount for accrual purposes is periodically adjusted based on changes in the South African Consumer Price Index. e Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Turkish Consumer Price Index. g Non-income producing security. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Foreign/Governmental 22.4 Money Market Investment 3.7 Financials 15.7 Telecommunication Services 3.7 Consumer Discretionary 14.2 Consumer Staples 3.5 Information Technology 9.7 Industrials 3.2 Corporate Bonds 8.0 Health Care 2.8 Materials 7.0 Energy 4.8 † Based on net assets. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 64,982,913 67,045,066 Affiliated issuers 2,576,966 2,576,966 Cash denominated in foreign currencies 561,386 556,822 Receivable for investment securities sold 463,661 Dividends and interest receivable 436,559 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 21,958 Prepaid expenses 12,424 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 82,725 Payable for investment securities purchased 428,034 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 10,487 Accrued expenses 56,054 Net Assets ($) Composition of Net Assets ($): Paid-in capital 75,662,494 Accumulated distributions in excess of investment income—net (167,879 ) Accumulated net realized gain (loss) on investments (7,027,391 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 2,068,932 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 738,321 588,843 69,208,992 Shares Outstanding 64,074 51,458 5,994,865 Net Asset Value Per Share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Income: Interest 1,134,923 Cash dividends (net of $153,916 foreign taxes withheld at source): Unaffiliated issuers 960,539 Affiliated issuers 2,609 Total Income Expenses: Management fee—Note 3(a) 590,296 Custodian fees—Note 3(c) 74,669 Auditing fees 55,877 Registration fees 54,611 Prospectus and shareholders’ reports 14,502 Legal fees 12,481 Shareholder servicing costs—Note 3(c) 4,200 Distribution fees—Note 3(b) 3,944 Directors’ fees and expenses—Note 3(d) 3,844 Interest expense—Note 2 835 Loan commitment fees—Note 2 558 Miscellaneous 50,604 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (31,755 ) Less—reduction in fees due to earnings credits—Note 3(c) (2 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (5,433,170 ) Net realized gain (loss) on forward foreign currency exchange contracts (521,230 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 6,310,658 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 28,308 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 2011 a Operations ($): Investment income—net 1,263,407 462,858 Net realized gain (loss) on investments (5,954,400 ) (1,983,532 ) Net unrealized appreciation (depreciation) on investments 6,338,966 (4,270,034 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A Shares (12,264 ) — Class C Shares (6,962 ) — Class I Shares (977,648 ) — Total Dividends ) — Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 228,016 837,618 Class C Shares 110,885 572,076 Class I Shares 24,923,803 58,486,900 Dividends reinvested: Class A Shares 3,944 — Class C Shares 922 — Class I Shares 808,350 — Cost of shares redeemed: Class A Shares (179,771 ) (82,792 ) Class C Shares (52,253 ) — Class I Shares (9,981,933 ) — Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 54,023,094 — End of Period Undistributed (distributions in excess of) investment income—net (167,879 ) 782,286 20 Year Ended October 31, 2012 2011 a Capital Share Transactions: Class A Shares sold 19,957 66,548 Shares issued for dividends reinvested 365 — Shares redeemed (15,838 ) (6,958 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 9,933 46,261 Shares issued for dividends reinvested 85 — Shares redeemed (4,821 ) — Net Increase (Decrease) in Shares Outstanding Class I Shares sold 2,211,010 4,634,564 Shares issued for dividends reinvested 74,709 — Shares redeemed (925,418 ) — Net Increase (Decrease) in Shares Outstanding a From March 25, 2011 (commencement of operations) to October 31, 2011. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Class A Shares 2012 2011 a Per Share Data ($): Net asset value, beginning of period 11.38 12.50 Investment Operations: Investment income—net b .21 .18 Net realized and unrealized gain (loss) on investments .14 (1.30 ) Total from Investment Operations .35 (1.12 ) Distributions: Dividends from investment income—net (.21 ) — Net asset value, end of period 11.52 11.38 Total Return (%) c 3.18 (8.96 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.81 2.60 e Ratio of net expenses to average net assets 1.65 1.65 e Ratio of net investment income to average net assets 1.86 2.44 e Portfolio Turnover Rate 100.76 52.76 d Net Assets, end of period ($ x 1,000) 738 678 a From March 25, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 22 Year Ended October 31, Class C Shares 2012 2011 a Per Share Data ($): Net asset value, beginning of period 11.33 12.50 Investment Operations: Investment income—net b .13 .13 Net realized and unrealized gain (loss) on investments .13 (1.30 ) Total from Investment Operations .26 (1.17 ) Distributions: Dividends from investment income—net (.15 ) — Net asset value, end of period 11.44 11.33 Total Return (%) c 2.38 (9.36 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.51 3.38 e Ratio of net expenses to average net assets 2.40 2.40 e Ratio of net investment income to average net assets 1.15 1.76 e Portfolio Turnover Rate 100.76 52.76 d Net Assets, end of period ($ x 1,000) 589 524 a From March 25, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class I Shares 2012 2011 a Per Share Data ($): Net asset value, beginning of period 11.40 12.50 Investment Operations: Investment income—net b .25 .19 Net realized and unrealized gain (loss) on investments .12 (1.29 ) Total from Investment Operations .37 (1.10 ) Distributions: Dividends from investment income—net (.23 ) — Net asset value, end of period 11.54 11.40 Total Return (%) 3.38 (8.80 ) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.45 1.88 d Ratio of net expenses to average net assets 1.40 1.40 d Ratio of net investment income to average net assets 2.15 2.54 d Portfolio Turnover Rate 100.76 52.76 c Net Assets, end of period ($ x 1,000) 69,209 52,821 a From March 25, 2011 (commencement of operations) to October 31, 2011. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 24 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Total Emerging Markets Fund (the “fund”) is a separate non-diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering thirteen series, including the fund. The fund’s investment objective seeks to maximize total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of October 31, 2012, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 40,000 Class A, 40,000 Class C and 732,512 Class I shares of the fund. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 26 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills) and forward foreign currency exchange con- The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) tracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. 28 For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † — 5,630,919 — Equity Securities—Foreign Common Stocks † 42,715,036 — — Foreign Government — 15,796,194 — Mutual Funds 2,576,966 — — Preferred Stocks † 2,902,917 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 21,958 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (10,487 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) At October 31, 2011, $14,744,705 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended October 31, 2012 were as follows: Affiliated Investment Value Value Net Company 10/31/2011 ($) Purchases ($) Sales ($) 10/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 3,111,098 53,287,516 53,821,648 2,576,966 3.7 30 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the two-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) At October 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $40,435, accumulated capital losses $6,829,827 and unrealized appreciation $1,663,054. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2012.The fund has $5,388,991 of post-enactment short-term capital losses and $1,440,836 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2012 and October 31, 2011 were as follows: ordinary income $996,874 and $0, respectively. During the period ended October 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses, the fund decreased accumulated undistributed investment income-net by $1,216,698 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. (h) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 32 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 10, 2012, the $225 million unsecured credit facility with Citibank, N.A., was decreased to $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2012, was approximately $50,300 with a related weighted average annualized interest rate of 1.66%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of 1% of the value of the fund’s average daily net assets and is payable monthly.The Manager has The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) contractually agreed, until March 1, 2013, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.40% of the value of the fund’s average daily net assets. The Manager has contractually agreed from March 2, 2013 until March 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expense of none of the classes (excluding certain expenses as described above) exceed 1.35% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $31,755 during the period ended October 31, 2012. During the period ended October 31, 2012, the Distributor retained $38 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2012, Class C shares were charged $3,944, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. These services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2012, Class A and Class C shares were charged $1,598 and $1,315, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash 34 balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc. (“DTI”), a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $360 for transfer agency services and $11 for cash management services. Cash management fees were partially offset by earnings credits of $1. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2012, the fund was charged $74,669 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $29 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $1. During the period ended October 31, 2012, the fund was charged $8,517 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $59,689, Distribution Plan fees $369, Shareholder Services Plan fees $283, custodian fees $19,600, Chief Compliance Officer fees $2,654 and transfer agency fees $130. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through use of the fund’s exchange privilege. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities and forward contracts, during the period ended October 31, 2012, amounted to $72,351,271 and $55,835,406, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2012 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to 36 foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2012. Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring 12/4/2012 a 3,685,000 1,807,169 1,805,770 (1,399 ) Chilean Peso, Expiring 11/30/2012 b 3,170,000 6,562 6,559 (3 ) Euro, Expiring 11/30/2012 c 580,000 757,114 751,967 (5,147 ) Nigerian Naira, Expiring: 4/15/2013 c 2,840,000 15,502 17,242 1,740 5/13/2013 c 2,870,000 15,539 17,285 1,746 Thai Baht, Expiring 11/30/2012 d 5,050,000 164,110 164,436 326 Sales: Proceeds ($) Brazilian Real, Expiring 12/4/2012 e 940,000 461,553 460,630 923 Colombian Peso, Expiring 11/30/2012 b 3,259,740,000 1,784,398 1,772,787 11,611 Euro, Expiring: 11/30/2012 f 120,000 156,586 155,579 1,007 11/30/2012 g 315,000 411,333 408,396 2,937 Nigerian Naira, Expiring: 4/15/2013 d 2,840,000 15,647 17,241 (1,594 ) 5/13/2013 d 2,870,000 15,653 17,286 (1,633 ) Peruvian New Sol, Expiring 11/30/2012 b 1,290,000 498,454 496,842 1,612 Philippines Peso, Expiring 12/3/2012 g 6,640,000 160,775 161,119 (344 ) The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Polish Zloty, Expiring 11/2/2012 g 146,063 45,805 45,749 56 South African Rand, Expiring 11/30/2012 c 3,250,000 372,797 373,164 (367 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Morgan Stanley b Citigroup c Deutsche Bank d JPMorgan Chase & Co. e Goldman Sachs f Bank of America g Barclays Bank The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2012: Average Market Value ($) Forward contracts 7,639,368 At October 31, 2012, the cost of investments for federal income tax purposes was $67,866,552; accordingly, accumulated net unrealized appreciation on investments was $1,755,480, consisting of $4,745,248 gross unrealized appreciation and $2,989,768 gross unrealized depreciation. 38 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Total Emerging Markets Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Total Emerging Markets Fund (one of the series comprising Advantage Funds, Inc.) as of October 31, 2012, and the related statement of operations for the year then ended, and the statement of changes in net assets and the financial highlights for the year then ended and for the period from March 25, 2011 (commencement of operations) to October 31, 2011. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2012 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Total Emerging Markets Fund at October 31, 2012, the results of its operations for the year then ended and the changes in its net assets and the financial highlights for the year then ended and for the period from March 25, 2011 to October 31, 2011, in conformity with U.S. generally accepted accounting principles. New York, New York December 27, 2012 The Fund 39 IMPORTATION TAX INFORMATION (Unaudited) For the fiscal year ended October 31, 2012, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $449,668 represents the maximum amount that may be considered qualified dividend income. 40 PROXY RESULTS (Unaudited) The Company held a special meeting of shareholders on August 3, 2012.The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Lynn Martin † 90,334,756 3,252,629 Robin A. Melvin † 90,449,622 3,137,763 Philip L. Toia † 90,229,928 3,357,457 † Each new Board Member’s term commenced on September 1, 2012. In addition, Peggy C. Davis, Joseph S. DiMartino, David P. Feldman, Ehud Houminer and Dr. Martin Peretz continue as Board Members of the Company. The Fund 41 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (69) Board Member (2006) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 63 ————— David P. Feldman (72) Board Member (1996) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • BBH Mutual Funds Group (4 registered mutual funds), Director (1992-present) • QMed, Inc. a healthcare company, Director (1999-2007) No. of Portfolios for which Board Member Serves: 46 ————— Ehud Houminer (72) Board Member (1993) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 73 42 Lynn Martin (72) Board Member (2012) Principal Occupation During Past 5Years: • President of The Martin Hall Group LLC, a human resources consulting firm, from January 2005-present Other Public Company Board Memberships During Past 5Years: • AT&T Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 46 ————— Robin A. Melvin (49) Board Member (2012) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 83 ————— Dr. Martin Peretz (73) Board Member (2006) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-present) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-present) No. of Portfolios for which Board Member Serves: 46 ————— Philip L. Toia (79) Board Member (2012) Principal Occupation During Past 5Years: • Private Investor No. of Portfolios for which Board Member Serves: 56 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member The Fund 43 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 44 RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 45 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Total Return Advantage Fund ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 30 Statement of Financial Futures 31 Statement of Securities Sold Short 32 Statement of Assets and Liabilities 33 Statement of Operations 34 Statement of Changes in Net Assets 36 Financial Highlights 39 Notes to Financial Statements 58 Report of Independent Registered Public Accounting Firm 59 Important Tax Information 60 Proxy Results 61 Board Members Information 63 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Total Return Advantage Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for DreyfusTotal Return Advantage Fund, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite heightened volatility, the U.S. bond market generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, riskier segments of the bond market gained value, while massive purchases of government securities by the Federal Reserve prevented yields of U.S. government securities from rising. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels over the first half of the new year, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by David Kwan and Lowell Bennett, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Dreyfus Total Return Advantage Fund’s Class A shares achieved a total return of 4.71%, Class C shares returned 3.93% and Class I shares returned 4.94%. 1 In comparison, the fund’s benchmark, the Barclays U.S.Aggregate Bond Index (the “Index”), produced a total return of 5.25% for the same period. 2 Despite shifting economic sentiment throughout the reporting period, aggressively accommodative monetary policies and an improving macroeconomic outlook helped support bond prices in domestic and global markets. The fund produced lower returns than its benchmark, as shortfalls in our currency strategy weighed on results. The Fund’s Investment Approach The fund seeks to maximize total return from capital appreciation and income.To pursue its goal, the fund normally invests primarily in fixed income securities and other instruments that provide investment exposure to fixed income markets, including those that provide exposure to currency markets. We employ an active core bond strategy to focus the fund’s investments on the U.S. fixed-income market.We also employ global bond and currency strategies to provide the fund with exposure to foreign and U.S. fixed-income and currency markets. Markets Driven by Macroeconomic Headlines The months leading into the reporting period were a period of declines among higher yielding bonds and risk assets throughout the world. One credit-rating agency’s downgrade of long-term U.S. government debt, and an intensifying European debt crisis had triggered a flight away from risky assets and toward traditional safe havens, such as U.S.Treasury securities. Fortunately, better U.S. economic data and remedial measures from European policymakers, particularly the Long Term Refinancing Operation (LTRO), soon stabilized U.S. and most international fixed-income markets as the reporting period began. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) By the start of 2012, global financial markets were rallying amid U.S. employment gains and stabilizing central bank action in Europe. Investors became more comfortable with riskier bond market sectors in their search for competitive levels of current income. They returned to a risk-averse posture during the spring when U.S. employment gains moderated and domestic fiscal concerns intensified and austerity programs in Europe encountered resistance making a Greek exit a possibility. However, modestly more encouraging economic data over the summer enabled the fund’s benchmark to end the reporting period with positive absolute returns. U.S. Bonds Supported Performance, but Currencies Detracted Our core bond strategy, which comprises the bulk of the fund’s investments, fared relatively well over the reporting period as interest rates declined and the economic outlook stabilized.Although a recovering economy typically would be likely to drive longer term bond yields higher, aggressively accommodative quantitative easing monetary policy initiatives from the Federal Reserve Board helped keep rates low. In this environment, overweighted exposure to higher yielding U.S. bond market sectors, such as corporate and mortgage-backed securities, enabled the core bond portion of the portfolio to produce higher returns than the benchmark. The benefits of our allocations to riskier market sectors were only partly offset by a mildly short average duration, which prevented the core bond portfolio from participating more fully in the general bond market rally. Our global bond strategy produced generally flat returns over the course of the reporting period.Above-average results stemming from overweighted positions in the United States and Germany were balanced by shortfalls related to underweighted exposure to the United Kingdom. Fixed-income investments in Australia, Canada and Japan had relatively little impact on the fund’s relative performance. Our currency strategy had a modestly negative impact on overall fund performance during the reporting period. An underweighted position in the British pound and overweighted exposure to the Australian dollar weighed on the strategy’s returns. Positive results from underweighted exposure to the euro were not enough to fully offset results from our positioning in the other currencies. 4 Positioned for a Brighter Economic Outlook As of the reporting period’s end, we expect government bond yields to remain low as central banks globally generally pursue accommodative monetary policies and Eurozone growth weighs on the global economy, leading us to establish a duration posture that is roughly in line with market averages. In the core bond portion of the portfolio, we have continued to favor higher yielding market sectors such as investment grade corporate bonds over U.S. government securities. Our global bond strategy has maintained its emphasis on the German bond market and also added exposure to Japanese bonds versus underweighted exposure to the United Kingdom, Canada and Australia bonds. Finally, our currency strategy remains underweight the euro and British pound and is overweight the Australian and Canadian dollar. November 15, 2012 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through March 1, 2014, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus Total Return Advantage Fund on 3/15/06 (inception date) to a $10,000 investment made in the Barclays U.S. Aggregate Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in fixed-income securities and instruments that provide investment exposure to fixed-income markets.The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/12 Inception From Date 1 Year 5 Years Inception Class A shares with maximum sales charge (4.5%) 3/15/06 % % % without sales charge 3/15/06 % % % Class C shares with applicable redemption charge † 3/15/06 % % % without redemption 3/15/06 % % % Class I shares 3/15/06 % % % Barclays U.S. Aggregate Bond Index 2/28/06 % % % †† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† For comparative purposes, the value of the Index as of 2/28/06 is used as the beginning value on 3/15/06. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Total Return Advantage Fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of .80% for Class A, 1.56% for Class C and .55% for Class I, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2012 Coupon Maturity Principal Bonds and Notes—109.7% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Student Loans—.2% SLM Student Loan Trust, Ser. 2007-2, Cl. A2 0.32 7/25/17 134,594 a Banks—4.8% Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 40,000 46,626 Bank of America, Sr. Unscd. Notes 5.75 12/1/17 40,000 46,383 Bank of Nova Scotia, Sr. Unscd. Notes 2.38 12/17/13 50,000 51,105 Bank of Nova Scotia, Sr. Unscd. Notes 3.40 1/22/15 400,000 424,958 Barclays Bank, Sr. Unscd. Notes 5.20 7/10/14 120,000 128,356 Capital One Capital V, Gtd. Notes 10.25 8/15/39 20,000 20,700 Capital One Financial, Sr. Unscd. Notes 2.13 7/15/14 50,000 51,010 Capital One Financial, Sr. Unscd. Notes 7.38 5/23/14 75,000 82,384 Citigroup, Sr. Unscd. Notes 4.75 5/19/15 25,000 27,111 Citigroup, Sub. Notes 5.00 9/15/14 30,000 31,771 Citigroup, Sub. Notes 5.50 2/15/17 65,000 72,081 Citigroup, Sr. Unscd. Notes 5.88 1/30/42 30,000 37,358 Citigroup, Sr. Unscd. Notes 6.00 8/15/17 50,000 58,918 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 75,000 89,060 Citigroup, Sr. Unscd. Notes 6.88 3/5/38 26,000 34,751 Comerica Bank, Sub. Notes 5.75 11/21/16 15,000 17,518 Credit Suisse USA, Bank Gtd. Notes 4.88 1/15/15 50,000 54,098 Credit Suisse/New York, Sr. Unscd. Notes 3.50 3/23/15 50,000 52,930 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Deutsche Bank/London, Sr. Unscd. Notes 6.00 9/1/17 110,000 132,316 Fifth Third Bancorp, Sr. Unscd. Notes 6.25 5/1/13 30,000 30,841 Goldman Sachs Group, Sr. Unscd. Notes 5.13 1/15/15 73,000 78,781 Goldman Sachs Group, Sr. Unscd. Notes 5.25 10/15/13 100,000 104,273 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 50,000 58,150 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 160,000 176,750 HSBC Bank USA, Sub. Notes 4.63 4/1/14 100,000 105,046 JPMorgan Chase & Co., Sr. Unscd. Notes 3.70 1/20/15 125,000 132,423 JPMorgan Chase & Co., Sr. Unscd. Notes 4.50 1/24/22 50,000 56,598 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 35,000 41,702 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 50,000 61,747 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 25,000 33,520 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes 1.88 9/17/18 100,000 104,145 Landwirtschaftliche Rentenbank, Govt. Gtd. Notes 4.13 7/15/13 25,000 25,660 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 40,000 44,535 Morgan Stanley, Sr. Unscd. Notes 6.00 4/28/15 150,000 163,477 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 75,000 87,332 PNC Funding, Bank Gtd. Notes 2.70 9/19/16 100,000 106,228 PNC Funding, Bank Gtd. Notes 5.63 2/1/17 15,000 17,444 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks (continued) Sovereign Bank, Sub. Notes 8.75 5/30/18 50,000 58,301 UBS, Notes 4.88 8/4/20 50,000 57,513 US Bancorp, Sr. Unscd. Notes 2.45 7/27/15 50,000 52,464 Wachovia, Sub. Notes 5.63 10/15/16 25,000 29,134 Wachovia, Sr. Unscd. Notes 5.70 8/1/13 25,000 26,008 Wells Fargo & Co., Sr. Unscd. Notes 3.68 6/15/16 25,000 a 27,163 Wells Fargo & Co., Notes 3.75 10/1/14 200,000 212,351 Wells Fargo & Co., Sr. Unscd. Notes 5.38 2/7/35 25,000 30,625 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 55,000 65,919 Wells Fargo Capital X, Gtd. Notes 5.95 12/1/86 20,000 20,481 Westpac Banking, Sr. Unscd. Notes 4.20 2/27/15 50,000 53,735 Commercial Mortgage Pass-Through Ctfs.—2.7% Banc of America Merrill Lynch Commercial Mortgage, Ser. 2005-1, Cl. A4 5.07 11/10/42 200,000 a 206,341 Credit Suisse Commercial Mortgage Trust, Ser. 2007-C1, Cl. A3 5.38 2/15/40 250,000 278,066 Credit Suisse Commercial Mortgage Trust, Ser. 2006-C3, Cl. A3 5.80 6/15/38 100,000 a 115,226 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A4 4.88 1/12/38 320,067 a 331,332 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 102,000 a 112,840 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A1A 4.48 10/15/29 172,320 182,626 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Cl. A3 5.36 8/12/48 100,000 101,004 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 5.89 6/12/46 100,000 a 116,039 Morgan Stanley Capital I Trust, Ser. 2003-IQ4, Cl. A2 4.07 5/15/40 259,630 262,405 Morgan Stanley Capital I Trust, Ser. 2006-T21, Cl. A3 5.19 10/12/52 110,000 a 111,569 Morgan Stanley Capital I Trust, Ser. 2006-HQ8, Cl. AJ 5.50 3/12/44 65,000 a 63,396 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 3,369 3,367 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C8, Cl. A3 4.45 11/15/35 107,813 109,394 Consumer Discretionary—2.3% Comcast, Gtd. Notes 5.30 1/15/14 50,000 52,848 Comcast, Gtd. Notes 6.30 11/15/17 30,000 37,294 Comcast, Gtd. Notes 6.45 3/15/37 50,000 66,046 Comcast, Gtd. Notes 6.95 8/15/37 20,000 27,879 CVS Caremark, Sr. Unscd. Notes 5.75 6/1/17 100,000 120,530 DIRECTV Holdings, Gtd. Notes 3.55 3/15/15 145,000 153,868 Discovery Communications, Gtd. Notes 3.70 6/1/15 140,000 150,408 Grupo Televisa, Sr. Unscd. Notes 6.63 3/18/25 10,000 13,291 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 100,000 115,264 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary (continued) Kimberly-Clark, Sr. Unscd. Notes 6.13 8/1/17 100,000 124,607 NBCUniversal Media, Sr. Unscd. Notes 4.38 4/1/21 50,000 57,348 News America, Gtd. Notes 6.15 3/1/37 110,000 138,582 Target, Sr. Unscd. Notes 6.50 10/15/37 50,000 71,029 Time Warner Gtd. Debs. 6.10 7/15/40 75,000 96,018 Time Warner Cable, Gtd. Debs. 6.75 6/15/39 110,000 147,345 Time Warner, Gtd. Notes 7.63 4/15/31 20,000 28,768 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 10,000 11,309 Wal-Mart Stores, Sr. Unscd. Notes 5.00 10/25/40 225,000 276,647 Consumer Staples—1.4% Altria Group, Gtd. Notes 8.50 11/10/13 88,000 94,866 Altria Group, Gtd. Notes 9.95 11/10/38 50,000 86,692 Anheuser-Busch Inbev Worldwide Gtd. Notes 5.38 1/15/20 20,000 24,894 Anheuser-Busch InBev Worldwide, Gtd. Notes 4.13 1/15/15 100,000 107,752 Bottling Group, Gtd. Notes 6.95 3/15/14 100,000 108,738 Coca-Cola, Sr. Unscd. Notes 3.30 9/1/21 100,000 111,656 HJ Heinz, Sr. Unscd. Notes 3.13 9/12/21 100,000 105,659 Kraft Foods Group, Sr. Unscd. Notes 6.13 8/23/18 73,000 b 90,585 McDonald’s, Sr. Unscd. Notes 5.35 3/1/18 75,000 91,955 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples (continued) Mondelez International, Sr. Unscd. Notes 6.13 2/1/18 27,000 33,330 PepsiCo, Sr. Unscd. Notes 4.65 2/15/13 100,000 101,204 Reynolds American, Gtd. Notes 7.63 6/1/16 75,000 90,802 Diversified Financial Services—4.7% Ace INA Holdings, Gtd. Notes 5.88 6/15/14 15,000 16,241 Aflac, Sr. Unscd. Notes 8.50 5/15/19 50,000 68,034 Allstate, Sr. Unscd. Notes 5.55 5/9/35 50,000 62,904 American Express Credit, Sr. Unscd. Notes 2.80 9/19/16 275,000 293,105 American Express Credit, Sr. Unscd. Notes 5.13 8/25/14 135,000 145,800 American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 50,000 52,698 American International Group, Sr. Unscd. Notes 5.05 10/1/15 50,000 55,183 American International Group, Jr. Sub. Debs. 8.18 5/15/68 50,000 a 62,625 Ameriprise Financial, Sr. Unscd. Notes 5.65 11/15/15 15,000 17,087 Bank of America, Sr. Unscd. Notes 3.63 3/17/16 25,000 26,602 Bank of America, Sr. Unscd. Notes 5.70 1/24/22 50,000 59,596 Bear Stearns, Sr. Unscd. Notes 5.70 11/15/14 100,000 109,411 Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 10,000 12,063 Berkshire Hathaway Finance, Gtd. Notes 5.40 5/15/18 50,000 60,366 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Berkshire Hathaway, Sr. Unscd. Notes 2.20 8/15/16 100,000 104,779 BlackRock, Sr. Unscd. Notes 6.25 9/15/17 10,000 12,271 Boston Properties, Sr. Unscd. Bonds 5.63 11/15/20 50,000 60,168 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 250,000 267,998 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 100,000 132,943 Chubb, Sr. Unscd. Notes 6.00 5/11/37 50,000 68,340 ERP Operating, Sr. Unscd. Notes 5.13 3/15/16 50,000 56,251 General Electric Capital, Sr. Unscd. Notes 2.10 1/7/14 100,000 101,844 General Electric Capital, Sr. Unscd. Notes 4.38 9/16/20 50,000 56,043 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 65,000 77,302 General Electric Capital, Sr. Unscd. Notes 5.88 1/14/38 105,000 129,742 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 50,000 69,326 Health Care REIT, Sr. Unscd. Notes 6.13 4/15/20 50,000 58,926 HSBC Finance, Sr. Sub. Notes 6.68 1/15/21 55,000 65,189 John Deere Capital, Sr. Unscd. Notes 2.25 6/7/16 50,000 52,585 KeyCorp, Sr. Unscd. Notes 5.10 3/24/21 50,000 59,276 MBNA, Sr. Unscd. Notes 5.00 6/15/15 50,000 54,256 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 20,000 23,608 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) Merrill Lynch & Co., Sr. Unscd. Notes 6.88 4/25/18 100,000 120,880 MetLife, Sr. Unscd. Notes 5.70 6/15/35 50,000 62,149 MetLife, Sr. Unscd. Notes 6.75 6/1/16 300,000 358,745 MetLife, Jr. Sub. Debs. 10.75 8/1/69 50,000 75,625 Progressive, Sr. Unscd. Notes 6.25 12/1/32 16,000 21,043 Prudential Financial, Sr. Unscd. Notes 5.70 12/14/36 50,000 58,615 Simon Property Group, Sr. Unscd. Notes 10.35 4/1/19 100,000 144,272 SLM, Sr. Unscd. Notes 8.00 3/25/20 50,000 58,156 Travelers, Sr. Unscd. Notes 5.80 5/15/18 20,000 24,498 Energy—3.5% Anadarko Petroleum, Sr. Unscd. Notes 5.95 9/15/16 100,000 116,263 Baker Hughes, Sr. Unscd. Notes 3.20 8/15/21 150,000 163,544 BP Capital Markets, Gtd. Notes 3.63 5/8/14 335,000 350,815 BP Capital Markets, Gtd. Notes 4.74 3/11/21 35,000 41,485 ConocoPhillips, Gtd. Notes 4.60 1/15/15 225,000 244,822 ConocoPhillips, Gtd. Notes 4.75 2/1/14 5,000 5,265 ConocoPhillips, Gtd. Notes 6.50 2/1/39 50,000 73,825 Devon Financing, Gtd. Debs. 7.88 9/30/31 50,000 74,752 El Paso Natural Gas, Sr. Unscd. Notes 5.95 4/15/17 35,000 40,759 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Energy (continued) Encana, Sr. Unscd. Notes 6.50 2/1/38 25,000 31,352 Energy Transfer Partners, Sr. Unscd. Notes 5.95 2/1/15 100,000 110,472 Enterprise Products Operating, Gtd. Notes, Ser. G 5.60 10/15/14 50,000 54,529 Hess, Sr. Unscd. Notes 8.13 2/15/19 75,000 100,082 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.80 3/15/35 60,000 71,787 Nexen, Sr. Unscd. Notes 6.40 5/15/37 25,000 32,193 ONEOK, Sr. Unscd. Notes 6.00 6/15/35 45,000 53,028 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 25,000 28,907 Petrobras International Finance, Gtd. Notes 6.88 1/20/40 100,000 130,245 Shell International Finance, Gtd. Notes 6.38 12/15/38 50,000 73,922 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 25,000 34,167 Total Capital, Gtd. Notes 3.00 6/24/15 400,000 425,371 TransCanada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 50,000 79,262 Transocean, Gtd. Notes 6.00 3/15/18 90,000 106,155 Williams Partners, Sr. Unscd. Notes 3.80 2/15/15 150,000 159,942 Foreign/Governmental—7.0% Asian Development Bank, Sr. Unscd. Notes 2.50 3/15/16 150,000 159,908 Asian Development Bank, Sr. Unscd. Notes 2.75 5/21/14 65,000 67,427 Brazilian Government, Sr. Unscd. Bonds 5.63 1/7/41 20,000 25,700 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Brazilian Government, Sr. Unscd. Bonds 6.00 1/17/17 100,000 118,750 Brazilian Government, Unscd. Bonds 10.13 5/15/27 75,000 135,750 Canadian Government, Sr. Unscd. Notes 2.38 9/10/14 100,000 103,868 China Development Bank, Sr. Unscd. Notes 4.75 10/8/14 25,000 26,791 Colombian Government, Sr. Unscd. Bonds 6.13 1/18/41 50,000 68,500 Colombian Government, Sr. Unscd. Bonds 8.25 12/22/14 25,000 29,037 Corp Andina de Fomento, Sr. Unscd. Notes 5.20 5/21/13 125,000 128,131 Council of Europe Development Bank Sr. Unscd. Notes 1.25 9/22/16 100,000 101,416 European Investment Bank, Sr. Unscd. Notes 1.13 8/15/14 50,000 50,615 European Investment Bank, Sr. Unscd. Notes 1.25 10/14/16 100,000 101,932 European Investment Bank, Sr. Unscd. Notes 2.88 1/15/15 400,000 420,665 European Investment Bank, Sr. Unscd. Notes 3.00 4/8/14 150,000 155,549 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 140,000 166,241 Export-Import Bank of Korea, Sr. Unscd. Notes 4.38 9/15/21 250,000 282,245 Export-Import Bank of Korea, Sr. Unscd. Notes 8.13 1/21/14 90,000 97,597 Inter-American Development Bank, Sr. Unscd. Notes 3.50 7/8/13 50,000 51,066 Inter-American Development Bank, Sr. Unscd. Bonds 4.25 9/14/15 50,000 55,450 International Bank for Reconstruction & Development, Sr. Unscd. Notes 2.13 3/15/16 50,000 52,155 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) International Bank for Reconstruction & Development, Sr. Unscd. Notes 2.38 5/26/15 50,000 52,554 International Bank for Reconstruction & Development, Sr. Unscd. Notes 3.63 5/21/13 100,000 101,904 Italian Government, Sr. Unscd. Notes 5.38 6/15/33 50,000 49,679 Italian Government, Sr. Unscd. Notes 6.88 9/27/23 50,000 58,517 KFW, Gov’t Gtd. Notes 1.00 1/12/15 50,000 50,622 KFW, Gov’t Gtd. Notes 1.38 7/15/13 50,000 50,389 KFW, Gov’t Gtd. Notes 1.38 1/13/14 400,000 405,032 KFW, Gov’t Gtd. Notes 2.75 9/8/20 200,000 216,904 KFW, Gov’t Gtd. Notes 4.88 1/17/17 100,000 116,923 Korean Development Bank, Sr. Unscd. Notes 8.00 1/23/14 100,000 108,391 Mexican Government, Sr. Unscd. Notes 4.75 3/8/44 20,000 22,250 Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 100,000 117,400 Mexican Government, Sr. Unscd. Notes 5.95 3/19/19 56,000 69,440 Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 50,000 56,575 Panamanian Government, Sr. Unscd. Bonds 9.38 4/1/29 50,000 86,000 Pemex Project Funding Master Trust, Gtd. Notes 5.75 3/1/18 35,000 40,950 Peruvian Government, Sr. Unscd. Bonds 8.75 11/21/33 36,000 63,180 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 25,000 29,313 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Petroleos Mexicanos, Gtd. Notes 6.50 6/2/41 50,000 62,313 Polish Government, Sr. Unscd. Notes 5.13 4/21/21 25,000 29,441 Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 4.90 12/6/16 5,000 5,839 Province of New Brunswick Canada, Sr. Unscd. Bonds 2.75 6/15/18 50,000 54,108 Province of Ontario Canada, Sr. Unscd. Bonds 1.38 1/27/14 400,000 405,336 Province of Ontario Canada, Sr. Unscd. Bonds 4.40 4/14/20 160,000 189,590 Province of Quebec Canada, Debs., Ser. NJ 7.50 7/15/23 150,000 214,569 Province of Quebec Canada, Unscd. Debs., Ser. PD 7.50 9/15/29 50,000 76,782 Health Care—2.1% Abbott Laboratories, Sr. Unscd. Notes 6.15 11/30/37 50,000 71,684 Aetna, Sr. Unscd. Notes 6.00 6/15/16 15,000 17,514 Amgen, Sr. Unscd. Notes 3.88 11/15/21 25,000 27,527 Amgen, Sr. Unscd. Notes 5.65 6/15/42 75,000 92,459 Astrazeneca, Sr. Unscd. Notes 5.40 6/1/14 25,000 26,955 AstraZeneca, Sr. Unscd. Notes 5.90 9/15/17 10,000 12,271 Astrazeneca, Sr. Unscd. Notes 6.45 9/15/37 30,000 42,658 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 18,000 23,752 Cigna, Sr. Unscd. Notes 4.00 2/15/22 50,000 54,753 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 100,000 123,069 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Health Care (continued) Johnson & Johnson, Sr. Unscd. Notes 5.95 8/15/37 50,000 71,669 Merck & Co., Gtd. Notes 6.50 12/1/33 50,000 a 74,562 Novartis Capital, Gtd. Notes 4.13 2/10/14 50,000 52,311 Novartis Capital, Gtd. Notes 4.40 4/24/20 50,000 59,008 Pfizer, Sr. Unscd. Notes 7.20 3/15/39 50,000 80,251 Sanofi, Sr. Unscd. Notes 4.00 3/29/21 25,000 28,826 Teva Pharmaceutical Finance II, Gtd. Notes 3.00 6/15/15 350,000 371,588 Thermo Fisher Scientific, Sr. Unscd. Notes 3.60 8/15/21 150,000 163,039 UnitedHealth Group, Sr. Unscd. Notes 5.38 3/15/16 26,000 29,574 WellPoint, Sr. Unscd. Notes 2.38 2/15/17 25,000 25,924 Wyeth, Gtd. Notes 5.50 2/1/14 100,000 106,296 Industrial—1.6% Boeing, Sr. Unscd. Notes 3.75 11/20/16 75,000 83,655 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.95 8/15/30 50,000 71,423 Burlington Northern Sante Fe, Sr. Unscd. Notes 5.75 3/15/18 75,000 91,402 CRH America, Gtd. Notes 6.00 9/30/16 100,000 112,182 CSX, Sr. Unscd. Notes 4.75 5/30/42 50,000 56,140 Daimler Finance North America, Gtd. Notes 8.50 1/18/31 45,000 72,126 Danaher, Sr. Unscd. Notes 1.30 6/23/14 50,000 50,724 The Fund 21 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Industrial (continued) Deere & Co. Sr. Unscd. Notes 4.38 10/16/19 120,000 140,769 General Electric, Sr. Unscd. Notes 5.00 2/1/13 100,000 101,164 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 100,000 113,976 L-3 Communications, Gtd. Notes 4.95 2/15/21 25,000 28,331 Litton Industries, Gtd. Debs. 7.75 3/15/26 25,000 34,721 Norfolk Southern, Sr. Unscd. Bonds 4.84 10/1/41 66,000 77,183 Union Pacific, Sr. Unscd. Notes 4.16 7/15/22 9,000 10,268 United Parcel Service, Sr. Unscd. Notes 3.13 1/15/21 25,000 27,193 United Technologies, Sr. Unscd. Notes 6.13 7/15/38 35,000 48,350 Waste Management, Gtd. Notes 4.75 6/30/20 50,000 58,089 Information Technology—2.0% Hewlett-Packard, Sr. Unscd. Notes 2.35 3/15/15 100,000 101,045 Hewlett-Packard, Sr. Unscd. Notes 4.75 6/2/14 400,000 418,940 HP Enterprise Services, Sr. Unscd. Notes, Ser. B 6.00 8/1/13 100,000 a 103,586 IBM, Sr. Unscd. Notes 0.88 10/31/14 400,000 403,675 International Business Machines, Sr. Unscd. Notes 5.70 9/14/17 100,000 122,020 Microsoft, Sr. Unscd. Notes 5.30 2/8/41 50,000 66,293 Oracle, Sr. Unscd. Notes 5.75 4/15/18 100,000 123,257 22 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Information Technology (continued) Xerox, Sr. Unscd. Notes 4.25 2/15/15 130,000 138,170 Materials—1.8% Alcoa, Sr. Unscd. Notes 5.55 2/1/17 29,000 32,178 ArcelorMittal USA, Gtd. Notes 6.50 4/15/14 50,000 52,158 ArcelorMittal, Sr. Unscd. Notes 6.00 3/1/21 50,000 a 48,356 Barrick North America Finance, Gtd. Notes 4.40 5/30/21 50,000 55,450 BHP Billiton Finance USA, Gtd. Notes 5.50 4/1/14 185,000 197,885 BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 35,000 45,054 Dow Chemical, Sr. Unscd. Notes 5.90 2/15/15 100,000 111,355 E.I. Du Pont De Nemours & Co., Sr. Unscd. Notes 6.00 7/15/18 100,000 125,153 International Paper, Sr. Unscd. Notes 7.95 6/15/18 100,000 130,192 Newmont Mining, Gtd. Notes 5.13 10/1/19 100,000 116,132 Rio Tinto Finance USA, Gtd. Notes 3.75 9/20/21 175,000 189,972 Rohm & Haas, Sr. Unscd. Notes 6.00 9/15/17 75,000 89,829 Vale Overseas, Gtd. Notes 6.25 1/23/17 35,000 40,798 Vale Overseas, Gtd. Notes 6.88 11/21/36 50,000 61,794 Municipal Bonds—.2% California, GO (Various Purpose) 5.45 4/1/15 20,000 22,009 The Fund 23 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Municipal Bonds (continued) California GO (Various Purpose) 7.55 4/1/39 20,000 27,916 California, GO (Build America Bonds) 7.30 10/1/39 50,000 67,164 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.10 1/1/41 25,000 36,214 Telecommunications—2.8% America Movil SAB de CV, Gtd. Notes 6.38 3/1/35 10,000 13,310 AT&T, Sr. Unscd. Notes 5.35 9/1/40 170,000 209,322 AT&T, Sr. Unscd. Notes 5.55 8/15/41 100,000 127,785 AT&T, Gtd. Notes 8.00 11/15/31 6,000 a 9,349 British Telecommunications, Sr. Unscd. Notes 9.63 12/15/30 50,000 a 81,861 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 100,000 106,022 Centurylink, Sr. Unscd. Notes, Ser. S 6.45 6/15/21 100,000 109,811 Cisco Systems, Sr. Unscd. Notes 4.45 1/15/20 25,000 29,523 Cisco Systems, Sr. Unscd. Notes 5.90 2/15/39 50,000 67,772 Deutsche Telekom International Finance, Gtd. Notes 4.88 7/8/14 75,000 79,996 Deutsche Telekom International Finance, Gtd. Bonds 9.25 6/1/32 20,000 32,864 France Telecom, Sr. Unscd. Notes 2.13 9/16/15 200,000 206,594 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 100,000 103,250 Telefonica Emisiones, Gtd. Notes 3.73 4/27/15 350,000 357,875 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 75,000 75,750 24 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Telecommunications (continued) Verizon Communications, Sr. Unscd. Notes 6.40 2/15/38 50,000 69,682 Verizon Global Funding, Sr. Unscd. Notes 4.38 6/1/13 25,000 25,548 Verizon Global Funding, Sr. Unscd. Notes 7.75 12/1/30 50,000 75,915 Vodafone Group, Sr. Unscd. Notes 5.75 3/15/16 150,000 173,814 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 50,000 68,939 U.S. Government Agencies—7.2% Federal Home Loan Banks, Bonds 5.50 7/15/36 100,000 139,617 Federal Home Loan Mortgage Corp., Notes 2.88 2/9/15 500,000 d 528,634 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 144,000 d 167,314 Federal Home Loan Mortgage Corp., Notes 5.05 1/26/15 1,700,000 d 1,878,260 Federal Home Loan Mortgage Corp., Notes 6.25 7/15/32 100,000 d 150,851 Federal National Mortgage Association, Notes 4.75 2/21/13 1,700,000 d 1,723,744 Federal National Mortgage Association, Bonds 5.00 5/11/17 425,000 d 505,368 Federal National Mortgage Association, Bonds 6.25 5/15/29 100,000 d 145,972 U.S. Government Agencies/ Mortgage-Backed—42.1% Federal Home Loan Mortgage Corp.: 5.50% 500,000 c,d 543,594 2.66%, 1/1/37 15,748 a,d 16,791 2.99%, 2/1/37 18,660 a,d 20,059 4.50%, 12/1/19—8/1/25 356,413 d 381,699 4.93%, 6/1/38 77,236 a,d 82,898 5.00%, 11/1/19—7/1/35 297,157 d 324,984 5.50%, 12/1/27—5/1/37 676,806 d 737,454 5.62%, 2/1/37 21,544 a,d 23,382 The Fund 25 STATEMENT OF INVESTMENTS (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal Home Loan Mortgage Corp. (continued): 6.00%, 10/1/19—9/1/34 59,522 d 64,642 6.50%, 8/1/32 321,622 d 373,041 7.00%, 1/1/36 62,864 d 72,812 Federal National Mortgage Association: 3.00% 820,000 c,d 865,228 3.50% 5,620,000 c,d 5,978,306 4.00% 2,360,000 c,d 2,521,997 4.50% 1,820,000 c,d 1,961,192 5.00% 238,000 c,d 258,886 5.50% 780,000 c,d 855,319 6.00% 580,000 c,d 642,894 2.01%, 10/1/37 29,650 a,d 31,920 2.51%, 12/1/34 71,395 a,d 76,130 4.00%, 4/1/19—2/1/42 2,261,615 d 2,444,091 4.50%, 6/1/29—8/1/41 2,824,757 d 3,062,785 5.00%, 9/1/29—5/1/41 2,039,142 d 2,253,148 5.50%, 7/1/17—2/1/37 335,117 d 366,688 5.56%, 4/1/37 29,725 a,d 32,203 5.70%, 9/1/38 111,916 a,d 120,826 6.00%, 11/1/16—1/1/36 800,952 d 901,107 6.50%, 7/1/33—8/1/38 223,942 d 255,552 7.00%, 4/1/32 33,218 d 39,702 Government National Mortgage Association I: 4.00% 710,000 c 776,895 5.50% 240,000 c 265,125 6.00% 350,000 c 395,992 6.50% 120,000 c 137,381 4.00%, 7/15/41 913,629 1,002,002 4.50%, 3/15/40 1,519,123 1,663,727 5.00%, 2/15/36—8/15/39 1,007,466 1,108,022 5.50%, 2/15/33—4/15/38 227,431 252,501 U.S. Government Securities—21.0% U.S. Treasury Bonds: 3.13%, 11/15/41 170,000 180,439 3.88%, 8/15/40 1,350,000 1,643,625 4.75%, 2/15/37 1,400,000 1,932,218 7.88%, 2/15/21 2,550,000 3,865,043 26 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities (continued) U.S. Treasury Notes: 0.75%, 6/15/14 2,000,000 2,015,860 0.88%, 11/30/16 1,400,000 1,417,829 2.00%, 11/15/21 700,000 727,234 2.38%, 10/31/14 3,500,000 3,644,921 Utilities—2.3% Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 05-C 5.38 12/15/15 20,000 22,736 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 09-C 5.50 12/1/39 20,000 26,086 Dominion Resources, Sr. Unscd. Notes, Ser. F 5.25 8/1/33 48,000 55,960 Dominion Resources, Sr. Unscd. Notes, Ser. B 5.95 6/15/35 50,000 64,957 Duke Energy Carolinas, Sr. Unscd. Notes 6.45 10/15/32 8,000 10,664 Duke Energy Indiana, First Mortgage Bonds 6.35 8/15/38 50,000 70,222 Duke Energy, Sr. Unscd. Notes 6.30 2/1/14 100,000 107,011 Exelon Generation, Sr. Unscd Notes 4.25 6/15/22 12,000 b 12,870 Exelon Generation, Sr. Unscd Notes 5.60 6/15/42 48,000 b 53,959 Exelon, Sr. Unscd. Notes 4.90 6/15/15 50,000 55,006 FirstEnergy, Sr. Unscd. Notes, Ser. C 7.38 11/15/31 50,000 67,784 Georgia Power, Sr. Unscd. Notes 5.40 6/1/40 50,000 63,005 Hydro-Quebec, Gov’t. Gtd. Debs., Ser. IO 8.05 7/7/24 150,000 222,046 Hydro-Quebec, Gov’t. Gtd. Debs., Ser. HY 8.40 1/15/22 60,000 86,396 Indiana Michigan Power, Sr. Unscd. Notes 7.00 3/15/19 50,000 62,120 The Fund 27 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Utilities (continued) Nevada Power, Mortgage Notes 7.13 3/15/19 50,000 65,544 NextEra Energy Capital Holdings, Gtd. Debs. 7.88 12/15/15 100,000 120,476 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 50,000 67,141 Pacificorp, First Mortgage Bonds 4.10 2/1/42 25,000 27,205 Pacificorp, First Mortgage Bonds 6.25 10/15/37 50,000 70,660 Progress Energy Carolina, First Mortgage Bonds 3.00 9/15/21 100,000 106,731 Sempra Energy, Sr. Unscd. Notes 6.15 6/15/18 50,000 61,738 Southern California Edison, First Mortgage Bonds 3.90 12/1/41 20,000 21,418 Southern California Edison, First Mortgage Bonds, Ser. 05-A 5.00 1/15/16 35,000 39,639 Southern Power, Sr. Unscd. Notes, Ser. D 4.88 7/15/15 50,000 55,060 SouthWestern Public Service, Sr. Unscd. Notes, Ser. G 8.75 12/1/18 50,000 68,246 Total Bonds and Notes (cost $76,192,737) Short-Term Investments—.1% U.S. Treasury Bills; 0.10%, 12/20/12 (cost $99,986) 100,000 e 28 Other Investment—8.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,534,162) 6,534,162 f Total Investments (cost $82,826,885) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation REIT—Real Estate Investment Trust a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2012, these securities were valued at $157,414 or .2% of net assets. c Purchased on a forward commitment basis. d The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. e Held by or on behalf of a counterparty for open financial futures positions. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government & Agencies 70.3 Asset/Mortgage-Backed 2.9 Corporate Bonds 29.3 Municipal Bonds .2 Short-Term/Money Market Investments 9.0 Foreign/Governmental 7.0 † Based on net assets. See notes to financial statements. The Fund 29 STATEMENT OF FINANCIAL FUTURES October 31, 2012 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2012 ($) Financial Futures Long Euro-Bond 23 4,222,568 December 2012 10,932 Japanese 10 Year Mini Bonds 35 6,314,275 December 2012 (2,470 ) U.S. Treasury 2 Year Notes 20 4,406,500 December 2012 (1,870 ) U.S. Treasury 5 Year Notes 59 7,330,750 December 2012 2,517 U.S. Treasury 10 Year Notes 16 2,128,500 December 2012 10,690 Financial Futures Short Australian 10 Year Bonds 26 (3,378,447 ) December 2012 (5,769 ) Canadian 10 Year Bonds 27 (3,702,741 ) December 2012 (20,005 ) Long Gilt 22 (4,222,713 ) December 2012 54,484 U.S. Treasury 2 Year Notes 25 (5,508,125 ) December 2012 1,713 U.S. Treasury 5 Year Notes 22 (2,733,500 ) December 2012 7,102 U.S. Treasury 10 Year Notes 23 (3,059,719 ) December 2012 (7,642 ) U.S. Treasury 30 Year Bonds 4 (597,250 ) December 2012 (8,227 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) 30 STATEMENT OF SECURITIES SOLD SHORT October 31, 2012 Principal Bonds and Notes Amount ($) Value ($) Federal National Mortgage Association: 4.50% 200,000 a,b 215,813 5.50% 140,000 a,b 151,025 6.50% 270,000 a,b 304,256 Government National Mortgage Association: 4.50% 150,000 a,b 163,125 5.00% 110,000 a,b 120,467 Total Securities Sold Short (proceeds $956,516) a The Federal Housing Finance Agency (“FHFA”) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. b Sold on a delayed delivery basis. See notes to financial statements. The Fund 31 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 76,292,723 80,586,785 Affiliated issuers 6,534,162 6,534,162 Cash 7,713 Cash on initial margin—Note 4 1,562,210 Receivable from brokers for proceeds on securities sold short 956,516 Dividends and interest receivable 525,966 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 105,768 Prepaid expenses 15,747 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 36,538 Payable for open mortgage—backed dollar rolls—Note 4 15,230,086 Securities sold short, at value (proceeds $956,516)— See Statement of Securities Sold Short—Note 4 954,686 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 341,062 Payable for shares of Common Stock redeemed 257,709 Payable for futures variation margin—Note 4 4,586 Accrued expenses 69,711 Net Assets ($) Composition of Net Assets ($): Paid-in capital 69,064,291 Accumulated undistributed investment income—net 647,329 Accumulated net realized gain (loss) on investments (395,043 ) Accumulated net unrealized appreciation (depreciation) on investments, securities sold short and foreign currency transactions (including $41,455 net unrealized appreciation on financial futures) 4,083,912 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 46,340,393 8,221,382 18,838,714 Shares Outstanding 3,341,945 596,679 1,356,471 Net Asset Value Per Share ($) See notes to financial statements. 32 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Income: Interest 1,746,098 Dividends; Affiliated issuers 12,804 Total Income Expenses: Management fee—Note 3(a) 353,162 Shareholder servicing costs—Note 3(c) 201,281 Distribution fees—Note 3(b) 63,255 Registration fees 50,338 Auditing fees 46,490 Prospectus and shareholders’ reports 20,379 Custodian fees—Note 3(c) 14,937 Directors’ fees and expenses—Note 3(d) 5,800 Legal fees 4,560 Loan commitment fees—Note 2 731 Miscellaneous 71,635 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (190,288 ) Less—reduction in fees due to earnings credits—Note 3(c) (31 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions: Long transactions 964,032 Short transactions (15,786 ) Net realized gain (loss) on options transactions (11,391 ) Net realized gain (loss) on financial futures (66,688 ) Net realized gain (loss) on forward foreign currency exchange contracts 75,258 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,515,236 Net unrealized appreciation (depreciation) on financial futures 97,611 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (142,536 ) Net unrealized appreciation (depreciation) on securities sold short 6,660 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 33 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 2011 Operations ($): Investment income—net 1,116,653 1,317,547 Net realized gain (loss) on investments 945,425 1,267,370 Net unrealized appreciation (depreciation) on investments 1,476,971 (462,399 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (1,202,090 ) (1,372,828 ) Class C Shares (145,442 ) (213,881 ) Class I Shares (504,642 ) (301,960 ) Net realized gain on investments: Class A Shares (231,610 ) (1,833,450 ) Class C Shares (36,612 ) (371,291 ) Class I Shares (79,729 ) (306,422 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 14,126,921 30,113,633 Class C Shares 2,643,736 2,395,055 Class I Shares 12,403,920 10,734,150 Dividends reinvested: Class A Shares 1,385,837 3,049,428 Class C Shares 132,235 434,980 Class I Shares 440,822 487,169 Cost of shares redeemed: Class A Shares (19,480,555 ) (30,216,195 ) Class C Shares (2,931,605 ) (5,108,021 ) Class I Shares (10,016,585 ) (2,844,896 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 73,356,839 66,588,850 End of Period Undistributed investment income—net 647,329 559,926 34 Year Ended October 31, 2012 2011 Capital Share Transactions: Class A Shares sold 1,035,304 2,222,398 Shares issued for dividends reinvested 101,869 231,618 Shares redeemed (1,422,378 ) (2,250,474 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 194,768 178,227 Shares issued for dividends reinvested 9,763 33,218 Shares redeemed (215,539 ) (382,380 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 906,410 796,161 Shares issued for dividends reinvested 32,338 36,928 Shares redeemed (731,093 ) (211,487 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 35 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Class A Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 13.63 14.09 13.59 12.12 12.62 Investment Operations: Investment income—net a .20 .29 .35 .37 .52 Net realized and unrealized gain (loss) on investments .43 .23 .78 1.44 (.48 ) Total from Investment Operations .63 .52 1.13 1.81 .04 Distributions: Dividends from investment income—net (.33 ) (.43 ) (.41 ) (.34 ) (.54 ) Dividends from net realized gain on investments (.06 ) (.55 ) (.22 ) — — Total Distributions (.39 ) (.98 ) (.63 ) (.34 ) (.54 ) Net asset value, end of period 13.87 13.63 14.09 13.59 12.12 Total Return (%) b 4.71 4.06 8.74 15.15 .21 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 1.09 1.14 1.40 1.90 Ratio of net expenses to average net assets .80 .80 .87 .90 .90 Ratio of net investment income to average net assets 1.43 2.18 2.58 2.87 4.16 Portfolio Turnover Rate c 292.31 351.58 350.15 377.79 120.92 Net Assets, end of period ($ x 1,000) 46,340 49,441 48,236 45,046 14,026 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2012, 2011, 2010, 2009 and 2008, were 33.26%, 111.10%, 182.13%, 211.99% and 87.59%, respectively. See notes to financial statements. 36 Year Ended October 31, Class C Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 13.55 14.02 13.53 12.08 12.58 Investment Operations: Investment income—net a .09 .19 .25 .27 .41 Net realized and unrealized gain (loss) on investments .44 .22 .78 1.44 (.47 ) Total from Investment Operations .53 .41 1.03 1.71 (.06 ) Distributions: Dividends from investment income—net (.24 ) (.33 ) (.32 ) (.26 ) (.44 ) Dividends from net realized gain on investments (.06 ) (.55 ) (.22 ) — — Total Distributions (.30 ) (.88 ) (.54 ) (.26 ) (.44 ) Net asset value, end of period 13.78 13.55 14.02 13.53 12.08 Total Return (%) b 3.93 3.25 7.96 14.32 (.55 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.82 1.85 1.93 2.20 2.75 Ratio of net expenses to average net assets 1.55 1.55 1.62 1.65 1.65 Ratio of net investment income to average net assets .69 1.44 1.81 2.11 3.40 Portfolio Turnover Rate c 292.31 351.58 350.15 377.79 120.92 Net Assets, end of period ($ x 1,000) 8,221 8,237 10,916 7,256 2,726 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2012, 2011, 2010, 2009 and 2008, were 33.26%, 111.10%, 182.13%, 211.99% and 87.59%, respectively. See notes to financial statements. The Fund 37 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class I Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 13.65 14.11 13.61 12.13 12.62 Investment Operations: Investment income—net a .24 .32 .40 .40 .56 Net realized and unrealized gain (loss) on investments .42 .23 .77 1.44 (.48 ) Total from Investment Operations .66 .55 1.17 1.84 .08 Distributions: Dividends from investment income—net (.36 ) (.46 ) (.45 ) (.36 ) (.57 ) Dividends from net realized gain on investments (.06 ) (.55 ) (.22 ) — — Total Distributions (.42 ) (1.01 ) (.67 ) (.36 ) (.57 ) Net asset value, end of period 13.89 13.65 14.11 13.61 12.13 Total Return (%) 4.94 4.38 9.00 15.38 .54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .76 .80 .86 1.13 1.64 Ratio of net expenses to average net assets .55 .55 .62 .65 .65 Ratio of net investment income to average net assets 1.71 2.41 2.85 3.12 4.41 Portfolio Turnover Rate b 292.31 351.58 350.15 377.79 120.92 Net Assets, end of period ($ x 1,000) 18,839 15,679 7,437 1,901 602 a Based on average shares outstanding at each month end. b The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2012, 2011, 2010, 2009 and 2008, were 33.26%, 111.10%, 182.13%, 211.99% and 87.59%, respectively. See notes to financial statements. 38 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Total Return Advantage Fund (the “fund”) is a separate non-diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering thirteen series, including the fund. The fund’s investment objective seeks to maximize total return through capital appreciation and income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 40 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are categorized within Level 1 of the fair value hierarchy. Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter are 42 valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate.These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 134,369 — Commercial Mortgage-Backed — 1,993,605 — Corporate Bonds † — 21,494,823 — Foreign Government — 5,132,794 — Municipal Bonds — 153,303 — Mutual Funds 6,534,162 — — U.S. Government Agencies/ Mortgage-Backed — 36,150,735 — U.S. Treasury — 15,527,156 — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 105,768 — Futures †† 87,438 — — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (341,062 ) — ) Financial Futures †† (45,983 ) — — ) Securities Sold Short: U.S. Government Agencies/ Mortgage-Backed ††† — (954,686 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. ††† See Statement of Securities Sold Short for additional detailed categorizations. The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) At October 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended October 31, 2012 were as follows: Affiliated Investment Value Value Net Company 10/31/2011 ($) Purchases ($) Sales ($) 10/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 20,068,547 25,506,340 39,040,725 6,534,162 8.9 44 Certain affiliated investment companies may also invest in the fund.At October 31, 2012, approximately 59% of the outstanding Class I shares were held by other funds advised or managed by Dreyfus. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On October 31, 2012, the Board declared a cash dividend of $.098, $.072 and $.107 per share from undistributed investment income-net for Class A, Class C and Class I shares, respectively, payable on November 1, 2012 (ex-dividend date), to shareholders of record as of the close of business on October 31, 2012. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) At October 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,167,036 and unrealized appreciation $3,169,162. The tax character of distributions paid to shareholders during the fiscal periods ended October 31, 2012 and October 31, 2011 were as follows: ordinary income $1,852,259 and $3,164,257 and long-term capital gains $347,866 and $1,235,575, respectively. During the period ended October 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization of premiums, paydown gains and losses on mortgage-backed securities and foreign currency gains and losses, the fund increased accumulated undistributed investment income-net by $822,924 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. (g) New Accounting Pronouncements: In April 2011, FASB issued Accounting Standards Update No. 2011-03 “Transfers and Servicing (Topic 860) Reconsideration of Effective Control for Repurchase Agreements (“ASU 2011-03”) which relates to the accounting for repurchase agreements and similar agreements including mortgage dollar rolls, that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity. ASU 2011-03 modifies the criteria for determining effective control of transferred assets and as a result certain agreements may now be accounted for as secured borrowings. ASU 2011-03 was effective for new transfers and existing transactions that were modified in the first interim or annual period beginning on or after December 15, 2011. The new disclosures have been implemented and there was no change in accounting for the fund. Management has determined that the fund has not entered into transactions that can be deemed “secured borrowings” as defined by ASU 2011-03. 46 In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”).These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition, ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”).ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement.ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 10, 2012, the $225 million unsecured credit facility with Citibank, N.A., was decreased to $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2012, the fund did not borrow under the Facilities. The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .45% of the value of the fund’s average daily net assets and is payable monthly.The Manager has contractually agreed, until March 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding taxes, brokerage commissions, Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, interest expense, commitment fees on borrowings and extraordinary expenses) exceed an annual rate of .55% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $190,288 during the period ended October 31, 2012. During the period ended October 31, 2012, the Distributor retained $1,230 from commissions earned on sales of the fund’s Class A shares and $1,129 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2012, Class C shares were charged $63,255, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2012, Class A and Class C shares were charged $124,925 and $21,085, respectively, pursuant to the Shareholder Services Plan. 48 The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc. (“DTI”), a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $11,672 for transfer agency services and $119 for cash management services. Cash management fees were partially offset by earnings credits of $14. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2012, the fund was charged $14,937 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $508 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $17. During the period ended October 31, 2012, the fund was charged $8,517 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) $28,444, Distribution Plan fees $5,265, Shareholder Services Plan fees $11,666, custodian fees $4,064, Chief Compliance Officer fees $2,654 and transfer agency fees $2,036, which are offset against an expense reimbursement currently in effect in the amount of $17,591. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities and securities sold short, excluding short-term securities, financial futures, options transactions and forward contracts, during the period ended October 31, 2012, of which $204,689,932 in purchases and $204,965,042 in sales were from mortgage dollar roll transactions was as follows: Purchases ($) Sales ($) Long transactions 239,774,974 231,284,250 Short sale transactions 8,656,653 8,017,663 Total Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value.The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Securities Sold Short at October 31, 2012 and their related market values and proceeds, are set forth in the Statement of Securities Sold Short. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an 50 agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold.The fund accounts for mortgage dollar rolls as purchases and sales transactions. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2012 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1 87,438 Interest rate risk 1 (45,983 ) Foreign exchange risk 2 105,768 Foreign exchange risk 3 (341,062 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Unrealized appreciation on forward foreign currency exchange contracts. 3 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2012 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 4 Transactions 5 Contracts 6 Total Interest rate (66,688 ) (11,391 ) — ) Foreign exchange — — 75,258 Total ) ) ) The Fund 51 NOTES TO FINANCIAL STATEMENTS (continued) Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Financial Forward Underlying risk Futures 7 Contracts 8 Total Interest rate 97,611 — Foreign exchange — (142,536 ) ) Total ) ) Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net unrealized appreciation (depreciation) on financial futures. 8 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at October 31, 2012 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates or as a substitute for an investment. The fund is subject to interest rate risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying 52 security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects the following: any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. At October 31, 2012, there were no options outstanding. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle The Fund 53 NOTES TO FINANCIAL STATEMENTS (continued) foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2012: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 12/19/2012 a 319,160 328,564 329,966 1,402 12/19/2012 b 1,578,878 1,626,193 1,632,341 6,148 12/19/2012 c 16,510 16,918 17,069 151 12/19/2012 d 227,150 237,346 234,841 (2,505 ) 12/19/2012 e 63,245 65,173 65,386 213 12/19/2012 f 1,013,707 1,041,834 1,048,031 6,197 British Pound, Expiring: 12/19/2012 b 846,030 1,361,524 1,365,066 3,542 12/19/2012 d 324,900 527,589 524,225 (3,364 ) 12/19/2012 f 450,500 731,689 726,880 (4,809 ) Canadian Dollar, Expiring: 12/19/2012 b 1,718,131 1,756,771 1,718,449 (38,322 ) 12/19/2012 f 3,511,255 3,592,196 3,511,906 (80,290 ) 54 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Euro, Expiring: 12/19/2012 b 598,900 774,654 776,656 2,002 12/19/2012 c 63,400 81,900 82,218 318 12/19/2012 d 48,184 62,249 62,485 236 12/19/2012 e 24,409 31,516 31,653 137 12/19/2012 f 631,147 814,464 818,473 4,009 Japanese Yen, Expiring: 12/19/2012 a 28,281,920 355,790 354,462 (1,328 ) 12/19/2012 b 95,399,939 1,218,514 1,195,666 (22,848 ) 12/19/2012 c 1,270,945 15,919 15,928 9 12/19/2012 d 20,011,550 254,959 250,808 (4,151 ) 12/19/2012 e 5,765,900 72,548 72,265 (283 ) 12/19/2012 f 110,859,094 1,419,104 1,389,419 (29,685 ) New Zealand Dollar, Expiring: 12/19/2012 b 945,013 762,014 774,621 12,607 12/19/2012 c 43,600 35,950 35,738 (212 ) 12/19/2012 d 33,136 27,345 27,161 (184 ) 12/19/2012 e 16,786 13,840 13,759 (81 ) 12/19/2012 f 1,496,957 1,215,161 1,227,046 11,885 Norwegian Krone, Expiring: 12/19/2012 a 1,126,800 199,768 197,284 (2,484 ) 12/19/2012 b 4,409,938 773,287 772,109 (1,178 ) 12/19/2012 d 1,089,257 188,916 190,711 1,795 12/19/2012 e 272,310 48,283 47,677 (606 ) 12/19/2012 f 7,295,592 1,271,280 1,277,342 6,062 Swedish Krona, Expiring: 12/19/2012 a 925,800 140,878 139,372 (1,506 ) 12/19/2012 b 1,543,941 234,584 232,428 (2,156 ) 12/19/2012 d 185,160 28,204 27,874 (330 ) 12/19/2012 e 223,735 34,091 33,681 (410 ) 12/19/2012 f 16,159,206 2,435,084 2,432,644 (2,440 ) Swiss Franc, Expiring 12/19/2012 b 287 306 308 2 The Fund 55 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Australian Dollar, Expiring: 12/19/2012 b 22,320 22,695 23,075 (380 ) 12/19/2012 f 246,880 252,826 255,239 (2,413 ) British Pound, Expiring: 12/19/2012 a 85,800 138,385 138,438 (53 ) 12/19/2012 b 97,800 157,487 157,799 (312 ) 12/19/2012 c 125,800 203,076 202,978 98 12/19/2012 d 112,768 182,042 181,951 91 12/19/2012 e 69,168 111,574 111,601 (27 ) 12/19/2012 f 3,268,603 5,231,446 5,273,881 (42,435 ) Canadian Dollar, Expiring: 12/19/2012 a 426,600 434,220 426,679 7,541 12/19/2012 b 545,623 550,155 545,723 4,432 12/19/2012 d 85,320 86,872 85,335 1,537 12/19/2012 e 103,095 105,014 103,114 1,900 12/19/2012 f 411,300 419,003 411,376 7,627 Euro, Expiring: 12/19/2012 a 202,200 264,933 262,213 2,720 12/19/2012 b 1,286,234 1,651,158 1,667,993 (16,835 ) 12/19/2012 d 2,388,540 3,061,403 3,097,468 (36,065 ) 12/19/2012 e 48,865 64,031 63,368 663 12/19/2012 f 2,622,278 3,376,542 3,400,581 (24,039 ) Japanese Yen, Expiring: 12/19/2012 b 12,105,880 153,058 151,725 1,333 12/19/2012 c 2,229,800 28,584 27,946 638 12/19/2012 d 1,694,648 21,725 21,239 486 12/19/2012 e 858,473 11,005 10,759 246 12/19/2012 f 43,972,999 565,598 551,122 14,476 New Zealand Dollar, Expiring: 12/19/2012 a 443,600 359,604 363,615 (4,011 ) 12/19/2012 b 532,020 433,595 436,093 (2,498 ) 12/19/2012 c 40,300 32,600 33,033 (433 ) 12/19/2012 d 161,420 132,209 132,313 (104 ) 12/19/2012 e 73,310 59,428 60,091 (663 ) 12/19/2012 f 244,290 198,451 200,241 (1,790 ) 56 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Norwegian Krone, Expiring: 12/19/2012 b 1,869,240 324,158 327,273 (3,115 ) 12/19/2012 d 566,010 99,516 99,099 417 12/19/2012 f 2,324,000 400,178 406,895 (6,717 ) Swedish Krona, Expiring: 12/19/2012 b 2,676,360 403,001 402,905 96 12/19/2012n c 203,400 30,856 30,620 236 12/19/2012 d 1,168,044 177,954 175,839 2,115 12/19/2012m e 78,309 11,871 11,788 83 12/19/2012 f 3,429,237 518,561 516,243 2,318 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a BNP Paribas b Citigroup c Goldman Sachs d Royal Bank of Scotland e Standard Chartered Bank f UBS The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2012: Average Market Value ($) Interest rate financial futures 31,797,521 Interest rate options contracts 3,945 Forward contracts 19,902,594 At October 31, 2012, the cost of investments for federal income tax purposes was $83,634,033; accordingly, accumulated net unrealized appreciation on investments was $3,486,914, consisting of $4,337,426 gross unrealized appreciation and $850,512 gross unrealized depreciation. The Fund 57 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Total Return Advantage Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments, financial futures and securities sold short, of Dreyfus Total Return Advantage Fund (one of the series comprising Advantage Funds, Inc.) as of October 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2012 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of DreyfusTotal Return Advantage Fund at October 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 27, 2012 58 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes the fund hereby designates 98.75% of ordinary income dividends paid during the fiscal year ended October 31, 2012 as qualifying interest related dividends. Also, the fund hereby designates $.0597 per share as a long-term capital gain distribution paid on December 27, 2011. The Fund 59 PROXY RESULTS (Unaudited) The Company held a special meeting of shareholders on August 3, 2012.The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Lynn Martin † 90,334,756 3,252,629 Robin A. Melvin † 90,449,622 3,137,763 Philip L. Toia † 90,229,928 3,357,457 † Each new Board Member’s term commenced on September 1, 2012. In addition Peggy C. Davis, Joseph S. DiMartino, David P. Feldman, Ehud Houminer and Dr. Martin Peretz continue as Board Members of the Company. 60 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (69) Board Member (2006) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 63 ————— David P. Feldman (72) Board Member (1996) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • BBH Mutual Funds Group (4 registered mutual funds), Director (1992-present) • QMed, Inc. a healthcare company, Director (1999-2007) No. of Portfolios for which Board Member Serves: 46 ————— Ehud Houminer (72) Board Member (1993) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 73 The Fund 61 BOARD MEMBERS INFORMATION (Unaudited) (continued) Lynn Martin (72) Board Member (2012) Principal Occupation During Past 5Years: • President of The Martin Hall Group LLC, a human resources consulting firm, from January 2005-present Other Public Company Board Memberships During Past 5Years: • AT&T Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 46 ————— Robin A. Melvin (49) Board Member (2012) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 83 ————— Dr. Martin Peretz (73) Board Member (2006) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-present) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-present) No. of Portfolios for which Board Member Serves: 46 ————— Philip L. Toia (79) Board Member (2012) Principal Occupation During Past 5Years: • Private Investor No. of Portfolios for which Board Member Serves: 56 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member 62 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. The Fund 63 OFFICERS OF THE FUND (Unaudited) (continued) RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. 64 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Global Alpha Fund ANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 58 Statement of Financial Futures 59 Statement of Options Written 60 Statement of Assets and Liabilities 61 Statement of Operations 62 Statement of Changes in Net Assets 63 Financial Highlights 66 Notes to Financial Statements 86 Report of Independent Registered Public Accounting Firm 87 Proxy Results 88 Board Members Information 90 Officers of the Fund FOR MORE INFORMATION Back Cover Global Alpha Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Global Alpha Fund, covering the 12-month period from November 1, 2011, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced stock market weakness during the spring of 2012, stocks generally advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. Consequently, U.S. stocks across all capitalization ranges posted double-digit returns, on average, for the reporting period. In light of the easy monetary policies adopted by many countries, we expect global growth to be slightly more robust in 2013 than in 2012.The U.S. economic recovery is likely to persist at subpar levels over the first half of the new year, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, successful resolution of the current fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and domestic equity markets.As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2011, through October 31, 2012, as provided by Vassilis Dagioglu, James Stavena,Torrey Zaches and Joseph Miletich, Portfolio Managers of Mellon Capital Management Corporation, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended October 31, 2012, Global Alpha Fund’s Class A shares produced a total return of 6.39%, Class C shares returned 5.58% and Class I shares returned 6.84%. 1 In comparison, the fund’s benchmark, a hybrid index comprised of 60% Morgan Stanley Capital International World Index (half-hedged) and 40% Citigroup World Government Bond Index (half-hedged), produced a total return of 7.80% for the same period. 2 Separately, the Morgan Stanley Capital International World Index (half-hedged) produced a total return of 10.33%, and the Citigroup World Government Bond Index (half-hedged) produced a 3.66% total return for the same period. Improving economic sentiment in many parts of the world sent global stocks and higher yielding bonds higher over the reporting period.The fund produced lower returns than its benchmark, largely due to shortfalls in our currency and asset allocation strategies. The Fund’s Investment Approach The fund seeks total return through investments in instruments that provide investment exposure to global stock, bond and currency markets, and in fixed-income securities. For allocation among equity markets, the portfolio managers employ a bottom-up valuation approach using proprietary models to derive market level expected returns. For allocation among bond markets, the portfolio managers use proprietary models to identify temporary mispricings among the long-term government bond markets.The most relevant long-term bond yield within each country serves as the expected return for each bond market. Our quantitative investment approach is designed to identify and exploit relative misvaluations across and within major developed capital markets such as the United States, Canada, Japan,Australia and many Western European countries. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Markets Reacted to Macroeconomic Developments The reporting period began in the wake of major declines in financial markets throughout the world, resulting in attractive valuations in a number of asset classes in November 2011. Indeed, by the beginning of 2012 stocks and bonds in many markets were rallying amid encouraging macroeconomic developments, including U.S. employment gains, a quantitative easing program in Europe that forestalled a more severe banking crisis in the region, and less restrictive monetary and fiscal policies in China in an environment of reduced inflationary pressures. Meanwhile, corporate earnings generally remained strong, and many companies had shored up their balance sheets. Consequently, investors grew more tolerant of risks, focusing more intently on investment fundamentals and less on macroeconomic developments. These positive influences were called into question during the spring, when the U.S. labor market’s rebound slowed, measures designed to relieve fiscal pressures in Europe encountered resistance, and the Chinese economy remained sluggish.The summer saw the market rallies resume amid more encouraging economic news, and global stocks and bonds ended the reporting period with positive absolute returns, on average. Alpha Sources Produced Mixed Results Although the fund participated to a significant degree in the financial markets’ advances over the reporting period, its relative performance was constrained by our asset allocation strategy.The timing of our asset allocation decision between stocks and bonds negatively impacted performance during the period. Our movement to a small overweight to stocks and underweight to bonds at the end of 2011 constrained performance in the first quarter of 2012, as stocks significantly outperformed. As the strategy moved into a larger underweight to bonds in the second quarter, bonds outperformed and performance suffered. Our currency strategy also hurt the fund’s relative results, as weakness stemming from underweighted exposure to the British pound and an overweighted position in the Australian dollar were only partly offset by more successful positions in the euro and New Zealand dollar. The fund achieved better results in global bond markets, primarily due to overweighted exposure to U.S.Treasury securities and underweighted exposure to sovereign bonds in Japan, Canada, and Australia. Indeed, our bond market selection model proved to be the fund’s best performing alpha source during the reporting period. 4 Our stock market selection model also generally fared well. Overweighted exposure to German equities buoyed relative performance when Germany led European markets higher in response to policymakers’ efforts to address the region’s financial crisis. Underweighted exposure to Japanese equities also contributed positively to relative returns, as Japan continued to face deflationary pressures and persistently weak conditions in its domestic economy. Identifying Opportunities in Global Markets Our quantitative models have continued to identify areas of opportunity in all four of the alpha sources we consider. Equity valuations have remained attractive compared to historical norms, indicating to us that the fund’s overweighted exposure to global stock markets and underweighted position among fixed-income markets remains warranted. Our stock market selection model has found a number of opportunities in Germany, the Netherlands, and the United States, but fewer in Japan, Hong Kong, and Switzerland. Our bond market selection model has signaled that German and U.S. government bonds are attractive, but Canadian and U.K. debt securities are less so. Finally, our currency model has favored the Australian dollar, Canadian dollar, Swedish krona and Norwegian krone over the U.S. dollar and euro. November 15, 2012 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Equity securities are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bond securities are subject generally to interest rate, credit, liquidity, call, sector and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: FACTSET – Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe,Australia, New Zealand and the Far East.The Citigroup World Government Bond Index is a market-capitalization weighted index which includes select designated government bond markets of developed countries. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: FactSet Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Global Alpha Fund on May 2, 2006 (inception date) to a $10,000 investment made on that date in each of the following: Morgan Stanley Capital International World Index (the “MSCI Index”) (half-hedged); the Citigroup World Government Bond Index 1 + World Index (the “CWGB Index”) (half-hedged); and an unmanaged hybrid index composed of 60% MSCI Index and 40% CWGB Index (the “Hybrid Index”). Returns assume all dividends and capital gain distributions are reinvested. The fund invests primarily in instruments that provide exposure to global equity, bond and currency markets.The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The MSCI Index (half-hedged) is an unmanaged index of global stock market performance, including the United States, Canada,Australia, New Zealand and the Far East and includes net dividends reinvested.The CWGB Index (half-hedged) is an unmanaged index that tracks the performance of 22 government bond markets. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/12 Inception From Date 1 Year 5 Years Inception Class A shares with maximum sales charge (5.75%) 5/2/06 % –2.29 % % without sales charge 5/2/06 % –1.12 % % Class C shares with applicable redemption charge † 5/2/06 % –1.87 % % without redemption 5/2/06 % –1.87 % % Class I shares 5/2/06 % –0.74 % % Morgan Stanley Capital International World Index (half-hedged) 4/30/06 % –2.85 % % †† Citigroup World Government Bond Index 1+ World Index (half-hedged) 4/30/06 % % % †† Hybrid Index 4/30/06 % % % †† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† For comparative purposes, the value of the Index as of 4/30/06 is used as the beginning value on 5/2/06. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Global Alpha Fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.80% for Class A, 2.57% for Class C and 1.43% for Class I, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS October 31, 2012 Common Stocks—53.4% Shares Value ($) Australia—2.0% AGL Energy 1,522 22,972 ALS 875 8,420 Alumina 4,253 4,260 Amcor 3,650 29,932 AMP 8,486 40,433 APA Group 2,170 11,623 Asciano 2,502 11,843 ASX 453 13,966 Australia & New Zealand Banking Group 8,568 226,354 Bendigo and Adelaide Bank 1,032 8,656 BHP Billiton 10,239 364,031 Boral 2,210 8,236 Brambles 4,667 35,172 Caltex Australia 304 5,377 Centro Retail Australia 4,604 10,275 CFS Retail Property Trust 4,605 9,345 Coca-Cola Amatil 1,607 22,437 Cochlear 244 18,031 Commonwealth Bank of Australia 5,069 303,875 Computershare 1,247 11,249 Crown 1,511 15,246 CSL 1,690 83,330 Dexus Property Group 19,015 19,443 Echo Entertainment Group 2,633 9,594 Fairfax Media 3,972 1,629 Fortescue Metals Group 4,351 18,428 Goodman Group 5,513 25,352 GPT Group 3,997 14,771 Harvey Norman Holdings 1,739 3,439 Iluka Resources 1,543 15,889 Incitec Pivot 5,397 17,704 Insurance Australia Group 6,759 32,204 James Hardie Industries-CDI 1,556 14,908 Leighton Holdings 370 6,875 Lend Lease Group 1,501 13,509 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Australia (continued) Lynas 2,174 a 1,647 Macquarie Group 1,149 38,048 Metcash 3,170 12,044 Mirvac Group 13,359 20,870 National Australia Bank 7,045 188,605 Newcrest Mining 2,482 68,096 Orica 1,007 26,258 Origin Energy 3,677 43,360 OZ Minerals 594 5,050 Qantas Airways 1,470 a 2,029 QBE Insurance Group 3,576 48,925 QR National 4,405 17,102 Ramsay Health Care 282 6,955 Rio Tinto 1,407 83,163 Santos 3,004 35,892 Sims Metal Management 536 5,241 Sonic Healthcare 953 12,860 SP AusNet 4,972 5,471 Stockland 7,185 25,806 Suncorp Group 3,830 37,372 Sydney Airport 1,203 4,233 Tabcorp Holdings 1,233 3,635 Tatts Group 3,183 9,252 Telstra 13,465 57,866 Toll Holdings 2,590 11,937 Transurban Group 4,280 27,013 Wesfarmers 3,084 111,311 Westfield Group 7,153 79,153 Westfield Retail Trust 9,377 30,175 Westpac Banking 9,749 258,161 Whitehaven Coal 1,310 4,148 Woodside Petroleum 2,095 74,811 Woolworths 3,752 114,546 WorleyParsons 616 15,775 10 Common Stocks (continued) Shares Value ($) Austria—.1% Andritz 236 14,215 Erste Group Bank 667 a 16,750 IMMOFINANZ 2,952 a 11,402 OMV 563 20,578 Raiffeisen Bank International 116 4,638 Telekom Austria 1,260 7,937 Verbund 172 4,003 Vienna Insurance Group 90 3,865 Voestalpine 447 14,079 Belgium—.3% Ageas 616 15,677 Anheuser-Busch InBev 2,568 214,721 Belgacom 383 11,194 Colruyt 264 12,058 Delhaize Group 279 10,666 Groupe Bruxelles Lambert 281 20,746 Groupe Bruxelles Lambert (STRIP) 31 a 0 KBC Groep 548 12,863 Mobistar 79 2,090 Solvay 184 22,122 Telenet Group Holding 208 9,537 UCB 402 23,447 Umicore 424 21,760 Canada—2.7% Agnico-Eagle Mines 500 28,230 Agrium 500 52,656 Alimentation Couche Tard, Cl. B 400 19,649 ARC Resources 900 21,852 Athabasca Oil 1,288 a 15,591 Bank of Montreal 2,000 118,188 Bank of Nova Scotia 3,420 185,767 Barrick Gold 3,077 124,436 Baytex Energy 455 20,706 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Canada (continued) BCE 800 34,972 Bell Aliant 189 5,132 Bombardier, Cl. B 3,805 14,477 Bonavista Energy 773 13,862 Brookfield Asset Management, Cl. A 1,722 59,276 Brookfield Office Properties 1,000 15,399 CAE 1,200 13,204 Cameco 1,096 21,256 Canadian Imperial Bank of Commerce 1,300 102,256 Canadian National Railway 1,430 123,478 Canadian Natural Resources 3,500 105,482 Canadian Oil Sands 1,459 30,969 Canadian Pacific Railway 503 46,273 Canadian Tire, Cl. A 196 14,024 Canadian Utilities, Cl. A 200 13,417 Catamaran 600 a 28,175 Cenovus Energy 2,407 84,905 Centerra Gold 297 3,369 CGI Group, Cl. A 613 a 16,038 CI Financial 600 14,022 Crescent Point Energy 1,100 45,707 Eldorado Gold 1,888 27,902 Empire, Cl. A 100 5,826 Enbridge 2,300 91,516 EnCana 2,300 51,815 Enerplus 539 8,662 Fairfax Financial Holdings 62 23,000 Finning International 432 10,143 First Quantum Minerals 1,441 32,391 Fortis 500 16,906 Franco-Nevada 400 23,033 George Weston 200 12,984 Gildan Activewear 423 14,404 Goldcorp 2,500 113,016 Great-West Lifeco 1,100 25,332 H&R Real Estate Investment Trust 300 7,248 12 Common Stocks (continued) Shares Value ($) Canada (continued) Husky Energy 1,000 27,084 IAMGOLD 1,392 21,603 IGM Financial 300 11,904 Imperial Oil 870 38,493 Industrial Alliance Insurance & Financial Services 200 5,477 Inmet Mining 100 5,156 Intact Financial 410 25,144 Kinross Gold 3,509 34,853 Loblaw 400 13,865 Lululemon Athletica 350 a 24,153 Magna International 615 27,340 Manulife Financial 6,000 74,133 MEG Energy 414 a 15,122 Metro 300 17,698 National Bank of Canada 500 38,638 New Gold 1,700 a 19,898 Nexen 1,561 37,276 Onex 400 16,100 Open Text 200 a 10,749 Osisko Mining 1,328 a 13,044 Pacific Rubiales Energy 900 21,167 Pan American Silver 400 8,775 Pembina Pipeline 795 22,232 Pengrowth Energy 1,700 10,196 Penn West Petroleum 1,500 19,479 Potash Corporation of Saskatchewan 2,625 105,526 Power Corporation of Canada 1,100 26,686 Power Financial 900 23,231 Precision Drilling 400 a 2,864 Progress Energy Resources 600 12,087 Research In Motion 1,785 a 14,083 RioCan Real Estate Investment Trust 400 10,910 Ritchie Bros. Auctioneers 200 4,436 Rogers Communications, Cl. B 1,300 57,063 Royal Bank of Canada 4,500 256,551 Saputo 343 15,052 The Fund 13 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Canada (continued) Shaw Communications, Cl. B 1,100 23,966 Shoppers Drug Mart 611 25,468 Silver Wheaton 1,064 42,880 Sino-Forest 423 a,b 4 SNC-Lavalin Group 496 19,979 Sun Life Financial 2,000 49,602 Suncor Energy 5,018 168,414 Talisman Energy 3,000 34,003 Teck Resources, Cl. B 1,780 56,497 TELUS (Non-Voting Shares) 500 32,155 Thomson Reuters 1,200 33,786 Tim Hortons 600 29,785 Toronto-Dominion Bank 2,900 235,862 Tourmaline Oil 438 a 14,472 TransAlta 800 12,752 TransCanada 2,200 99,058 Turquoise Hill Resources 1,393 a 10,893 Valeant Pharmaceuticals International 941 a 52,574 Vermillion Energy 238 11,379 Viterra 923 14,546 Yamana Gold 2,500 50,488 China—.0% Foxconn International Holdings 7,000 a 2,439 Yangzijiang Shipbuilding Holdings 4,000 2,968 Denmark—.3% AP Moller—Maersk, Cl. A 2 13,247 AP Moller—Maersk, Cl. B 4 27,911 Carlsberg, Cl. B 307 26,484 Coloplast, Cl. B 81 17,761 Danske Bank 1,954 a 30,556 DSV 710 15,963 Novo Nordisk, Cl. B 1,279 206,116 Novozymes, Cl. B 796 21,991 TDC 1,319 9,087 14 Common Stocks (continued) Shares Value ($) Denmark (continued) Tryg 63 4,116 William Demant Holding 49 a 4,214 Finland—.2% Elisa 324 6,946 Fortum 1,475 27,282 Kesko, Cl. B 161 5,040 Kone, Cl. B 505 36,164 Metso 336 11,789 Neste Oil 180 2,250 Nokia 11,331 30,519 Nokian Renkaat 306 12,692 Orion, Cl. B 239 5,911 Pohjola Bank, Cl. A 426 5,798 Sampo, Cl. A 1,248 39,113 Stora Enso, Cl. R 2,061 13,004 UPM-Kymmene 1,729 18,511 Wartsila 640 25,890 France—2.0% Accor 396 12,354 Aeroports de Paris 60 4,639 Air Liquide 954 112,523 Alcatel-Lucent 5,032 a 5,120 Alstom 613 20,936 Arkema 207 18,872 Atos 227 15,244 AXA 5,688 90,423 BNP Paribas 3,112 156,544 Bouygues 500 12,025 Bureau Veritas 175 18,584 Cap Gemini 387 16,267 Carrefour 1,726 41,700 Casino Guichard Perrachon 140 12,227 Christian Dior 181 25,982 Cie de St-Gobain 1,191 41,973 The Fund 15 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) France (continued) Cie Generale d’Optique Essilor International 595 53,637 Cie Generale de Geophysique-Veritas 413 a 13,495 Cie Generale des Etablissements Michelin 533 45,775 CNP Assurances 276 3,899 Credit Agricole 3,218 a 24,225 Danone 1,809 111,198 Dassault Systemes 180 18,965 Edenred 437 12,645 EDF 855 18,091 Eurazeo 77 3,525 Eutelsat Communications 355 11,365 Fonciere Des Regions 64 5,145 France Telecom 6,016 67,075 GDF Suez 4,014 92,114 Gecina 42 4,651 Groupe Eurotunnel 2,145 16,309 ICADE 48 4,320 Iliad 91 14,018 Imerys 52 2,921 JCDecaux 159 3,365 Klepierre 279 10,344 L’Oreal 759 96,675 Lafarge 564 33,028 Lagardere 437 11,943 Legrand 739 28,467 LVMH Moet Hennessy Louis Vuitton 774 125,803 Natixis 3,960 12,976 Pernod-Ricard 686 73,826 Peugeot 426 a 2,725 PPR 226 39,736 Publicis Groupe 626 33,725 Remy Cointreau 82 8,505 Renault 560 25,049 Rexel 442 8,000 Safran 636 25,303 Sanofi 3,778 332,103 16 Common Stocks (continued) Shares Value ($) France (continued) Schneider Electric 1,629 101,844 SCOR 447 11,929 Societe BIC 105 12,804 Societe Generale 2,168 a 68,916 Sodexo 316 24,317 Suez Environnement 631 6,701 Technip 342 38,521 Thales 367 12,908 Total 6,756 339,937 Unibail-Rodamco 284 63,995 Vallourec 251 10,324 Veolia Environnement 971 9,612 Vinci 1,417 62,712 Vivendi 4,113 84,150 Wendel 72 6,345 Zodiac Aerospace 113 11,568 Germany—1.8% Adidas 666 56,740 Allianz 1,463 181,396 Axel Springer 81 3,474 BASF 2,930 242,787 Bayer 2,643 230,173 Bayerische Motoren Werke 1,020 81,241 Beiersdorf 309 22,472 Brenntag 154 19,410 Celesio 112 2,168 Commerzbank 11,654 a 22,326 Continental 264 26,461 Daimler 2,923 136,485 Deutsche Bank 2,894 131,174 Deutsche Boerse 631 34,154 Deutsche Lufthansa 560 8,558 Deutsche Post 2,727 54,061 Deutsche Telekom 8,797 100,442 E.ON 5,817 132,170 The Fund 17 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Germany (continued) Fraport Frankfurt Airport Services Worldwide 66 3,870 Fresenius & Co. 392 44,712 Fresenius Medical Care & Co. 618 43,407 GEA Group 460 14,363 Hannover Rueckversicherung 185 13,013 HeidelbergCement 491 26,023 Henkel & Co. 369 23,876 Hochtief 76 a 3,769 Hugo Boss 91 9,109 Infineon Technologies 3,152 21,449 K+S 492 23,276 Kabel Deutschland Holding 315 22,697 Lanxess 301 24,864 Linde 582 97,878 MAN 100 10,085 Merck 226 28,883 Metro 399 11,494 Muenchener Rueckversicherungs 552 88,718 RWE 1,625 74,255 Salzgitter 53 2,293 SAP 2,947 214,669 Siemens 2,624 263,720 Suedzucker 263 10,191 ThyssenKrupp 1,280 29,125 United Internet 250 5,001 Volkswagen 75 14,620 Wacker Chemie 21 1,186 Greece—.0% Coca-Cola Hellenic Bottling 649 a 13,880 OPAP 436 2,786 Hong Kong—.7% AIA Group 32,000 126,760 ASM Pacific Technology 400 4,459 Bank of East Asia 3,940 14,616 BOC Hong Kong Holdings 11,000 33,851 18 Common Stocks (continued) Shares Value ($) Hong Kong (continued) Cathay Pacific Airways 2,000 3,623 Cheung Kong Holdings 5,000 73,870 Cheung Kong Infrastructure Holdings 1,000 5,858 CLP Holdings 5,500 46,909 First Pacific 10,000 11,135 Galaxy Entertainment Group 6,000 a 20,632 Hang Lung Group 3,000 17,768 Hang Lung Properties 6,000 20,864 Hang Seng Bank 2,500 38,387 Henderson Land Development 3,000 20,787 Hong Kong & China Gas 17,517 46,561 Hong Kong Exchanges & Clearing 3,300 54,460 Hopewell Holdings 1,000 3,606 Hutchison Whampoa 7,000 68,870 Hysan Development 2,000 8,839 Kerry Properties 3,000 14,884 Li & Fung 18,000 30,193 Lifestyle International Holdings 1,500 3,205 Link REIT 7,000 34,819 MGM China Holdings 4,400 7,948 MTR 5,000 19,548 New World Development 9,000 13,912 Noble Group 14,636 15,718 NWS Holdings 4,000 6,039 Orient Overseas International 500 3,161 PCCW 11,000 4,443 Power Assets Holdings 4,000 34,013 Shangri-La Asia 4,000 7,742 Sino Land 8,400 15,044 SJM Holdings 6,000 13,068 Sun Hung Kai Properties 5,000 69,612 Swire Pacific, Cl. A 2,000 23,729 Wharf Holdings 4,200 28,749 Wheelock & Co. 2,000 8,748 Yue Yuen Industrial Holdings 2,000 6,903 The Fund 19 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Ireland—.1% CRH 2,422 45,080 Elan 1,424 a 15,725 Irish Bank Resolution 3,069 a,b 4 Kerry Group, Cl. A 496 26,005 Israel—.1% Bank Hapoalim 2,512 a 9,870 Bank Leumi Le-Israel 2,777 a 8,938 Bezeq Israeli Telecommunication 4,209 5,133 Delek Group 20 3,803 Israel 7 4,758 Israel Chemicals 1,543 19,309 Mellanox Technologies 100 a 7,588 Mizrahi Tefahot Bank 424 a 3,848 NICE Systems 136 a 4,500 Teva Pharmaceutical Industries 2,881 117,060 Italy—.5% Assicurazioni Generali 3,758 61,081 Atlantia 1,231 20,311 Autogrill 352 3,597 Banca Monte dei Paschi di Siena 31,839 a 8,790 Banco Popolare 5,205 a 8,298 Enel 21,287 80,014 Enel Green Power 3,490 5,935 Eni 7,860 180,424 EXOR 146 3,762 Fiat 3,347 a 16,312 Fiat Industrial 2,494 27,008 Finmeccanica 723 a 3,582 Intesa Sanpaolo 32,627 52,396 Intesa Sanpaolo-RSP 2,248 2,966 Luxottica Group 298 11,336 Mediaset 1,052 1,841 Mediobanca 2,447 13,943 Pirelli & C 735 8,512 20 Common Stocks (continued) Shares Value ($) Italy (continued) Prysmian 517 9,944 Saipem 785 35,266 Snam 4,963 21,961 STMicroelectronics 1,644 9,668 Telecom Italia 33,517 30,866 Telecom Italia-RSP 22,331 17,830 Tenaris 1,422 26,596 Terna Rete Elettrica Nazionale 3,211 12,070 UniCredit 11,929 a 52,663 Unione di Banche Italiane 1,956 7,687 Japan—4.4% ABC-Mart 200 8,769 Advantest 300 3,788 Aeon 2,000 21,821 Aeon Credit Service 300 6,366 AEON Mall 200 5,189 Air Water 1,000 12,527 Aisin Seiki 500 14,543 Ajinomoto 2,000 30,540 Alfresa Holdings 100 4,522 All Nippon Airways 2,000 4,234 Amada 1,000 5,073 Aozora Bank 2,000 5,637 Asahi Glass 3,000 20,368 Asahi Group Holdings 1,200 27,343 Asahi Kasei 4,000 21,997 Asics 500 7,259 Astellas Pharma 1,500 74,502 Bank of Kyoto 1,000 8,593 Bank of Yokohama 3,000 13,792 Benesse Holdings 200 9,633 Bridgestone 1,900 44,245 Brother Industries 1,100 10,362 Canon 3,500 113,028 Casio Computer 600 4,585 The Fund 21 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Central Japan Railway 500 43,029 Chiba Bank 2,000 11,675 Chiyoda 1,000 16,134 Chubu Electric Power 2,300 23,712 Chugai Pharmaceutical 700 14,188 Chugoku Bank 1,000 13,754 Chugoku Electric Power 700 7,523 Citizen Holdings 400 2,029 Coca-Cola West 200 3,064 Cosmo Oil 1,000 1,779 Credit Saison 600 13,175 Dai Nippon Printing 2,000 14,155 Dai-ichi Life Insurance 28 32,269 Daicel 1,000 6,000 Daido Steel 1,000 4,334 Daihatsu Motor 1,000 17,512 Daiichi Sankyo 2,000 30,565 Daikin Industries 600 16,595 Dainippon Sumitomo Pharma 400 4,595 Daito Trust Construction 200 20,193 Daiwa House Industry 2,000 30,289 Daiwa Securities Group 6,000 23,901 DeNA 500 15,602 Denki Kagaku Kogyo 1,000 3,082 Denso 1,500 46,956 Dentsu 700 16,511 East Japan Railway 1,100 75,510 Eisai 900 40,079 Electric Power Development 400 10,237 FamilyMart 200 9,696 FANUC 600 95,528 Fast Retailing 200 44,545 Fuji Electric 2,000 4,059 Fuji Heavy Industries 2,000 19,216 FUJIFILM Holdings 1,400 23,605 Fujitsu 6,000 23,074 22 Common Stocks (continued) Shares Value ($) Japan (continued) Fukuoka Financial Group 2,000 7,817 Furukawa Electric 1,000 1,992 Gree 200 3,487 GS Yuasa 1,000 3,908 Gunma Bank 1,000 4,823 Hachijuni Bank 1,000 5,161 Hakuhodo DY Holdings 70 4,191 Hamamatsu Photonics 300 10,391 Hankyu Hanshin Holdings 3,000 16,610 Hino Motors 1,000 7,716 Hirose Electric 100 10,698 Hisamitsu Pharmaceutical 200 10,347 Hitachi 15,000 79,481 Hitachi Chemical 200 2,818 Hitachi Construction Machinery 200 3,284 Hitachi High-Technologies 200 4,377 Hitachi Metals 1,000 9,357 Hokkaido Electric Power 300 2,469 Hokuriku Electric Power 300 2,980 Honda Motor 5,100 152,687 Hoya 1,200 24,292 Hulic 1,200 a 9,515 Ibiden 200 2,518 Idemitsu Kosan 100 8,606 IHI 3,000 6,313 INPEX 7 39,897 Isetan Mitsukoshi Holdings 1,280 12,523 Isuzu Motors 3,000 15,859 ITOCHU 4,700 47,041 Itochu Techno-Solutions 100 5,173 Iyo Bank 1,000 7,729 J Front Retailing 1,200 6,238 Japan Petroleum Exploration 100 3,764 Japan Prime Realty Investment 2 6,020 Japan Real Estate Investment 2 20,018 Japan Retail Fund Investment 4 7,290 The Fund 23 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Japan Steel Works 1,000 5,925 Japan Tobacco 2,900 80,138 JFE Holdings 1,700 23,957 JGC 1,000 34,386 Joyo Bank 2,000 9,671 JSR 700 11,995 JTEKT 1,100 8,268 Jupiter Telecommunications 3 4,077 JX Holdings 6,640 35,350 Kajima 2,000 5,537 Kamigumi 1,000 8,067 Kaneka 1,000 4,873 Kansai Electric Power 2,900 22,305 Kansai Paint 1,000 10,760 Kao 1,800 50,552 Kawasaki Heavy Industries 4,000 8,217 Kawasaki Kisen Kaisha 1,000 a 1,265 KDDI 800 62,132 Keikyu 2,000 18,840 Keio 2,000 15,182 Keisei Electric Railway 1,000 9,169 Keyence 121 32,103 Kikkoman 1,000 13,278 Kintetsu 5,000 19,604 Kirin Holdings 3,000 37,655 Kobe Steel 12,000 a 10,522 Koito Manufacturing 1,000 12,414 Komatsu 3,100 64,928 Konami 200 4,582 Konica Minolta Holdings 2,000 13,278 Kubota 4,000 40,887 Kuraray 800 9,290 Kurita Water Industries 200 4,540 Kyocera 500 43,906 Kyowa Hakko Kirin 1,371 14,581 Kyushu Electric Power 900 6,821 24 Common Stocks (continued) Shares Value ($) Japan (continued) Lawson 200 14,706 LIXIL Group 900 19,899 Mabuchi Motor 200 8,468 Makita 400 15,809 Marubeni 5,000 32,381 Marui Group 600 4,314 Mazda Motor 6,000 a 7,140 McDonald’s Holdings Japan 200 5,557 Medipal Holdings 500 6,364 MEIJI Holdings 317 14,514 Miraca Holdings 100 4,228 Mitsubishi 4,400 78,542 Mitsubishi Chemical Holdings 4,500 17,813 Mitsubishi Electric 6,000 44,795 Mitsubishi Estate 4,000 79,118 Mitsubishi Gas Chemical 1,000 4,935 Mitsubishi Heavy Industries 9,000 37,880 Mitsubishi Logistics 1,000 12,890 Mitsubishi Materials 4,000 11,625 Mitsubishi Motors 9,000 a 7,779 Mitsubishi Tanabe Pharma 900 12,976 Mitsubishi UFJ Financial Group 39,960 180,703 Mitsubishi UFJ Lease & Finance 120 5,171 Mitsui & Co. 5,600 78,918 Mitsui Chemicals 2,000 4,134 Mitsui Fudosan 3,000 60,616 Mitsui OSK Lines 4,000 9,570 Mizuho Financial Group 69,700 109,138 MS&AD Insurance Group Holdings 1,690 28,643 Murata Manufacturing 600 29,162 Nabtesco 200 3,723 Namco Bandai Holdings 500 7,854 NEC 6,000 a 11,499 NEXON 400 4,875 NGK Insulators 1,000 11,149 NGK Spark Plug 1,000 11,174 The Fund 25 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) NHK Spring 500 4,165 Nidec 300 21,345 Nikon 1,200 30,515 Nintendo 400 51,509 Nippon Building Fund 2 21,471 Nippon Electric Glass 1,000 5,086 Nippon Express 2,000 7,316 Nippon Meat Packers 1,000 12,401 Nippon Paper Group 200 2,287 Nippon Steel & Sumitomo Metal 20,880 46,034 Nippon Telegraph & Telephone 1,300 59,195 Nippon Yusen 6,000 11,424 Nishi-Nippon City Bank 2,000 4,560 Nissan Motor 8,100 67,779 Nisshin Seifun Group 500 6,245 Nisshin Steel Holdings 200 a 1,325 Nissin Foods Holdings 100 3,783 Nitori Holdings 100 8,167 Nitto Denko 600 27,208 NKSJ Holdings 1,325 24,150 NOK 300 4,803 Nomura Holdings 12,200 44,014 Nomura Real Estate Holdings 300 5,385 Nomura Real Estate Office Fund 1 6,288 Nomura Research Institute 200 4,247 NSK 1,000 5,487 NTN 1,000 1,791 NTT Data 3 9,767 NTT DoCoMo 49 71,999 Obayashi 2,000 8,944 Odakyu Electric Railway 2,000 21,220 Oji Holdings 2,000 5,862 Olympus 900 a 15,716 Omron 700 13,942 Ono Pharmaceutical 200 12,076 ORACLE JAPAN 100 4,447 26 Common Stocks (continued) Shares Value ($) Japan (continued) Oriental Land 200 27,283 ORIX 320 32,870 Osaka Gas 6,000 24,728 OTSUKA 100 8,155 Otsuka Holdings 1,300 40,044 Panasonic 6,800 43,783 Rakuten 2,100 18,888 Resona Holdings 5,200 22,473 Ricoh 2,000 16,710 Rinnai 100 6,827 Rohm 400 12,902 Sankyo 100 4,528 Sanrio 100 3,293 Santen Pharmaceutical 200 8,756 SBI Holdings 440 3,076 Secom 600 30,552 Sega Sammy Holdings 500 9,426 Seiko Epson 300 1,665 Sekisui Chemical 1,000 8,205 Sekisui House 2,000 20,418 Seven & I Holdings 2,500 77,101 Seven Bank 1,000 2,856 Sharp 2,000 4,309 Shikoku Electric Power 400 4,274 Shimadzu 1,000 6,727 Shimamura 100 10,422 Shimano 200 12,602 Shimizu 1,000 3,345 Shin-Etsu Chemical 1,400 78,918 Shinsei Bank 4,000 5,862 Shionogi & Co. 800 13,268 Shiseido 1,300 16,447 Shizuoka Bank 2,000 20,443 Showa Denko 3,000 4,585 Showa Shell Sekiyu 500 2,781 SMC 200 31,517 The Fund 27 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Softbank 2,700 85,468 Sojitz 2,900 3,596 Sony 3,000 35,851 Sony Financial Holdings 500 8,919 Square Enix Holdings 200 2,818 Stanley Electric 300 4,134 Sumco 200 a 1,368 Sumitomo 3,500 47,701 Sumitomo Chemical 5,000 14,030 Sumitomo Electric Industries 2,300 24,720 Sumitomo Heavy Industries 1,000 3,583 Sumitomo Metal Mining 2,000 26,331 Sumitomo Mitsui Financial Group 4,300 131,645 Sumitomo Mitsui Trust Holdings 8,980 27,222 Sumitomo Realty & Development 1,000 27,609 Sumitomo Rubber Industries 400 4,705 Suruga Bank 1,000 12,000 Suzuken 300 9,466 Suzuki Motor 1,100 24,913 Sysmex 200 9,407 T&D Holdings 1,900 20,754 Taiheiyo Cement 4,000 8,518 Taisei 5,000 13,779 Taisho Pharmaceutical Holdings 100 8,067 Taiyo Nippon Sanso 1,000 5,487 Takashimaya 1,000 6,576 Takeda Pharmaceutical 2,500 116,184 TDK 500 18,771 Teijin 2,000 4,585 Terumo 400 17,237 THK 200 3,325 Tobu Railway 3,000 15,934 Toho 200 3,485 Toho Gas 1,000 6,063 Tohoku Electric Power 1,000 7,366 Tokio Marine Holdings 2,200 58,231 28 Common Stocks (continued) Shares Value ($) Japan (continued) Tokyo Electric Power 3,000 a 4,885 Tokyo Electron 500 22,454 Tokyo Gas 8,000 42,390 Tokyu 3,000 15,257 Tokyu Land 1,000 5,612 TonenGeneral Sekiyu 1,000 9,069 Toppan Printing 2,000 11,550 Toray Industries 4,000 23,350 Toshiba 13,000 48,202 Tosoh 1,000 1,954 TOTO 1,000 7,491 Toyo Seikan Kaisha 300 3,187 Toyoda Gosei 200 3,933 Toyota Industries 400 11,424 Toyota Motor 8,600 330,189 Toyota Tsusho 700 15,275 Trend Micro 300 8,403 Tsumura & Co. 100 3,194 Ube Industries 2,000 4,560 Unicharm 300 16,234 Ushio 200 2,109 USS 60 6,306 West Japan Railway 600 26,193 Yahoo! Japan 37 12,732 Yakult Honsha 400 18,640 Yamada Denki 270 11,702 Yamaguchi Financial Group 1,000 8,280 Yamaha 400 3,593 Yamaha Motor 700 6,690 Yamato Holdings 1,000 15,220 Yamato Kogyo 200 5,614 Yamazaki Baking 1,000 12,026 Yaskawa Electric 1,000 7,165 Yokogawa Electric 400 4,550 The Fund 29 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Luxembourg—.0% SES 892 Macau—.0% Sands China 7,200 27,081 Wynn Macau 6,000 16,993 Mexico—.0% Fresnillo 667 Netherlands—.6% Aegon 5,237 29,242 Akzo Nobel 695 37,807 ASML Holding 1,365 a 75,104 Core Laboratories 150 15,549 Corio 130 5,792 DE Master Blenders1753 1,757 a 21,473 Delta Lloyd 700 11,641 European Aeronautic Defence and Space 1,197 42,526 Fugro 178 12,034 Gemalto 234 21,116 Heineken 731 45,067 Heineken Holding 247 12,534 ING Groep 12,249 a 108,214 Koninklijke Ahold 3,306 42,092 Koninklijke Boskalis Westminster 204 7,771 Koninklijke DSM 510 26,187 Koninklijke KPN 3,592 22,678 Koninklijke Philips Electronics 3,321 83,034 Koninklijke Vopak 176 12,252 QIAGEN 617 a 10,720 Randstad Holding 336 10,968 Reed Elsevier 2,132 28,642 SBM Offshore 365 a 4,769 TNT Express 942 9,922 Unilever 5,125 188,189 Wolters Kluwer 771 14,920 30 Common Stocks (continued) Shares Value ($) New Zealand—.0% Auckland International Airport 2,415 5,333 Contact Energy 460 2,096 Fletcher Building 2,636 15,262 SKYCITY Entertainment Group 1,940 6,190 Telecom Corporation of New Zealand 4,764 9,423 Norway—.2% Aker Solutions 651 12,789 DNB 2,916 36,416 Gjensidige Forsikring 483 7,057 Norsk Hydro 3,336 15,020 Orkla 2,628 20,789 Seadrill 1,101 44,571 Statoil 3,585 88,598 Telenor 2,126 41,802 Yara International 605 28,503 Portugal—.0% Banco Espirito Santo 11,649 a 11,324 Energias de Portugal 7,102 19,294 Galp Energia 600 9,604 Jeronimo Martins 521 9,116 Portugal Telecom 1,514 7,616 Singapore—.4% Ascendas Real Estate Investment Trust 6,400 12,382 CapitaLand 9,500 25,467 CapitaMall Trust 8,000 13,838 CapitaMalls Asia 4,000 6,067 City Developments 2,000 18,790 ComfortDelGro 5,000 6,927 Cosco Singapore 3,000 2,164 DBS Group Holdings 5,500 62,674 Flextronics International 2,367 a 13,658 Fraser and Neave 3,000 22,528 The Fund 31 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Singapore (continued) Genting Singapore 19,000 20,717 Global Logistic Properties 8,150 17,171 Golden Agri-Resources 22,640 11,600 Hutchison Port Holdings Trust 14,000 10,920 Keppel 4,200 36,704 Keppel Land 3,000 8,362 Olam International 3,045 4,918 Oversea-Chinese Banking 8,000 59,682 SembCorp Industries 3,000 13,379 SembCorp Marine 2,000 7,723 Singapore Airlines 1,866 16,215 Singapore Exchange 3,000 16,552 Singapore Press Holdings 5,000 16,560 Singapore Technologies Engineering 4,000 11,543 Singapore Telecommunications 26,000 68,634 StarHub 2,000 6,034 United Overseas Bank 4,000 59,911 UOL Group 1,000 4,640 Wilmar International 7,000 17,732 Spain—.6% Abertis Infraestructuras 1,316 19,820 Acciona 39 2,393 Acerinox 192 2,001 ACS Actividades de Construccion y Servicios 279 5,956 Amadeus IT Holding, Cl. A 967 23,939 Banco Bilbao Vizcaya Argentaria 16,990 141,752 Banco de Sabadell 9,830 a 23,928 Banco Popular Espanol 4,945 7,711 Banco Santander 31,413 235,703 Bankia 1,979 a 2,975 CaixaBank 1,918 7,259 Distribuidora Internacional de Alimentacion 2,248 13,607 Enagas 438 8,709 Ferrovial 1,260 17,801 Gas Natural SDG 1,270 19,704 32 Common Stocks (continued) Shares Value ($) Spain (continued) Grifols 438 a 15,192 Iberdrola 11,467 59,303 Inditex 704 89,825 Mapfre 1,615 4,475 Red Electrica 417 19,552 Repsol 2,754 55,043 Telefonica 12,417 163,517 Zardoya Otis 780 9,645 Sweden—.7% Alfa Laval 861 14,954 Assa Abloy, Cl. B 1,164 38,801 Atlas Copco, Cl. A 2,139 52,597 Atlas Copco, Cl. B 1,266 27,733 Autoliv 327 18,835 Boliden 746 13,035 Electrolux, Ser. B 610 15,607 Elekta, Cl. B 1,156 16,470 Ericsson, Cl. B 9,509 83,580 Getinge, Cl. B 507 15,593 Hennes & Mauritz, Cl. B 2,974 100,659 Hexagon, Cl. B 800 18,405 Holmen, Cl. B 75 2,211 Husqvarna, Cl. B 673 3,904 Industrivarden, Cl. C 308 4,344 Investment AB Kinnevik, Cl. B 553 10,563 Investor, Cl. B 1,466 32,335 Lundin Petroleum 573 a 13,718 Millicom International Cellular, SDR 159 13,736 Modern Times Group, Cl. B 153 4,660 Nordea Bank 8,497 77,183 Ratos, Cl. B 875 7,513 Sandvik 2,960 41,056 Scania, Cl. B 848 16,147 Securitas, Cl. B 706 5,135 Skandinaviska Enskilda Banken, Cl. A 4,207 34,884 The Fund 33 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Sweden (continued) Skanska, Cl. B 1,368 21,388 SKF, Cl. B 1,136 25,604 SSAB, Cl. A 326 2,333 Svenska Cellulosa, Cl. B 1,621 31,575 Svenska Handelsbanken, Cl. A 1,513 51,826 Swedbank, Cl. A 2,412 44,728 Swedish Match 689 23,476 Tele2, Cl. B 802 13,385 TeliaSonera 6,328 41,663 Volvo, Cl. B 4,289 57,711 Switzerland—2.0% ABB 6,717 a 121,026 Actelion 292 a 14,084 Adecco 446 a 21,570 Aryzta 351 a 17,526 Baloise Holding 176 14,703 Banque Cantonale Vaudoise 12 6,359 Barry Callebaut 7 a 6,682 Cie Financiere Richemont, Cl. A 1,628 105,585 Credit Suisse Group 3,899 a 90,389 GAM Holding 436 a 6,086 Geberit 118 a 24,327 Givaudan 27 a 27,020 Glencore International 12,139 67,202 Holcim 676 a 46,129 Julius Baer Group 745 a 25,839 Kuehne & Nagel International 207 24,161 Lindt & Spruengli-PC 3 a 9,480 Lonza Group 213 a 10,798 Nestle 10,425 661,567 Novartis 7,288 438,626 Pargesa Holding-BR 64 4,316 Partners Group Holding 56 11,852 Roche Holding 2,227 428,278 Schindler Holding 48 6,211 34 Common Stocks (continued) Shares Value ($) Switzerland (continued) Schindler Holding-PC 186 24,506 SGS 19 40,232 Sika-BR 9 18,777 Sonova Holding 192 a 19,307 Straumann Holding 19 2,344 Sulzer 73 10,566 Swatch Group 163 11,840 Swatch Group-BR 91 37,659 Swiss Life Holding 122 a 15,353 Swiss Prime Site 155 a 12,940 Swiss Re 1,144 a 79,047 Swisscom 70 29,081 Syngenta 295 115,238 UBS 11,315 a 169,610 Zurich Insurance Group 459 a 113,111 United Kingdom—5.2% 3i Group 3,060 10,637 Aberdeen Asset Management 2,945 15,422 Admiral Group 535 9,566 Aggreko 862 29,908 AMEC 829 14,181 Anglo American 4,321 132,697 Antofagasta 1,315 26,675 ArcelorMittal 2,934 43,467 ARM Holdings 4,085 43,838 Associated British Foods 1,185 26,485 AstraZeneca 3,891 180,683 Aviva 8,580 45,886 Babcock International Group 1,367 21,575 BAE Systems 9,508 47,903 Balfour Beatty 2,589 13,169 Barclays 35,508 130,361 BG Group 10,860 201,105 BHP Billiton 6,627 212,337 BP 60,293 431,325 The Fund 35 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) British American Tobacco 6,216 307,906 British Land 2,916 24,870 British Sky Broadcasting Group 3,311 37,883 BT Group 24,620 84,428 Bunzl 883 14,606 Burberry Group 1,352 25,440 Capita 1,912 22,308 Capital Shopping Centres Group 1,567 8,421 Carnival 589 23,420 Centrica 16,692 87,303 Cobham 3,826 13,275 Compass Group 6,241 68,486 Croda International 414 14,705 Diageo 8,008 228,866 Ensco, Cl. A 767 44,348 Eurasian Natural Resources 384 2,031 Evraz 1,569 5,981 Experian 3,201 55,272 G4S 5,253 22,083 GKN 4,165 13,953 GlaxoSmithKline 15,920 356,207 Hammerson 1,831 13,941 HSBC Holdings 57,443 564,354 ICAP 1,680 8,814 IMI 1,012 15,588 Imperial Tobacco Group 3,059 115,514 Inmarsat 1,561 14,271 InterContinental Hotels Group 975 24,073 International Consolidated Airlines Group 4,645 a 12,204 Intertek Group 505 22,973 Invensys 3,044 11,190 Investec 1,679 9,873 ITV 8,986 12,551 J Sainsbury 3,804 21,768 Johnson Matthey 713 25,877 Kazakhmys 828 9,474 36 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Kingfisher 7,566 35,347 Land Securities Group 2,508 32,540 Legal & General Group 17,458 37,752 Lloyds Banking Group 136,148 a 89,148 London Stock Exchange Group 734 11,555 Lonmin 237 1,962 Man Group 3,853 4,878 Marks & Spencer Group 4,962 31,533 Meggitt 1,989 12,390 Melrose 4,920 19,135 National Grid 10,894 124,205 Next 543 31,248 Old Mutual 14,433 40,061 Pearson 2,600 52,237 Petrofac 866 22,416 Prudential 7,974 109,186 Randgold Resources 301 35,945 Reckitt Benckiser Group 2,033 123,029 Reed Elsevier 3,885 37,993 Resolution 4,773 16,815 Rexam 2,610 18,815 Rio Tinto 4,205 210,667 Rolls-Royce Holdings 6,050 a 83,427 Royal Bank of Scotland Group 5,936 a 26,439 Royal Dutch Shell, Cl. A 11,716 401,770 Royal Dutch Shell, Cl. B 8,410 297,289 RSA Insurance Group 12,913 23,402 SABMiller 2,912 124,742 Sage Group 3,267 16,381 Schroders 487 11,977 Segro 2,854 10,943 Serco Group 1,291 11,802 Severn Trent 872 22,600 Shire 1,737 48,858 Smith & Nephew 2,482 26,235 Smiths Group 1,262 21,506 The Fund 37 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) SSE 3,084 72,065 Standard Chartered 7,674 181,240 Standard Life 7,595 35,789 Subsea 7 903 19,814 Tate & Lyle 1,188 13,919 Tesco 25,958 133,985 TUI Travel 1,371 5,553 Tullow Oil 3,023 68,493 Unilever 4,136 154,248 United Utilities Group 2,435 26,603 Vedanta Resources 192 3,514 Virgin Media 729 23,867 Vodafone Group 156,313 424,414 Weir Group 551 15,490 Whitbread 462 17,521 Willis Group Holdings 506 17,037 WM Morrison Supermarkets 7,148 30,903 Wolseley 992 43,367 WPP 3,899 50,305 Xstrata 6,584 a 104,029 United States—28.5% 3M 2,115 185,274 Abbott Laboratories 4,999 327,534 Abercrombie & Fitch, Cl. A 358 10,948 Accenture, Cl. A 1,977 133,270 ACE 1,025 80,616 Activision Blizzard 1,313 14,299 Adobe Systems 1,679 a 57,086 ADT 701 a 29,099 Advance Auto Parts 242 17,167 Advanced Micro Devices 1,129 a 2,314 AES 2,129 22,248 Aetna 1,034 45,186 Affiliated Managers Group 158 a 19,987 Aflac 1,440 71,683 AGCO 265 a 12,060 38 Common Stocks (continued) Shares Value ($) United States (continued) Agilent Technologies 1,023 36,818 Air Products & Chemicals 650 50,395 Airgas 179 15,926 Akamai Technologies 628 a 23,858 Albemarle 267 14,714 Alcoa 3,267 27,998 Alexion Pharmaceuticals 572 a 51,697 Alleghany 36 a 12,514 Allegheny Technologies 240 6,324 Allergan 977 87,852 Alliance Data Systems 161 a 23,031 Alliant Energy 286 12,784 Allstate 1,452 58,051 Altera 955 29,108 Altria Group 6,396 203,393 Amazon.com 1,126 a 262,155 Ameren 746 24,528 American Capital Agency 998 c 32,954 American Electric Power 1,589 70,615 American Express 3,323 185,988 American International Group 3,410 a 119,111 American Tower 1,194 c 89,896 American Water Works 562 20,648 Ameriprise Financial 628 36,656 AmerisourceBergen 829 32,696 AMETEK 748 26,591 Amgen 2,492 215,670 Amphenol, Cl. A 489 29,404 Anadarko Petroleum 1,556 107,068 Analog Devices 995 38,914 Annaly Capital Management 3,293 c 53,149 ANSYS 274 a 19,421 Aon 959 51,738 Apache 1,218 100,790 Apollo Group, Cl. A 252 a 5,060 Apple 2,942 1,750,784 The Fund 39 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Applied Materials 3,947 41,838 Arch Capital Group 410 a 18,102 Archer-Daniels-Midland 1,934 51,909 Arrow Electronics 394 a 13,881 Assurant 223 8,432 AT&T 18,518 640,538 Autodesk 699 a 22,256 Automatic Data Processing 1,539 88,939 AutoZone 114 a 42,750 Avago Technologies 657 21,701 AvalonBay Communities 280 c 37,957 Avery Dennison 388 12,563 Avnet 495 a 14,182 Avon Products 1,419 21,980 Axis Capital Holdings 325 11,772 Baker Hughes 1,439 60,395 Ball 387 16,575 Bank of America 33,649 313,609 Baxter International 1,814 113,611 BB&T 2,152 62,300 Beam 460 25,558 Becton Dickinson & Co. 669 50,630 Bed Bath & Beyond 778 a 44,875 Berkshire Hathaway, Cl. B 2,930 a 253,006 Best Buy 981 14,921 Biogen Idec 742 a 102,559 BlackRock 430 81,562 BMC Software 429 a 17,460 Boeing 2,191 154,334 BorgWarner 341 a 22,445 Boston Properties 506 c 53,788 Boston Scientific 4,502 a 23,140 Bristol-Myers Squibb 5,202 172,967 Broadcom, Cl. A 1,521 a 47,965 Brown-Forman, Cl. B 422 27,033 Bunge 415 29,477 40 Common Stocks (continued) Shares Value ($) United States (continued) C.H. Robinson Worldwide 501 30,225 C.R. Bard 287 27,607 CA 930 20,944 Cablevision Systems (NY Group), Cl. A 923 16,079 Cabot Oil & Gas 676 31,758 Calpine 1,071 a 18,850 Camden Property Trust 299 c 19,623 Cameron International 727 a 36,815 Campbell Soup 490 17,282 Capital One Financial 1,813 109,088 Cardinal Health 1,017 41,829 CareFusion 775 a 20,584 CarMax 728 a 24,570 Carnival 1,311 49,661 Caterpillar 2,015 170,892 CBRE Group, Cl. A 797 a 14,362 CBS, Cl. B 1,852 60,005 Celanese, Ser. A 533 20,249 Celgene 1,436 a 105,288 CenterPoint Energy 1,169 25,332 CenturyLink 1,978 75,916 Cerner 462 a 35,200 CF Industries Holdings 210 43,090 Charles Schwab 3,232 43,891 Charter Communications, Cl. A 142 a 10,992 Chesapeake Energy 1,962 39,750 Chevron 6,229 686,498 Chipotle Mexican Grill 101 a 25,708 Chubb 902 69,436 Church & Dwight 480 24,365 Cigna 978 49,878 Cimarex Energy 217 12,408 Cincinnati Financial 471 18,765 Cintas 477 19,943 Cisco Systems 17,038 292,031 CIT Group 588 a 21,885 The Fund 41 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Citigroup 9,155 342,305 Citrix Systems 546 a 33,748 Cliffs Natural Resources 484 17,555 Clorox 441 31,884 CME Group 1,004 56,154 CMS Energy 762 18,532 Coach 916 51,342 Cobalt International Energy 481 a 10,010 Coca-Cola 12,859 478,098 Coca-Cola Enterprises 927 29,145 Cognizant Technology Solutions, Cl. A 932 a 62,118 Colgate-Palmolive 1,537 161,324 Comcast, Cl. A 6,737 252,705 Comcast, Cl. A (Special) 1,747 63,661 Comerica 678 20,211 Computer Sciences 425 12,941 ConAgra Foods 1,234 34,355 Concho Resources 318 a 27,386 ConocoPhillips 3,843 222,318 CONSOL Energy 676 23,768 Consolidated Edison 902 54,463 Constellation Brands, Cl. A 588 a 20,780 Continental Resources 106 a 7,617 Cooper Industries 470 35,222 Corning 4,701 55,237 Costco Wholesale 1,326 130,518 Coventry Health Care 483 21,078 Covidien 1,460 80,227 Cree 298 a 9,038 Crown Castle International 879 a 58,673 Crown Holdings 488 a 18,666 CSX 3,387 69,332 Cummins 562 52,592 CVS Caremark 4,110 190,704 D.R. Horton 735 15,406 Danaher 1,839 95,131 42 Common Stocks (continued) Shares Value ($) United States (continued) Darden Restaurants 473 24,889 DaVita 304 a 34,206 Deere & Co. 1,216 103,895 Dell 4,454 41,110 Delphi Automotive 1,057 33,232 Delta Air Lines 612 a 5,894 Denbury Resources 1,336 a 20,481 DENTSPLY International 373 13,741 Devon Energy 1,182 68,804 Diamond Offshore Drilling 185 12,809 Dick’s Sporting Goods 299 14,950 Digital Realty Trust 334 c 20,518 DIRECTV 2,017 a 103,089 Discover Financial Services 1,628 66,748 Discovery Communications, Cl. A 485 a 28,625 Discovery Communications, Cl. C 282 a 15,448 DISH Network, Cl. A 671 23,908 Dolby Laboratories, Cl. A 89 a 2,812 Dollar General 748 a 36,368 Dollar Tree 704 a 28,068 Dominion Resources 1,797 94,846 Dover 550 32,021 Dow Chemical 3,889 113,948 Dr. Pepper Snapple Group 597 25,581 DTE Energy 505 31,361 Duke Energy 2,274 149,379 Duke Realty 676 c 9,788 Dun & Bradstreet 189 15,317 E.I. du Pont de Nemours & Co. 3,021 134,495 Eastman Chemical 492 29,146 Eaton 935 44,151 Eaton Vance 452 12,719 eBay 3,732 a 180,218 Ecolab 896 62,362 Edison International 910 42,715 Edwards Lifesciences 340 a 29,522 The Fund 43 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Electronic Arts 1,266 a 15,635 Eli Lilly & Co. 3,365 163,640 EMC 6,483 a 158,315 Emerson Electric 2,244 108,677 Energen 195 9,097 Energizer Holdings 215 15,689 Entergy 521 37,814 EOG Resources 847 98,667 EQT 463 28,072 Equifax 392 19,616 Equinix 170 a 30,670 Equity Residential 1,015 c 58,271 Estee Lauder, Cl. A 697 42,949 Everest Re Group 202 22,432 Exelon 2,680 95,890 Expedia 230 13,605 Expeditors International of Washington 693 25,371 Express Scripts Holding 2,594 a 159,635 Exxon Mobil 14,728 1,342,752 F5 Networks 247 a 20,373 Facebook, Cl. A 1,371 28,949 Family Dollar Stores 376 24,801 Fastenal 830 37,101 Federal Realty Investment Trust 193 c 20,811 FedEx 907 83,435 Fidelity National Financial, Cl. A 762 16,314 Fidelity National Information Services 858 28,202 Fifth Third Bancorp 2,706 39,318 First Republic Bank 305 10,477 FirstEnergy 1,406 64,282 Fiserv 415 a 31,100 FLIR Systems 610 11,852 Flowserve 145 19,646 Fluor 518 28,930 FMC 457 24,459 FMC Technologies 711 a 29,080 44 Common Stocks (continued) Shares Value ($) United States (continued) Ford Motor 11,078 123,630 Forest Laboratories 855 a 28,822 Fossil 126 a 10,975 Franklin Resources 448 57,254 Freeport-McMoRan Copper & Gold 2,951 114,735 Frontier Communications 3,618 17,077 GameStop, Cl. A 315 7,191 Gap 906 32,362 Garmin 290 11,017 General Dynamics 933 63,519 General Electric 33,454 704,541 General Growth Properties 1,276 c 25,086 General Mills 2,063 82,685 General Motors 2,483 a 63,317 Genuine Parts 435 27,222 Genworth Financial, Cl. A 2,131 a 12,701 Gilead Sciences 2,438 a 163,736 Goldman Sachs Group 1,502 183,830 Goodyear Tire & Rubber 1,002 a 11,433 Google, Cl. A 822 a 558,771 Green Mountain Coffee Roasters 522 a 12,612 H&R Block 998 17,665 H.J. Heinz 988 56,820 Halliburton 2,895 93,480 Harley-Davidson 690 32,264 Harris 378 17,305 Hartford Financial Services Group 1,308 28,397 Hasbro 403 14,504 HCA Holdings 525 14,915 HCP 1,386 c 61,400 Health Care REIT 750 c 44,573 Helmerich & Payne 395 18,881 Henry Schein 258 a 19,035 Herbalife 301 15,456 Hershey 498 34,287 Hertz Global Holdings 1,132 a 15,022 The Fund 45 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Hess 976 51,006 Hewlett-Packard 6,036 83,599 HollyFrontier 537 20,744 Hologic 872 a 17,981 Home Depot 4,875 299,228 Honeywell International 2,393 146,547 Hormel Foods 486 14,352 Hospira 411 a 12,614 Host Hotels & Resorts 2,258 c 32,651 Hudson City Bancorp 1,753 14,874 Humana 490 36,392 IHS, Cl. A 164 a 13,840 Illinois Tool Works 1,323 81,140 Illumina 460 a 21,855 Ingersoll-Rand 958 45,055 Integrys Energy Group 206 11,132 Intel 15,974 345,438 IntercontinentalExchange 233 a 30,523 International Business Machines 3,461 673,268 International Flavors & Fragrances 314 20,291 International Game Technology 764 9,810 International Paper 1,222 43,784 Interpublic Group of Cos. 1,179 11,908 Intuit 890 52,884 Intuitive Surgical 121 a 65,609 Invesco 1,284 31,227 Iron Mountain 417 14,428 J.C. Penney 496 11,909 J.M. Smucker 349 29,888 Jacobs Engineering Group 334 a 12,889 JB Hunt Transport Services 234 13,736 Johnson & Johnson 8,679 614,647 Johnson Controls 2,280 58,710 Joy Global 351 21,920 JPMorgan Chase & Co. 12,053 502,369 Juniper Networks 1,688 a 27,970 46 Common Stocks (continued) Shares Value ($) United States (continued) Kansas City Southern 358 28,805 KBR 520 14,487 Kellogg 739 38,664 KeyCorp 2,939 24,746 Kimberly-Clark 1,229 102,560 Kimco Realty 1,232 c 24,049 Kinder Morgan 1,768 61,367 Kinder Morgan Management 345 a 25,728 KLA-Tencor 512 23,818 Kohl’s 711 37,882 Kraft Foods Group 1,795 a 81,637 Kroger 1,615 40,730 L-3 Communications Holdings 315 23,247 Laboratory Corp. of America Holdings 314 a 26,605 Lam Research 569 a 20,143 Las Vegas Sands 1,253 58,189 Legg Mason 319 8,128 Leggett & Platt 555 14,724 Leucadia National 818 18,569 Level 3 Communications 374 a 7,667 Liberty Global, Cl. A 371 a 22,271 Liberty Global, Ser. C 411 a 23,135 Liberty Interactive, Cl. A 1,630 a 32,600 Liberty Media, Cl. A 318 a 35,511 Liberty Property Trust 304 c 10,676 Life Technologies 577 a 28,221 Limited Brands 745 35,678 Lincoln National 879 21,790 Linear Technology 713 22,288 LinkedIn, Cl. A 219 a 23,418 Lockheed Martin 840 78,683 Loews 936 39,574 Lorillard 409 47,448 Lowe’s 3,831 124,048 LSI 2,094 a 14,344 LyondellBasell Industries, Cl. A 1,028 54,885 The Fund 47 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) M&T Bank 366 38,101 Macerich 410 c 23,370 Macy’s 1,214 46,217 Manpower 349 13,241 Marathon Oil 2,162 64,990 Marathon Petroleum 1,015 55,754 Marriott International, Cl. A 797 29,075 Marsh & McLennan 1,674 56,966 Martin Marietta Materials 121 9,960 Marvell Technology Group 1,236 9,752 Masco 935 14,109 MasterCard, Cl. A 352 162,247 Mattel 1,003 36,890 Maxim Integrated Products 947 26,066 McCormick & Co. 419 25,819 McDonald’s 3,235 280,798 McGraw-Hill 832 45,993 McKesson 715 66,717 MDU Resources Group 515 11,191 Mead Johnson Nutrition 635 39,154 MeadWestvaco 581 17,250 Medtronic 3,214 133,638 Merck & Co. 9,642 439,964 MetLife 2,661 94,439 MetroPCS Communications 1,244 a 12,701 MGM Resorts International 876 a 9,032 Microchip Technology 721 22,603 Micron Technology 3,345 a 18,147 Microsoft 23,872 681,188 Mohawk Industries 156 a 13,021 Molson Coors Brewing, Cl. B 526 22,692 Mondelez International 5,387 142,971 Monsanto 1,720 148,040 Monster Beverage 487 a 21,754 Moody’s 636 30,630 Morgan Stanley 4,568 79,392 48 Common Stocks (continued) Shares Value ($) United States (continued) Mosaic 1,000 52,340 Motorola Solutions 798 41,241 Murphy Oil 550 33,000 Mylan 1,278 a 32,385 Nabors Industries 716 a 9,659 NASDAQ OMX Group 383 9,119 National Oilwell Varco 1,328 97,874 NetApp 1,063 a 28,595 Netflix 146 a 11,547 New York Community Bancorp 1,514 20,984 Newell Rubbermaid 738 15,232 Newfield Exploration 352 a 9,546 Newmont Mining 1,601 87,335 News, Cl. A 5,170 123,666 News, Cl. B 1,406 34,250 NextEra Energy 1,251 87,645 Nielsen Holdings 337 a 9,746 NIKE, Cl. B 1,130 103,259 NiSource 992 25,266 Noble 812 30,645 Noble Energy 565 53,681 Nordstrom 500 28,385 Norfolk Southern 1,062 65,154 Northeast Utilities 925 36,353 Northern Trust 665 31,774 Northrop Grumman 702 48,220 NRG Energy 783 16,881 Nuance Communications 865 a 19,255 Nucor 936 37,562 NVIDIA 1,772 a 21,211 NYSE Euronext 856 21,195 O’Reilly Automotive 379 a 32,473 Occidental Petroleum 2,594 204,822 Omnicare 318 10,981 Omnicom Group 802 38,424 ONEOK 642 30,367 The Fund 49 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Oracle 12,624 391,975 Owens-Illinois 639 a 12,454 PACCAR 1,090 47,241 Pall 349 21,973 Parker Hannifin 446 35,082 PartnerRe 209 16,929 Patterson 260 8,684 Paychex 1,129 36,613 Peabody Energy 885 24,692 Pentair 663 28,005 People’s United Financial 1,240 14,917 Pepco Holdings 619 12,300 PepsiCo 4,969 344,054 Perrigo 310 35,653 PetSmart 317 21,046 Pfizer 23,680 588,922 PG&E 1,401 59,571 Philip Morris International 5,399 478,135 Phillips 66 1,824 86,020 Pinnacle West Capital 279 14,779 Pioneer Natural Resources 361 38,140 Pitney Bowes 759 10,899 Plains Exploration & Production 375 a 13,373 Plum Creek Timber 497 c 21,818 PNC Financial Services Group 1,722 100,203 PPG Industries 514 60,179 PPL 1,693 50,079 Praxair 937 99,519 Precision Castparts 474 82,035 priceline.com 157 a 90,082 Principal Financial Group 915 25,199 Procter & Gamble 8,663 599,826 Progressive 1,723 38,423 ProLogis 1,465 c 50,235 Prudential Financial 1,438 82,038 Public Service Enterprise Group 1,568 50,239 50 Common Stocks (continued) Shares Value ($) United States (continued) Public Storage 479 c 66,404 PVH 207 22,768 QEP Resources 451 13,079 QUALCOMM 5,447 319,058 Quanta Services 543 a 14,080 Quest Diagnostics 475 27,417 Rackspace Hosting 331 a 21,081 Ralcorp Holdings 198 a 14,294 Ralph Lauren 188 28,894 Range Resources 561 36,667 Rayonier 310 c 15,193 Raytheon 990 55,994 Realty Income 495 c 19,439 Red Hat 546 a 26,847 Regency Centers 238 c 11,429 Regeneron Pharmaceuticals 264 a 37,567 Regions Financial 4,217 27,495 RenaissanceRe Holdings 142 11,553 Republic Services 902 25,572 Reynolds American 1,011 42,098 Robert Half International 480 12,907 Rock-Tenn, Cl. A 182 13,321 Rockwell Automation 407 28,921 Rockwell Collins 512 27,433 Roper Industries 290 31,659 Ross Stores 670 40,837 Rowan, Cl. A 516 a 16,362 Royal Caribbean Cruises 399 13,434 Safeway 725 11,825 SAIC 706 7,759 Salesforce.com 398 a 58,100 SanDisk 842 a 35,162 SBA Communications, Cl. A 425 a 28,318 SCANA 475 23,313 Schlumberger 4,242 294,946 Scripps Networks Interactive, Cl. A 289 17,548 The Fund 51 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Seagate Technology 1,193 32,593 Sealed Air 673 10,916 Sears Canada 34 372 Sears Holdings 80 a 5,014 SEI Investments 426 9,321 Sempra Energy 708 49,383 Sensata Technologies Holding 331 a 9,324 Sherwin-Williams 262 37,356 Sigma-Aldrich 372 26,092 Simon Property Group 960 c 146,122 Sirius XM Radio 12,136 a 33,981 SL Green Realty 248 c 18,674 SLM 1,614 28,374 Southern 2,819 132,042 Southwest Airlines 263 2,320 Southwestern Energy 1,111 a 38,552 Spectra Energy 2,191 63,254 Sprint Nextel 8,846 a 49,007 SPX 142 9,740 St. Jude Medical 1,008 38,566 Stanley Black & Decker 479 33,195 Staples 1,996 22,984 Starbucks 2,462 113,006 Starwood Hotels & Resorts Worldwide 681 c 35,310 State Street 1,628 72,560 Stericycle 277 a 26,249 Stryker 946 49,760 SunTrust Banks 1,578 42,922 Superior Energy Services 610 a 12,401 Symantec 2,156 a 39,218 Synopsys 393 a 12,655 Sysco 1,810 56,237 T. Rowe Price Group 789 51,238 Target 1,940 123,675 TD Ameritrade Holding 489 7,672 TE Connectivity 1,407 45,277 52 Common Stocks (continued) Shares Value ($) United States (continued) Teradata 561 a 38,322 Texas Instruments 3,585 100,703 Textron 976 24,605 Thermo Fisher Scientific 1,121 68,448 Tiffany & Co. 397 25,098 Time Warner 2,958 128,525 Time Warner Cable 962 95,344 TJX 2,313 96,290 Toll Brothers 400 a 13,204 Torchmark 249 12,597 Total System Services 474 10,660 Tractor Supply 210 20,210 TransDigm Group 140 18,649 Transocean 1,085 49,386 Travelers 1,198 84,986 Trimble Navigation 369 a 17,409 TRW Automotive Holdings 256 a 11,907 Tyco International 1,403 37,699 Tyson Foods, Cl. A 758 12,742 U.S. Bancorp 6,069 201,551 UDR 754 c 18,300 Ulta Salon Cosmetics & Fragrance 178 16,415 Ultra Petroleum 526 a 11,998 Union Pacific 1,508 185,529 United Continential Holdings 247 a 4,745 United Parcel Service, Cl. B 2,235 163,714 United States Steel 535 10,909 United Technologies 2,771 216,581 UnitedHealth Group 3,195 178,920 Unum Group 949 19,246 Urban Outfitters 444 a 15,877 URS 337 11,283 Valero Energy 1,627 47,346 Varian Medical Systems 398 a 26,570 Ventas 973 c 61,562 VeriFone Systems 353 a 10,463 The Fund 53 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) VeriSign 497 a 18,424 Verisk Analytics, Cl. A 440 a 22,440 Verizon Communications 9,011 402,251 Vertex Pharmaceuticals 628 a 30,295 VF 260 40,685 Viacom, Cl. B 1,490 76,392 Visa, Cl. A 1,688 234,227 VMware, Cl. A 278 a 23,566 Vornado Realty Trust 489 c 39,223 Vulcan Materials 342 15,722 W.R. Berkley 398 15,478 W.W. Grainger 177 35,650 Wal-Mart Stores 5,898 442,468 Walgreen 2,776 97,798 Walt Disney 5,410 265,469 Walter Energy 122 4,265 Warner Chilcott, Cl. A 597 6,913 Washington Post, Cl. B 10 3,335 Waste Management 1,285 42,071 Waters 284 a 23,234 Watson Pharmaceuticals 443 a 38,076 Weatherford International 2,132 a 24,092 WellPoint 1,108 67,898 Wells Fargo & Co. 15,969 537,996 Western Digital 704 24,098 Western Union 1,747 22,187 Weyerhaeuser 1,585 c 43,889 Whirlpool 204 19,927 Whiting Petroleum 380 a 15,968 Whole Foods Market 537 50,870 Williams 2,053 71,834 54 Common Stocks (continued) Shares Value ($) United States (continued) Windstream 2,205 21,036 Wisconsin Energy 692 26,621 Wyndham Worldwide 412 20,765 Wynn Resorts 272 32,928 Xcel Energy 1,431 40,426 Xerox 4,418 28,452 Xilinx 804 26,339 XL Group 944 23,355 Xylem 462 11,208 Yahoo! 3,895 a 65,475 Yum! Brands 1,394 97,733 Zimmer Holdings 502 32,233 Total Common Stocks (cost $77,726,251) Preferred Stocks—.1% Germany Bayerische Motoren Werke 132 7,306 Henkel & Co. 549 43,841 Porsche Automobil Holding 502 33,327 ProSiebenSat.1 Media 436 12,150 RWE 68 2,816 Volkswagen 445 92,055 Total Preferred Stocks (cost $128,282) Number of Rights—.0% Rights Value ($) Spain Banco Santander (cost $6,029) 31,413 a The Fund 55 STATEMENT OF INVESTMENTS (continued) Face Amount Covered by Options Purchased—2.7% Contracts ($) Value ($) Call Options—2.6% U.S. Treasury 10 Year Note Futures, December 2012 @ $115 210,000 a Number of Contracts Value ($) Put Options—.1% Swiss Market Index Futures, December 2012 @ CHF 6,601 300 a 39,572 Swiss Market Index Futures, December 2012 @ CHF 6,532 990 a 101,152 Total Options Purchased (cost $3,823,484) Principal Short-Term Investments—26.8% Amount ($) Value ($) U.S. Treasury Bills: 0.09%, 11/23/12 7,000,000 6,999,657 0.09%, 12/13/12 7,000,000 6,999,286 0.10%, 11/29/12 2,500,000 2,499,840 0.10%, 12/6/12 2,000,000 1,999,820 0.10%, 12/20/12 6,170,000 d 6,169,179 0.10%, 1/10/13 3,350,000 3,349,477 0.10%, 1/17/13 3,760,000 3,759,338 0.11%, 11/15/12 6,000,000 5,999,868 0.11%, 12/27/12 1,270,000 1,269,807 Total Short-Term Investments (cost $39,045,745) 56 Other investment—16.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $24,483,140) 24,483,140 e Total Investments (cost $145,212,931) % Cash and Receivables (Net) .2 % Net Assets % BR—Bearer Certificate CDI—Chess Depository Interest CHF—Swiss Franc PC—Participation Certificate REIT—Real Estate Investment Trust RSP—Risparmio (Savings) Shares SDR—Swedish Depository Receipts STRIP—Separate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of these securities has been determined in good faith by management under the direction of the Board of Directors.At October 31, 2012, the value of these securities amounted to $8 or less than .01% of net assets. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Short-Term/ Industrial 5.5 Money Market Investments 43.6 Consumer Staples 5.2 Financial 10.8 Materials 3.9 Consumer Discretionary 6.7 Options Purchased 2.7 Energy 5.7 Telecommunication Services 2.5 Information Technology 5.7 Utilities 1.9 Health Care 5.6 † Based on net assets. See notes to financial statements. The Fund 57 STATEMENT OF FINANCIAL FUTURES October 31, 2012 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2012 ($) Financial Futures Long Amsterdam Exchange Index 130 11,104,054 November 2012 (33,433 ) ASX SPI 200 24 2,805,240 December 2012 65,741 CAC 40 10 EURO 105 4,661,253 November 2012 (75,543 ) DAX 48 11,309,104 December 2012 (112,652 ) Euro-Bond Options 305 8,570,614 November 2012 167,519 FTSE 100 19 1,767,328 December 2012 (15,754 ) Japanese 10 Year Bond 18 32,525,366 December 2012 (4,097 ) Standard & Poor’s 500 E-mini 251 17,655,340 December 2012 (410,855 ) U.S. Treasury 10 Year Notes 43 5,720,344 December 2012 40,391 Financial Futures Short Australian 10 Year Bond 118 (15,349,346 ) December 2012 5,206 Canadian 10 Year Bond 147 (20,174,508 ) December 2012 (101,230 ) Euro-Bond 28 (5,141,850 ) December 2012 (7,445 ) Hang Seng 76 (10,627,183 ) November 2012 (5,017 ) Japanese 10 Year Mini Bond 83 (14,992,609 ) December 2012 (41,912 ) Long Gilt 97 (18,649,571 ) December 2012 237,884 S&P/ Toronto Stock Exchange 60 Index 18 (2,559,199 ) December 2012 (18,793 ) Topix 95 (8,818,113 ) December 2012 (10,256 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. 58 STATEMENT OF OPTIONS WRITTEN October 31, 2012 Number of Contracts ($) Value ($) Call Options: Swiss Market Index Futures, December 2012 @ CHF 6,601 300 a (37,462 ) Swiss Market Index Futures, December 2012 @ CHF 6,532 990 a (167,508 ) (premiums received $228,996) ) CHF—Swiss Franc a Non-income producing security. See notes to financial statements. The Fund 59 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 120,729,791 121,128,854 Affiliated issuers 24,483,140 24,483,140 Cash 150 Cash on initial margin—Note 4 1,080,000 Cash denominated in foreign currencies 812,840 800,793 Receivable for shares of Common Stock subscribed 543,103 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 496,796 Dividends receivable 180,345 Prepaid expenses 15,413 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 178,088 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 1,938,899 Payable for futures variation margin—Note 4 300,416 Outstanding options written, at value (premiums received $228,996)—See Statement of Options Written—Note 4 204,970 Payable for shares of Common Stock redeemed 135,836 Accrued expenses 84,666 Net Assets ($) Composition of Net Assets ($): Paid-in capital 224,597,468 Accumulated investment (loss)—net (79,143 ) Accumulated net realized gain (loss) on investments (77,241,668 ) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions [including ($320,246) net unrealized (depreciation) on financial futures] (1,390,938 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 14,912,771 7,704,144 123,268,804 Shares Outstanding 1,194,240 635,703 9,745,816 Net Asset Value Per Share ($) See notes to financial statements. 60 STATEMENT OF OPERATIONS Year Ended October 31, 2012 Investment Income ($): Income: Cash dividends (net of $87,263 foreign taxes withheld at source): Unaffiliated issuers 1,577,350 Affiliated issuers 19,085 Interest 20,625 Total Income Expenses: Management fee—Note 3(a) 1,105,673 Shareholder servicing costs—Note 3(c) 107,644 Custodian fees—Note 3(c) 96,982 Professional fees 75,038 Distribution fees—Note 3(b) 62,188 Registration fees 48,211 Prospectus and shareholders’ reports 29,868 Directors’ fees and expenses—Note 3(d) 6,835 Loan commitment fees—Note 2 996 Miscellaneous 99,621 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (31 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (322,988 ) Net realized gain (loss) on options transactions 194,762 Net realized gain (loss) on financial futures 3,323,831 Net realized gain (loss) on forward foreign currency exchange contracts 51,005 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 4,525,937 Net unrealized appreciation (depreciation) on options transactions 172,687 Net unrealized appreciation (depreciation) on financial futures (1,034,250 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (1,066,773 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 61 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2012 2011 Operations ($): Investment (loss)—net (15,965 ) (195,828 ) Net realized gain (loss) on investments 3,246,610 2,063,426 Net unrealized appreciation (depreciation) on investments 2,597,601 (31,984 ) Net Increase (Decrease) in Net Assets Resulting from Operations Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 1,361,750 1,835,994 Class C Shares 154,884 228,056 Class I Shares 84,243,260 33,309,183 Cost of shares redeemed: Class A Shares (6,241,842 ) (7,852,506 ) Class C Shares (2,075,851 ) (3,962,032 ) Class I Shares (14,762,264 ) (12,256,698 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 77,377,536 64,239,925 End of Period Accumulated investment (loss)—net (79,143 ) (40,340 ) Capital Share Transactions (Shares): Class A Shares sold 112,440 156,682 Shares redeemed (519,883 ) (671,148 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 13,139 19,817 Shares redeemed (177,256 ) (342,904 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 6,779,483 2,798,559 Shares redeemed (1,204,891 ) (1,034,286 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 62 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended October 31, Class A Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 11.74 11.39 9.98 8.48 14.25 Investment Operations: Investment income (loss)—net a (.03 ) (.04 ) (.06 ) (.01 ) .13 Net realized and unrealized gain (loss) on investments .78 .39 1.47 1.87 (5.47 ) Total from Investment Operations .75 .35 1.41 1.86 (5.34 ) Distributions: Dividends from investment income—net — — — (.36 ) (.26 ) Dividends from net realized gain on investments — (.17 ) Total Distributions — — — (.36 ) (.43 ) Net asset value, end of period 12.49 11.74 11.39 9.98 8.48 Total Return (%) b 6.39 3.07 14.13 22.83 (38.52 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.85 1.88 2.06 1.98 1.61 Ratio of net expenses to average net assets 1.85 1.88 2.06 1.97 1.61 Ratio of net investment income (loss) to average net assets (.21 ) (.38 ) (.54 ) (.14 ) 1.09 Portfolio Turnover Rate 1.65 4.78 2.91 14.88 24.53 Net Assets, end of period ($ x 1,000) 14,913 18,797 24,096 36,670 74,083 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 63 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class C Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 11.48 11.22 9.91 8.37 14.10 Investment Operations: Investment income (loss)—net a (.12 ) (.13 ) (.15 ) (.07 ) .04 Net realized and unrealized gain (loss) on investments .76 .39 1.46 1.86 (5.40 ) Total from Investment Operations .64 .26 1.31 1.79 (5.36 ) Distributions: Dividends from investment income—net — — — (.25 ) (.20 ) Dividends from net realized gain on investments — (.17 ) Total Distributions — — — (.25 ) (.37 ) Net asset value, end of period 12.12 11.48 11.22 9.91 8.37 Total Return (%) b 5.58 2.32 13.22 21.94 (38.97 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.62 2.63 2.81 2.73 2.35 Ratio of net expenses to average net assets 2.62 2.63 2.81 2.72 2.35 Ratio of net investment income (loss) to average net assets (.98 ) (1.12 ) (1.43 ) (.89 ) .32 Portfolio Turnover Rate 1.65 4.78 2.91 14.88 24.53 Net Assets, end of period ($ x 1,000) 7,704 9,180 12,600 17,510 26,706 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 64 Year Ended October 31, Class I Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 11.84 11.44 9.99 8.52 14.30 Investment Operations: Investment income (loss)—net a .02 .00 b (.01 ) .02 .17 Net realized and unrealized gain (loss) on investments .79 .40 1.46 1.87 (5.48 ) Total from Investment Operations .81 .40 1.45 1.89 (5.31 ) Distributions: Dividends from investment income—net — — — (.42 ) (.30 ) Dividends from net realized gain on investments — (.17 ) Total Distributions — — — (.42 ) (.47 ) Net asset value, end of period 12.65 11.84 11.44 9.99 8.52 Total Return (%) 6.84 3.50 14.51 23.29 (38.29 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.47 1.49 1.64 1.60 1.26 Ratio of net expenses to average net assets 1.47 1.49 1.64 1.59 1.26 Ratio of net investment income (loss) to average net assets .13 .01 (.12 ) .23 1.37 Portfolio Turnover Rate 1.65 4.78 2.91 14.88 24.53 Net Assets, end of period ($ x 1,000) 123,269 49,400 27,544 17,691 21,124 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. See notes to financial statements. The Fund 65 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Global Alpha Fund (the “fund”) is a separate non-diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company that offers thirteen series, including the fund. The fund’s investment objective is to seek total return.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), a subsidiary of BNY Mellon, serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 400 million shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Class A (200 million shares authorized), Class C (100 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 66 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 67 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. 68 The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. Options traded The Fund 69 NOTES TO FINANCIAL STATEMENTS (continued) over-the-counter are valued at the mean between the bid and asked price.These securities are generally categorized within Level 2 of the fair value hierarchy. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 41,581,784 — — Equity Securities— Foreign Common Stocks † 36,375,819 — 8 Mutual Funds 24,483,140 — — Preferred Stocks † 191,495 — — U.S. Treasury — 39,046,272 — Rights † 6,189 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 496,796 — Financial Futures †† 516,741 — — Options Purchased 3,927,287 — — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (1,938,899 ) — ) Financial Futures †† (836,987 ) — — ) Options Written (204,970 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. 70 The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Equity Securities— Foreign Common Stocks ($) Balance as of 10/31/2011 583 Realized gain (loss) — Change in unrealized appreciation (depreciation) (575 ) Purchases — Sales Transfers into Level 3 — Transfers out of Level 3 — Balance as of 10/31/2012 8 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 10/31/2012 (575 ) At October 31, 2011, $6,955,959 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. The Fund 71 NOTES TO FINANCIAL STATEMENTS (continued) (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended October 31, 2012 were as follows: Affiliated Investment Value Value Net Company 10/31/2011 ($) Purchases ($) Sales ($) 10/31/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 12,607,663 74,408,645 62,533,168 24,483,140 16.8 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund 72 not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended October 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At October 31, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $37,549, accumulated capital losses $78,546,781 and unrealized depreciation $202,517. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The Fund 73 NOTES TO FINANCIAL STATEMENTS (continued) The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2012. If not applied, $60,210,328 of the carryover expires in fiscal year 2016 and $18,336,453 expires in fiscal year 2017. During the period ended October 31, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency transactions and real estate investment trusts, the fund decreased accumulated undistributed investment income-net by $22,838, increased accumulated net realized gain (loss) on investments by $22,918 and decreased paid-in capital by $80. Net assets and net asset value per share were not affected by this reclassification. (h) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”).ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. 74 NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 10, 2012, the $225 million unsecured credit facility with Citibank, N.A., was decreased to $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on October 31, 2012, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 1.10% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2012 to March 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund, so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.25% of the value of the fund’s average daily net assets. Pursuant to a sub-investment advisory agreement between Dreyfus and Mellon Capital, Dreyfus pays Mellon Capital an annual fee of .65% of the value of the fund’s average daily net assets, payable monthly. The Fund 75 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended October 31, 2012, the Distributor retained $166 from commissions earned on sales of the fund’s Class A shares and $37 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2012, Class C shares were charged $62,188 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2012, Class A and Class C shares were charged $41,407 and $20,729, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc. (“DTI”), a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. 76 During the period ended October 31, 2012, the fund was charged $7,753 for transfer agency services and $112 for cash management services. Cash management fees were partially offset by earnings credits of $13. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2012, the fund was charged $96,982 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $543 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $18. During the period ended October 31, 2012, the fund was charged $8,517 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $135,638, Distribution Plan fees $4,955, Shareholder Services Plan fees $4,838, custodian fees $28,003, Chief Compliance Officer fees $2,654 and transfer agency fees $2,000. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 77 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures, options transactions and forward contracts, during the period ended October 31, 2012, amounted to $28,547,494 and $947,197, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2012 is discussed below. The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of October 31, 2012 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity risk 206,465 Equity risk ) Interest rate risk 4,237,563 Interest rate risk 1 ) Foreign exchange risk 4 496,796 Foreign exchange risk 5 ) Gross fair value of derivative contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in investments in securities – Unaffiliated issuers, at value. 3 Outstanding options written, at value. 4 Unrealized appreciation on forward foreign currency exchange contracts. 5 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended October 31, 2012 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 6 Transactions 7 Contracts 8 Total Equity 2,422,935 (1,002,336 ) — Interest rate 900,896 1,197,098 — Foreign exchange — — 51,005 Total 78 Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 9 Transactions 10 Contracts 11 Total Equity (1,219,289 ) (26,424 ) — ) Interest rate 185,039 199,111 — Foreign exchange — — (1,066,773 ) ) Total ) ) ) Statement of Operations location: 6 Net realized gain (loss) on financial futures. 7 Net realized gain (loss) on options transactions. 8 Net realized gain (loss) on forward foreign currency exchange contracts. 9 Net unrealized appreciation (depreciation) on financial futures. 10 Net unrealized appreciation (depreciation) on options transactions. 11 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk and interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default. Financial futures open at October 31, 2012 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, the values of equities or as a substitute for an investment. The fund is subject to The Fund 79 NOTES TO FINANCIAL STATEMENTS (continued) interest rate risk and market risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects the following: 80 any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended October 31, 2012: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) (Loss) ($) Contracts outstanding October 31, 2011 200 63,604 Contracts written 4,720 787,007 Contracts terminated: Contracts closed 3,630 621,615 1,288,770 (667,155 ) Contracts Outstanding October 31, 2012 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated The Fund 81 NOTES TO FINANCIAL STATEMENTS (continued) with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at October 31, 2012: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 12/19/2012 a 1,335,150 1,376,446 1,380,360 3,914 12/19/2012 b 4,233,112 4,351,211 4,376,451 25,240 12/19/2012 c 1,954,800 2,024,134 2,020,992 (3,142 ) 12/19/2012 d 4,259,415 4,369,006 4,403,645 34,639 12/19/2012 e 4,790,631 4,953,846 4,952,849 (997 ) 12/19/2012 f 649,530 669,815 671,524 1,709 12/19/2012 g 410,631 421,700 424,536 2,836 British Pound, Expiring: 12/19/2012 b 2,101,620 3,404,494 3,390,959 (13,535 ) 12/19/2012 c 3,400,860 5,473,716 5,487,279 13,563 12/19/2012 d 1,433,120 2,327,244 2,312,335 (14,909 ) 12/19/2012 e 324,480 527,630 523,548 (4,082 ) 12/19/2012 g 135,200 219,799 218,145 (1,654 ) Canadian Dollar, Expiring: 12/19/2012 b 7,688,778 7,861,719 7,690,206 (171,513 ) 12/19/2012 c 1,148,580 1,175,234 1,148,793 (26,441 ) 12/19/2012 d 15,470,947 15,815,407 15,473,820 (341,587 ) 12/19/2012 e 4,032,643 4,096,735 4,033,392 (63,343 ) 12/19/2012 g 736,840 753,595 736,977 (16,618 ) Euro, Expiring: 12/19/2012 b 233,050 299,927 302,220 2,293 12/19/2012 c 1,605,420 2,073,602 2,081,916 8,314 12/19/2012 d 740,960 957,173 960,880 3,707 12/19/2012 e 147,350 190,146 191,084 938 12/19/2012 f 162,085 209,278 210,193 915 12/19/2012 g 2,403,005 3,112,494 3,116,227 3,733 Japanese Yen, Expiring: 12/19/2012 a 133,548,900 1,683,866 1,673,796 (10,070 ) 12/19/2012 b 782,673,024 10,012,797 9,809,406 (203,391 ) 12/19/2012 c 6,605,160 82,764 82,784 20 12/19/2012 d 669,597,950 8,596,560 8,392,212 (204,348 ) 12/19/2012 e 117,113,740 1,474,980 1,467,811 (7,169 ) 12/19/2012 f 62,699,500 789,690 785,826 (3,864 ) 12/19/2012 g 161,790,660 2,066,028 2,027,756 (38,272 ) 82 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): New Zealand Dollar, Expiring: 12/19/2012 b 5,020,349 4,046,770 4,115,153 68,383 12/19/2012 d 433,664 357,578 355,472 (2,106 ) 12/19/2012 e 2,067,840 1,691,581 1,694,997 3,416 12/19/2012 f 94,864 78,220 77,760 (460 ) 12/19/2012 g 6,343,983 5,134,697 5,200,129 65,432 Norwegian Krone, Expiring: 12/19/2012 a 7,513,200 1,332,005 1,315,443 (16,562 ) 12/19/2012 b 6,542,680 1,144,000 1,145,520 1,520 12/19/2012 c 15,791,200 2,764,682 2,764,791 109 12/19/2012 d 2,903,966 500,805 508,439 7,634 12/19/2012 e 23,601,514 4,104,858 4,132,254 27,396 12/19/2012 f 3,318,330 588,377 580,987 (7,390 ) 12/19/2012 g 18,788,820 3,297,348 3,289,627 (7,721 ) Swedish Krona, Expiring: 12/19/2012 a 6,304,200 959,307 949,049 (10,258 ) 12/19/2012n d 31,146,945 4,693,208 4,688,934 (4,274 ) 12/19/2012 e 17,907,341 2,711,331 2,695,813 (15,518 ) 12/19/2012 f 2,784,355 424,262 419,163 (5,099 ) 12/19/2012 g 46,526,237 7,008,851 7,004,169 (4,682 ) Sales: Proceeds ($) Australian Dollar, Expiring: 12/19/2012 b 113,520 115,432 117,364 (1,932 ) 12/19/2012 e 359,480 365,879 371,653 (5,774 ) 12/19/2012 g 94,600 96,123 97,803 (1,680 ) British Pound, Expiring: 12/19/2012 a 652,800 1,052,889 1,053,291 (402 ) 12/19/2012 b 334,480 537,916 539,683 (1,767 ) 12/19/2012 d 3,815,351 6,145,873 6,156,059 (10,186 ) 12/19/2012 e 7,743,953 12,373,766 12,494,848 (121,082 ) 12/19/2012 f 577,224 931,111 931,349 (238 ) 12/19/2012 g 9,782,461 15,664,874 15,783,976 (119,102 ) Canadian Dollar, Expiring: 12/19/2012 a 2,161,200 2,199,804 2,161,601 38,203 12/19/2012 d 490,100 502,578 490,191 12,387 12/19/2012 e 3,119,629 3,147,347 3,120,208 27,139 12/19/2012 f 954,530 972,304 954,707 17,597 12/19/2012 g 37,700 38,678 37,707 971 The Fund 83 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Euro, Expiring: 12/19/2012 a 1,867,800 2,447,296 2,422,171 25,125 12/19/2012 b 3,968,448 5,056,597 5,146,301 (89,704 ) 12/19/2012 c 4,288,803 5,554,475 5,561,739 (7,264 ) 12/19/2012 e 10,564,921 13,563,481 13,700,636 (137,155 ) 12/19/2012 f 824,945 1,080,975 1,069,792 11,183 12/19/2012 g 15,200,555 19,567,446 19,712,147 (144,701 ) Japanese Yen, Expiring 12/19/2012 e 187,518,400 2,412,029 2,350,208 61,821 New Zealand Dollar, Expiring: 12/19/2012 a 823,350 668,503 674,896 (6,393 ) 12/19/2012 b 392,500 317,768 321,730 (3,962 ) 12/19/2012 c 1,724,280 1,408,298 1,413,383 (5,085 ) 12/19/2012 d 255,125 206,383 209,125 (2,742 ) 12/19/2012 e 3,513,118 2,851,917 2,879,684 (27,767 ) 12/19/2012 f 496,115 402,374 406,663 (4,289 ) 12/19/2012 g 137,375 111,333 112,606 (1,273 ) Norwegian Krone, Expiring: 12/19/2012 b 5,586,390 974,153 978,089 (3,936 ) 12/19/2012 c 4,205,520 724,740 736,320 (11,580 ) 12/19/2012 g 9,105,600 1,567,931 1,594,247 (26,316 ) Swedish Krona, Expiring: 12/19/2012 b 5,969,130 906,819 898,607 8,212 12/19/2012 c 9,948,420 1,497,752 1,497,658 94 12/19/2012 d 2,238,720 339,627 337,022 2,605 12/19/2012 e 3,090,000 464,106 465,176 (1,070 ) 12/19/2012 f 489,720 74,242 73,724 518 12/19/2012 g 13,781,250 2,088,764 2,074,662 14,102 Swiss Franc, Expiring: 12/19/2012 b 699,755 747,929 751,950 (4,021 ) 12/19/2012 d 439,410 471,713 472,186 (473 ) 12/19/2012 g 325,740 351,165 350,037 1,128 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a BNP Paribas b Citigroup c Credit Suisse First Boston d Goldman Sachs e HSBC f Standard Chartered Bank of Australia g UBS 84 The following summarizes the average market value of derivatives outstanding during the period ended October 31, 2012: Average Market Value ($) Interest rate financial futures 73,326,011 Equity financial futures 41,595,325 Equity options contracts 172,593 Interest rate options contracts 3,424,417 Forward contracts 87,757,751 At October 31, 2012, the cost of investments for federal income tax purposes was $145,421,545; accordingly, accumulated net unrealized appreciation on investments was $190,449, consisting of $9,908,328 gross unrealized appreciation and $9,717,879 gross unrealized depreciation. The Fund 85 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Global Alpha Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments, financial futures and options written, of Global Alpha Fund (one of the series comprising Advantage Funds, Inc.) as of October 31, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2012 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Global Alpha Fund at October 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 27, 2012 86 PROXY RESULTS (Unaudited) The Company held a special meeting of shareholders on August 3, 2012.The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld To elect additional Board Members: Lynn Martin † 90,334,756 3,252,629 Robin A. Melvin † 90,449,622 3,137,763 Philip L. Toia † 90,229,928 3,357,457 † Each new Board Member’s term commenced on September 1, 2012. In addition Peggy C. Davis, Joseph S. DiMartino, David P. Feldman, Ehud Houminer and Dr. Martin Peretz continue as Board Members of the Company. The Fund 87 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (69) Board Member (2006) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 63 ————— David P. Feldman (72) Board Member (1996) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • BBH Mutual Funds Group (4 registered mutual funds), Director (1992-present) • QMed, Inc. a healthcare company, Director (1999-2007) No. of Portfolios for which Board Member Serves: 46 ————— Ehud Houminer (72) Board Member (1993) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 73 88 Lynn Martin (72) Board Member (2012) Principal Occupation During Past 5Years: • President of The Martin Hall Group LLC, a human resources consulting firm, from January 2005-present Other Public Company Board Memberships During Past 5Years: • AT&T Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 46 ————— Robin A. Melvin (49) Board Member (2012) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 83 ————— Dr. Martin Peretz (73) Board Member (2006) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-present) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-present) No. of Portfolios for which Board Member Serves: 46 ————— Philip L. Toia (79) Board Member (2012) Principal Occupation During Past 5Years: • Private Investor No. of Portfolios for which Board Member Serves: 56 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Gloria Messinger, Emeritus Board Member The Fund 89 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 90 RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 91 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $220,020 in 2011 and $225,816 in 2012. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $24,000 in 2011 and $36,000 in 2012. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $-0- in 2011 and $-0- in 2012. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $30,288 in 2011 and $43,947 in 2012. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $-0- in 2011 and $-0- in 2012. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $58 in 2011 and $112 in 2012. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $-0- in 2011 and $200,000 in 2012. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $18,299,198 in 2011 and $47,346,640 in 2012. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 19, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 19, 2012 By: /s/ James Windels James Windels, Treasurer Date: December 19, 2012 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
